Name: Commission Implementing Decision (EU) 2017/155 of 26 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2017) 483) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  agricultural policy;  agricultural activity;  economic geography;  international trade
 Date Published: 2017-01-28

 28.1.2017 EN Official Journal of the European Union L 23/25 COMMISSION IMPLEMENTING DECISION (EU) 2017/155 of 26 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2017) 483) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/2122 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings in a number of Member States (the concerned Member States) and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2016/2122 provides that the protection and surveillance zones established by the competent authority of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2016/2122 also provides that the measures to be applied in those protection and surveillance zones are to be maintained until at least the dates specified the Annex thereto. Those dates take account of the required duration of the measures to be applied in protection and surveillance zones in accordance with Directive 2005/94/EC. (3) Implementing Decision (EU) 2016/2122 was subsequently amended by Commission Implementing Decisions (EU) 2016/2219 (5), (EU) 2016/2279 (6), (EU) 2016/2367 (7). (EU) 2017/14 (8) and (EU) 2017/116 (9) following further outbreaks of avian influenza of subtype H5N8 in the Union in the concerned Member States, and following outbreaks in Member States which were not listed in the Annex to Implementing Decision (EU) 2016/2122 at the time of its adoption. (4) Since the date of the last amendments made to Implementing Decision (EU) 2016/2122 by Implementing Decision (EU) 2017/116, the Czech Republic, Germany, France, Hungary, Poland and the United Kingdom have notified the Commission of further outbreaks of avian influenza of subtype H5N8 in holdings outside the areas currently listed in the Annex to Implementing Decision (EU) 2016/2122 where poultry or other captive birds are kept and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those outbreaks. (5) In addition, Italy has now notified the Commission of outbreak of highly pathogenic avian influenza of subtype H5N8 in holding on its territory where poultry or other captive birds are kept and it has also taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around this outbreak. This Member State is not currently listed in the Annex to Implementing Decision (EU) 2016/2122. (6) In all cases, the Commission has examined the measures taken by the Czech Republic, Germany, France, Italy, Hungary, Poland and the United Kingdom in accordance with Directive 2005/94/EC and has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with the Czech Republic, Germany, France, Hungary, Poland and the United Kingdom, changes made to the protection and surveillance zones established in those Member States, in accordance with Directive 2005/94/EC, to take account of developments in the epidemiological situtation. Therefore, the areas currently listed for those Member States in the Annex to Implementing Decision (EU) 2016/2122 should be amended. (8) In addition, it is also necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in this Member State in accordance with Directive 2005/94/EC. The Annex to Implementing Decision (EU) 2016/2122 should therefore be further amended in order to include the areas established in Italy as protection and surveillance zones in accordance with Directive 2005/94/EC. (9) Accordingly, the Annex to Implementing Decision (EU) 2016/2122 should be amended to update regionalisation at Union level to include changes to the protection and surveillance zones and the duration of the restrictions applicable therein. (10) Implementing Decision (EU) 2016/2122 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2016/2122 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 January 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2016/2122 of 2 December 2016 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 329, 3.12.2016, p. 75). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2016/2219 of 8 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 334, 9.12.2016, p. 52). (6) Commission Implementing Decision (EU) 2016/2279 of 15 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 342, 16.12.2016, p. 71). (7) Commission Implementing Decision (EU) 2016/2367 of 21 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 350, 22.12.2016, p. 42). (8) Commission Implementing Decision (EU) 2017/14 of 5 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 4, 7.1.2017, p. 10). (9) Commission Implementing Decision (EU) 2017/116 of 20 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 18, 24.1.2017, p. 53). ANNEX The Annex to Implementing Decision (EU) 2016/2122 is amended as follows: (1) Part A is amended as follows: (a) the entry for the Czech Republic is replaced by the following: Member State: the Czech Republic Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC NÃ mÃ ice u IvanÃ ic (655813), Alexovice (655821), Budkovice (615595), IvanÃ ice (655724), KounickÃ © PÃ edmÃ stÃ ­ (655741), Letkovice (655830), MoravskÃ ½ Krumlov (699128), NovÃ ¡ Ves u Oslovan (705659), RokytnÃ ¡ (699225), Oslavany (713180), Ã eznovice (745421) 29.1.2017 Brod nad DyjÃ ­ (612642), DolnÃ ­ Dunajovice (628964), Drnholec (632520), Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ MuÃ ¡ov (700401) a PasohlÃ ¡vky (718220), pÃ iÃ emÃ ¾ vÃ ½chodnÃ ­ hranice Ã ºzemÃ ­ tvoÃ Ã ­ silnice E461 1.2.2017 Ã elÃ ¡kovice (619159), KÃ ¡ranÃ ½ (708020), LÃ ¡znÃ  TouÃ ¡eÃ  (767859), MstÃ tice (792764), NovÃ ½ Vestec (708038), Otradovice (748366), StrÃ ¡nka u BrandÃ ½sa nad Labem (609269), ZÃ ¡luÃ ¾Ã ­ u Ã elÃ ¡kovic (619230), ZÃ ¡py (609226) 1.2.2017 BabÃ ­ u NÃ ¡choda (701297), BÃ loves (701301), DobroÃ ¡ov (627445), MalÃ ¡ Ã ermnÃ ¡ (648451), MalÃ © PoÃ Ã ­Ã Ã ­ (701378), PavliÃ ¡ov (718343), VelkÃ © PoÃ Ã ­Ã Ã ­ (648426), Ã ½Ã Ã ¡rky (795526) 2.2.2017 BlaniÃ ka (724718), Dobronice u ChÃ ½nova (627399), DolnÃ ­ HoÃ ice (629103), DomamyÃ ¡l (630560), Dub u RatiboÃ skÃ ½ch Hor (633259), HartvÃ ­kov (708585), ChotÃ iny (652814), ChÃ ½nov u TÃ ¡bora (655473), Kladruby (629120), KlouÃ ¾ovice (666572), MaÃ ¡ovice (652822), PohnÃ ¡nec (724700), PohnÃ ¡nÃ ­ (724734), Velmovice (666581) 5.2.2017 (681946) Ã ernÃ ves u LibÃ jovic, (773603) HvoÃ ¾Ã any u VodÃ an, (651117) ChelÃ ice, (681954) LibÃ jovice, (681962) Nestanice, (755745) StoÃ ¾ice, (651125) Truskovice, (773611) Ã jezd u VodÃ an, (784281) VodÃ any 8.2.2017 (771198) Dvorce u TuÃ ap, (751804) Chlebov, (666106) Klenovice u SobÃ slavi, (734501) Kvasejovice u SobÃ slavi, 700690 Myslkovice, (741591) RoudnÃ ¡ nad LuÃ ¾nicÃ ­, (793817) SedleÃ ko u SobÃ slavÃ , (751707) SobÃ slav, (793825) ZvÃ rotice 11.2.2017 BochoÃ (606723), HornÃ ­ MoÃ ¡tÃ nice (643572), LovÃ Ã ¡ice u PÃ erova (735001), PÃ erov (734713), Ã jezdec u PÃ erova (774073), VÃ Ã ¾ky u PÃ erova (606740) 14.2.2017 (b) the entry for Germany is replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC SACHSEN-ANHALT Landkreis Anhalt-Bitterfeld In der Gemeinde KÃ ¶then (Anhalt) der Ortsteil  KÃ ¶then 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde Osternienburger Land der Ortsteil  GroÃ paschleben 22.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde StaÃ furt der Ortsteil  Brumby 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Calbe der Ortsteil  Wartenberg 20.2.2017 NIEDERSACHSEN Landkreis Oldenburg Ausgangspunkt ist die Kreuzung Linteler Sandplacken / Hurreler StraÃ e (L 868), L 868 Richtung Hude bis Abzweigung Freies Holz, ab hier Ã ¼ber Am Postweg  in die StraÃ e Am Klaushau, Ã ¼ber Klaushau / Zum Wendekamp / Nabbenkamp /Kirchkimmer StraÃ e  auf Vielstedter StraÃ e, Vielstedter StraÃ e sÃ ¼dlich Ã ¼ber Autobahn A 28 (Ã ¼bergehend in L 888) durch Steinkimmen bis zur Gemeindegrenze Hatten, Gemeindegrenze Hatten/Ganderkesee sÃ ¼dlich folgen mit Ã bergang der Gemeindegrenze Hatten/DÃ ¶tlingen bis zum Dachsweg/Hinterm Holz, StraÃ e Hinterm Holz Richtung Kirchhatten bis Abbiegung Twiestweg, ab hier zur L 888 (Dingsteder StraÃ e), Ã ¼ber Kuhlendamm/ Swienkuhlenweg/ Alter Postweg  nach Munderloh, in Munderloh Ã ¼ber BergstraÃ e/ Ziegeleiweg/ Hermann-Krause-Weg/ Heidhuser Weg auf die Munderloher StraÃ e ( L 871), L 871 Ã ¼ber Autobahn A 28 nÃ ¶rdlich durch Altmoorhausen bis zur Kreuzung Bremer StraÃ e, Ã ¼ber Bremer StraÃ e (L 868) auf Linteler StraÃ e bis Abzweigung Lindhorn, ab hier Ã ¼ber die StraÃ e Lindhorn / Linteler Sandplanken zum Ausgangspunkt 29.1.2017 Landkreis Diepholz Die Ã ¶stliche Begrenzung verlÃ ¤uft ab dem Schnittpunkt der Eydelstedter StraÃ e mit dem Drentweder Weg in sÃ ¼dlicher Richtung entlang der StraÃ e Loge, entlang der Schweringhauser StraÃ e in Ã ¶stlicher Richtung bis zum Fluss Bargeriede, diesen in sÃ ¼dlicher Richtung entlang und in gerader Linie an der VerlÃ ¤ngerung der Bargeriede entlang bis zum Schnittpunkt dieser Linie mit der Wagenfelder Aue und dem Moorkanal. Die sÃ ¼dliche Grenze verlÃ ¤uft von dort entlang der Wagenfelder Aue in westlicher Richtung bis zum Schnittpunkt der Wagenfelder Aue mit der StraÃ e Am Fuhrenkamp , dann entlang der StraÃ en Am Fuhrenkamp , dem Forstweg und der DÃ ¶nseler StraÃ e in westlicher Richtung bis zur StraÃ e Hemskappe . Die westliche Begrenzung verlÃ ¤uft von den StraÃ en Hemskappe, AuestraÃ e, Grenzweg, Eickbuscher StraÃ e und Heerweg in nÃ ¶rdlicher Richtung begrenzt. Weiter entlang der Hunte und der Riede, entlang der StraÃ en Dreeker Kirchweg, Rechterner StraÃ e, und Rechtern  bis zum Fluss Hunte, dann entlang der Hunte in nÃ ¶rdlicher Richtung bis zum Fluss Bargeriede. Die nÃ ¶rdliche Begrenzung verlÃ ¤uft vom Schnittpunkt der Hunte mit der Bargeriede entlang der Bargeriede und der Eydelstedter StraÃ e (Loge) in Ã ¶stlicher Richtung bis zum Drentweder Weg 7.2.2017 Landkreis Cloppenburg In Altenoythe von Kreuzung Altenoyther StraÃ e / VitusstraÃ e nach Osten entlang der StraÃ e Hoher Esch und Cavens bis KÃ ¼ndelweg, entlang diesem in nÃ ¶rdlicher Richtung bis StraÃ e Am KÃ ¼ndelsberg, entlang dieser und dem KÃ ¼ndelsberger Graben weiter nach SÃ ¼den und Osten und entlang KÃ ¼ndelstraÃ e, Koppelweg und FeldstraÃ e bis zur Fladderburger StraÃ e in BÃ ¶sel. Dieser in sÃ ¼dwestlicher Richtung folgend bis StraÃ e Neuland, entlang dieser und entlang SchÃ ¤ferstraÃ e, Sandwitten, KorsorsstraÃ e, Am Steinkamp, Am Tempelkamp, Im Richtemoor, Richtweg und GlaÃ dorfer StraÃ e. Entlang dieser nach SÃ ¼den bis zur Robert-GlaÃ -StraÃ e, entlang dieser und Georg-Hoes-StraÃ e bis zur GlaÃ dorfer StraÃ e. Entlang dieser bis Mittelsten-ThÃ ¼le, weiter entlang KurfÃ ¼rstendamm bis zur Soeste, dieser nach Norden folgend bis zum Wald Duvensand, entlang des Ã ¶stlichen Waldrandes bis zur StraÃ e Am Horstberg, weiter entlang Wittenmoorsdamm und Pehmertanger StraÃ e bis zur ThÃ ¼ler StraÃ e. Entlang dieser in nordwestlicher Richtung bis zum Oldenburger Ring, entlang diesem in Ã ¶stlicher Richtung bis BÃ ¶seler StraÃ e, von dort in nordwestlicher Richtung bis Altenoyther StraÃ e und von dort in nordÃ ¶stlicher Richtung bis zum Ausgangspunkt in Altenoythe, HÃ ¶he VitusstraÃ e 10.2.2017 NORDRHEIN-WESTFALEN Landkreis Kleve Im SÃ ¼den beginnend an Kreisgrenze WES/KLE  Bislicher Ley auf HÃ ¶he Krusdickshof dem GewÃ ¤sser Kirchenvenn am westlichen Ufer nÃ ¶rdlich folgen bis HÃ ¶he Pastor-Esser-Str.  dieser westlich folgen  Wildeborgsweg queren  Pastor-Esser-Str. weiter westlich folgen bis Geeststr.  dieser sÃ ¼dÃ ¶stlich folgen bis Kreuzung Bislicher Str./Pollweg  Bislicher Str. nÃ ¶rdlich folgen bis Auf dem MosthÃ ¶vel  diesem westlich folgen  im weiteren Verlauf dem Wasserlauf folgen bis Haffen'sches Feld  dort auf den Sommerskathweg abbiegen  diesem nordwestlich folgen bis Bruckdahlweg  diesem nordwestlich folgen bis LÃ ¤ppersweg  diesem nordwestlich folgen bis Lindackersweg  diesem nordÃ ¶stlich folgen  Deichstr. queren  Lindackersweg weiter nordÃ ¶stlich folgen  Ã ¼bergehend in Lohstr.  nordwestlich auf Dohlenweg folgen bis Eickelboomstr.  diesem folgen bis Deichstr. = K 7  dieser nordwestlich folgen bis Bergswick  dem GewÃ ¤sser Am Schmalen Meer Ã ¶stlich in Richtung Aspelsches Meer folgen  diesem am sÃ ¼dlichen Ufer westlich folgen bis Bahnhofstr.  dieser nordÃ ¶stlich folgen bis Helderner Str.  dieser nordÃ ¶stlich folgen bis Isselburger Str.  dieser nÃ ¶rdlich folgen bis Heidericher Str.  dieser Ã ¶stlich folgen bis Kalfhovenweg  diesem sÃ ¼dÃ ¶stlich folgen bis Lohstr.  dort Ã ¶stlich folgen bis Ecke GroÃ  Hoxhof  dort bis Waldgrenze folgen  dieser nordÃ ¶stlich folgen bis Enzweg  diesem Ã ¶stlich folgen bis Kreisgrenze  ab dort entlang der Kreisgrenze folgen bis Schlehenweg  diesem sÃ ¼dwestlich folgen bis Wittenhorster Weg  diesem Ã ¶stlich folgen bis Kreisgrenze KLE/WES. 1.2.2017 Landkreis Wesel Wittenhorster Weg sÃ ¼dÃ ¶stlich bis Am Wasserwerk folgen  bis Schledenhorster Str. nordÃ ¶stlich folgen  bis GewÃ ¤sser Klefsche Landwehr  diesem sÃ ¼dlich folgen  bis Heideweg  diesem sÃ ¼dwestlich bis Schledenhorster Str. folgen  Richtung Heckenweg/Merrhooger Str. sÃ ¼dÃ ¶stlich bis Bahnhofstr. Folgen  westlich bis Kreuzung Wittenhorster Weg/Grenzweg folgen  Grenzweg sÃ ¼dlich Richtung Bahnlinie folgen  Bahnlinie queren  bis Stallmannsweg folgen  bis Bergerfurther Str.  westlich folgen  Ã ¼bergehend in Bislicher Wald  bis B 8  B 8 queren  Bergen Ã ¶stlich bis Kreuzung mit GewÃ ¤sser Bislicher Meer folgen  Bislicher Meer folgen bis Kreisgrenze Wesel/Kleve 1.2.2017 Landkreis Paderborn Im Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh ab Haselhorster StraÃ e bis zur Westerloher StraÃ e Im Osten: Westerloher StraÃ e ab Kreisgrenze Paderborn-GÃ ¼tersloh bis Giptenweg, Giptenweg ab EinmÃ ¼ndung Westerloher StraÃ e bis GrafhÃ ¶rster Weg, GrafhÃ ¶rster Weg ab EinmÃ ¼ndung Giptenweg bis SchÃ ¶ninger StraÃ e, SchÃ ¶ninger StraÃ e ab EinmÃ ¼ndung Giptenweg bis EinmÃ ¼ndung Am Sporkhof, Am Sporkhof bis Kreuzung mit der Rietberger StraÃ e, VerlÃ ¤ngerung der StraÃ e Am Sporkhof ab Kreuzung mit der Rietberger StraÃ e bis Norhagener StraÃ e, Norhagener StraÃ e ab EinmÃ ¼ndung der VerlÃ ¤ngerung der StraÃ e Am Sporkhof bis EinmÃ ¼ndung Brinkweg, Brinkweg ab EinmÃ ¼ndung Nordhagener StraÃ e bis EinmÃ ¼ndung Schmaler Weg, Schmaler Weg ab bis Obernheideweg, Obernheideweg ab EinmÃ ¼ndung Schmaler Weg bis EinmÃ ¼ndung Verbindungsweg, Verbindungsweg ab EinmÃ ¼ndung Obernheideweg bis Flurweg, Flurweg bis Rieger StraÃ e Im SÃ ¼den: Rieger StraÃ e ab EinmÃ ¼ndung Flurweg bis Talweg, Talweg ab EinmÃ ¼ndung Rieger StraÃ e bis Westenholzer StraÃ e, Westenholzer StraÃ e ab EinmÃ ¼ndung Talweg bis Mastholter StraÃ e, Mastholter StraÃ e ab Westenholzer StraÃ e bis Moorlake Im Westen: Moorlaake ab EinmÃ ¼ndung Westenholzer StraÃ e bis KÃ ¶ttmers Kamp, KÃ ¶ttmers Kamp ab EinmÃ ¼ndung Moorlake bis EinmÃ ¼ndung Verbindungsweg zur Haselhorster StraÃ e, Verbindungsweg zwischen KÃ ¶ttmerskamp und Haselhorster StraÃ e, Haselhorster StraÃ e ab EinmÃ ¼ndung Verbindungsweg zur StraÃ e KÃ ¶ttmers Kamp bis Kreisgrenze Paderborn-GÃ ¼tersloh 1.2.2017 Landkreis GÃ ¼tersloh Im Westen: Ab Kreuzung Kreisgrenze mit HaselhorststraÃ e dieser StraÃ e folgend bis zur Abzweigung Eichenallee, Eichenallee in nordÃ ¶stlicher Richtung bis zur Kreuzung mit Feldkamp, Feldkamp in nordÃ ¶stlicher Richtung bis auf FeldkampstraÃ e, FeldkampstraÃ e in nordÃ ¶stlicher Richtung bis auf Rietberger StraÃ e, Rietberger StraÃ e in nÃ ¶rdliche Richtung  wird dann zur Mastholter StraÃ e, Mastholter StraÃ e weiter Ã ¼ber B 64 bis HÃ ¶he IndustriestraÃ e Im Norden und Osten: Nach Osten IndustriestraÃ e, dieser weiter folgend bis auf DelbrÃ ¼cker StraÃ e, DelbrÃ ¼cker StraÃ e in nÃ ¶rdlicher Richtung bis zur Abzweigung Torfweg, Torfweg in nordÃ ¶stlicher Richtung bis zur Abzweigung An den Teichwiesen, An den Teichwiesen in sÃ ¼dÃ ¶stlicher Richtung bis zur Kreuzung mit dem Markgraben, diesem in nordÃ ¶stlicher Richtung folgen bis auf MarkenstraÃ e, MarkenstraÃ e in nÃ ¶rdliche Richtung bis zur Abzweigung In den Marken, In den Marken in Ã ¶stliche Richtung folgen bis zum die StraÃ e kreuzenden Graben, diesem in Ã ¶stlicher Richtung folgen bis zu Im Plumpe, Im Plumpe weiter in sÃ ¼dÃ ¶stliche Richtung bis zu dem die StraÃ e kreuzenden Graben, diesem folgen in nordÃ ¶stlicher Richtung bis auf die StraÃ e Im ThÃ ¼le, Im ThÃ ¼le weiter in sÃ ¼dliche Richtung bis zur Abzweigung Im Wiesengrund, Im Wiesengrund in Ã ¶stliche Richtung bis zur Abzweigung Westerloher StraÃ e, Westerloher StraÃ e in sÃ ¼dliche Richtung bis zur Kreisgrenze Im SÃ ¼den: Verlauf der Kreisgrenze zwischen GÃ ¼tersloh und Paderborn 2.2.2017 BRANDENBURG Landkreis Ostprignitz-Ruppin Im Osten beginnend in Richtung SÃ ¼den:  der A 24 ab Abfahrt Herzsprung in Richtung Berlin folgend, sÃ ¼dlich der Ortslage Rossow bis in HÃ ¶he des Hohlenbergs  sÃ ¼dlich des Hohlenbergs nach Westen entlang der Gemeindegrenze Wittstock/Dosse / Amt Temnitz bis zum Abzweig nach SÃ ¼den entlang der Gemeindegrenze Stadt Kyritz/ Amt Temnitz  der Gemeindegrenze von Kyritz Richtung SÃ ¼dwesten weiter folgend bis zum Burgberg und weiter verlaufend Richtung Nordwesten, dabei ein StÃ ¼ck der Dosse folgend  der Gemeindegrenze bis zum Waldrand folgend, dann nach Westen unterhalb der Gemeindegrenze durch den Wald auf den bis zur sÃ ¼dlichen Spitze des Naturschutzgebietes Postluch Ganz  weiter in sÃ ¼dwestlicher Richtung bis die StraÃ e aus Richtung Wulkow folgende in Richtung Borker See  Ã stlich des Borker Sees am Seeufer entlang nach Norden bis zur nÃ ¶rdlichen Seespitze  weiter nach Norden durch das Naturschutzgebiet MÃ ¼hlenteich entlang der Klempnitz bis zur KattenstiegmÃ ¼hle  von dort nach Nordwesten auf der StraÃ e nach KÃ ¶nigsberg bis zur L144  der L144 Richtung Herzsprung folgend bis Herzsprung  weiter durch Herzsprung auf die L18 nach Osten bis zur Abfahrt Herzsprung der A24. 6.2.2017 Landkreis Dahme-Spreewald Im Westen beginnend  LandesstraÃ e L 44 Abzweig Umgehung Ortslage Radensdorf  nach Norden bis zur Gemeindegrenze Briesensee am GrÃ ¶ditscher Landgraben  weiter der Gemeindegrenze Briesensee in nordÃ ¶stlicher Richtung entlang bis zum SÃ ¼dufer des Barbassees  weiter entlang der Gemeindegrenze Briesensee in sÃ ¼dÃ ¶stlicher Richtung bis zur LandesstraÃ e L 44 und dem Klein-Leiner-FlieÃ  in Richtung Caminchen folgend  nordÃ ¶stlich an Caminchen vorbei dem Klein-Leiner-FlieÃ  in Richtung Neu Zauche folgend bis das Klein-Leiner-FlieÃ  die LandesstraÃ e L 44 quert  weiter dem Klein-Leiner-FlieÃ  in sÃ ¼dlicher Richtung folgend bis zu dessen EinmÃ ¼ndung in den A-Graben-Nord  vom A-Graben-Nord in sÃ ¼dlicher Richtung die Neu Zaucher Kahnfahrt bis zur EinmÃ ¼ndung in den Nordumfluter  dem Nordumfluter nordwestlich in Richtung LÃ ¼bben folgend bis zur Querung der StraÃ e Bukoitza  StraÃ e Bukoitza in nÃ ¶rdlicher Richtung folgend bis zum sÃ ¼dlichen Ortseingang von Radensdorf, von dort in nordwestlicher Richtung bis zur LandesstraÃ e L 44 am Abzweig der UmgehungsstraÃ e 13.2.2017 BAYERN Landkreis Neustadt a.d.Aisch  Bad Windsheim  die Stadt Burgbernheim mit den Stadtteilen Burgbernheim, AumÃ ¼hle, Buchheim, HagenmÃ ¼hle, Hilpertshof, Hochbach  die Gemeinde Gallmersgarten mit dem Gemeindeteil Bergtshofen 31.1.2017 (c) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AUGE LA CHAPELLE-BATON SAINT-CHRISTOPHE-SUR-ROC 4.2.2017 Les communes suivantes dans le dÃ ©partement du GERS ARROUEDE BEZUES-BAJON CABAS-LOUMASSES PANASSAC SAINT-BLANCARD 30.1.2017 AVERON-BERGELLE BOURROUILLAN CAMPAGNE-D'ARMAGNAC CRAVENCERES EAUZE ESPAS LOUBEDAT MANCIET NOGARO REANS SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC SEAILLES SION URGOSSE 11.2.2017 SABAILLAN SIMORRE TOURNAN 13.2.2017 ARBLADE-LE-HAUT AURENSAN AUX-AUSSAT BARCELONNE-DU-GERS BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BERDOUES BERNEDE LE BROUILH-MONBERT CASTELNAU-D'ANGLES CASTEX CASTEX-D'ARMAGNAC CAUPENNE-D'ARMAGNAC CLERMONT-POUYGUILLES CORNEILLAN CUELAS DUFFORT ESTANG ESTIPOUY GEE-RIVIERE LE HOUGA IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LAGARDE-HACHAN LAGUIAN-MAZOUS LANNEMAIGNAN LANNE-SOUBIRAN LANNUX LAUJUZAN LOUBERSAN MAGNAN MANAS-BASTANOUS MARSEILLAN MAULEON-D'ARMAGNAC MAUPAS MIELAN MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONGUILHEM MONLEZUN MONLEZUN-D'ARMAGNAC MONPARDIAC MONTAUT MONT-DE-MARRAST MONTESQUIOU MORMES PALLANNE PERCHEDE PONSAMPERE PONSAN-SOUBIRAN POUYLEBON PROJAN RICOURT RIGUEPEU SADEILLAN SAINT-ARAILLES SAINT-ARROMAN SAINTE-AURENCE-CAZAUX SAINT-CHRISTAUD SAINTE-DODE SAINT-ELIX-THEUX SAINT-JUSTIN SAINT-MARTIN SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-OST SARRAGUZAN SAUVIAC SEGOS TILLAC TOUJOUSE VERLUS VIELLA VIOZAN 15.2.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES IBOS OROIX SERON 31.1.2017 COUSSAN GONEZ GOUDON HOURC LASLADES MARQUERIE MOULEDOUS POUYASTRUC SINZOS SOUYEAUX 11.2.2017 ANTIN BERNADETS-DEBAT BOUILH-DEVANT ESTAMPURES FONTRAILLES FRECHEDE GUIZERIX LAPEYRE LARROQUE LUBRET-SAINT-LUC MAZEROLLES OSMETS PUNTOUS SADOURNIN TROULEY-LABARTHE 15.2.2017 Les communes suivantes dans le dÃ ©partement des LANDES AIRE-SUR-L'ADOUR ARBOUCAVE ARGELOS AUBAGNAN BAHUS-SOUBIRAN BASSERCLES BATS BENQUET BEYRIES BOURDALAT BUANES CASTELNAU-TURSAN CASTELNER CAZERES-SUR-L'ADOUR CLASSUN CLEDES COUDURES DUHORT-BACHEN EUGENIE-LES-BAINS EYRES-MONCUBE FARGUES LE FRECHE GEAUNE GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LACAJUNTE LARRIVIERE-SAINT-SAVIN LATRILLE LAURET LUSSAGNET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR MONTEGUT MONTGAILLARD MONTSOUE PAYROS-CAZAUTETS PECORADE PERQUIE PEYRE PHILONDENX PIMBO POUDENX PUYOL-CAZALET RENUNG SAINT-AGNET SAINT-LOUBOUER SAINT-MAURICE-SUR-ADOUR SAINT-SEVER SAMADET SARRAZIET SARRON SERRES-GASTON SORBETS URGONS VIELLE-TURSAN LE VIGNAU 11.2.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE BARZUN ESPOEY GOMER HOURS LIVRON LUCGARIER 26.1.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES BARZUN ESPOEY GOMER HOURS LIVRON LUCGARIER 26.1.2017 AAST GER PONSON-DEBAT-POUTS PONSON-DESSUS 31.1.2017 CASTETPUGON DIUSSE GARLIN LABEYRIE MASCARAAS-HARON MONCLA PORTET POURSIUGUES-BOUCOUE SAINT-MEDARD TADOUSSE-USSAU 15.2.2017 Les communes suivantes dans le dÃ ©partement du TARN ALMAYRAC BOURNAZEL CARMAUX COMBEFA CORDES-SUR-CIEL LABASTIDE-GABAUSSE LACAPELLE-SEGALAR LAPARROUQUIAL MONESTIES MOUZIEYS-PANENS SAINT-BENOIT-DE-CARMAUX SAINTE-GEMME SAINT-MARCEL-CAMPES SAINT-MARTIN-LAGUEPIE SALLES LE SEGUR TREVIEN VIRAC 7.2.2017 La commune suivante dans le dÃ ©partement du TARN-ET-GARONNE LAGUEPIE 7.2.2017 (d) the following entry for Italy is inserted between the entry for Croatia and the entry for Hungary: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di Mira: a ovest e a nord della Laguna di Venezia, a sud dell'Idrovia Padova-Venezia  Comune di Campagna Lupia: a nord di via Daniele Manin e dell'Oasi Valle Averto 23.2.2017 (e) the entry for Hungary is replaced by the following: Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak, ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©s teljes belterÃ ¼lete, valamint CsongrÃ ¡d Ã ©s BÃ ¡cs-Kiskun megye az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 Ã ©s az N46.558306 Ã ©s az E19.465675 Ã ©s az N46.569808 Ã ©s az E19.437804 Ã ©s az N46.4271417 Ã ©s az E19.8205528 Ã ©s az N46.445379 Ã ©s az E19.649848 Ã ©s az N46.5264361 Ã ©s az E19.63094722 Ã ©s az N46.5185167 Ã ©s az E19.664775 Ã ©s az N46.5247472 Ã ©s az E19.63145833 Ã ©s az N46.514667 Ã ©s az E19.629611 Ã ©s az N46.65375 Ã ©s az E19.53113 Ã ©s az N46.6007389 Ã ©s az E19.5426556 Ã ©s az N46.5916083 Ã ©s az E19.5920389 Ã ©s az N46.59794444 Ã ©s az E19.46591667 Ã ©s az N46.543419 Ã ©s az E19.866035 Ã ©s az N46.6204 Ã ©s az E19.8007, Ã ©s az N46.402 Ã ©s az E19.73983333, N46.5321778 Ã ©s az E19.67289444, N46.544109, E19.688508, N46.559392, E19.768362, N46.603106, E19.782067, N46.539064, E19.419259, N46.447194, E19.65843; N46.682422, E19.638406, az N46.685278, E19.64, N46.689837 Ã ©s az E19.674396; N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, N46.342783 Ã ©s az E19.802446; N46.544052 Ã ©s az E19.968252, Ã ©s az N46.485451 Ã ©s az E20.027345, N46.552536 Ã ©s az E19.970554, Ã ©s az N46.475176 Ã ©s az E20.000298, Ã ©s az N46.339714 Ã ©s az E19.808507, Ã ©s az N46.304572, E:19,771922 Ã ©s az N46.558306 Ã ©s az E19.465675, Ã ©s az N46.422366 Ã ©s az E19.759126, valamint az N46,443688 Ã ©s az E19,643344 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei. 27.1.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, Ã ©s az N46.244069 Ã ©s az E19.555064 Ã ©s az N46.287484, E19.563459, N46.224517 Ã ©s az E19.412833, Ã ©s az N46.344569 Ã ©s az E19.405611, valamint az N46.226815 Ã ©s az 19.397141 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes belterÃ ¼lete 27.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.665317 Ã ©s az E19.805388, az N46.794889 Ã ©s az E19.817377, az N46.774805 Ã ©s az E19.795087, Ã ©s az N46.762825 Ã ©s az E19.857375, valamint N46.741042 Ã ©s az E19.721741 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 27.1.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak az N46,385753 Ã ©s az E20,27167 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 5.2.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak az N46.853433 Ã ©s az E20.139858; Ã ©s az N46,82681 Ã ©s az E20,12392 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 4.2.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.931868 Ã ©s az E19.519266GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 27.1.2017 JÃ ¡sz-Nagykun-Szolnok Ã ©s Pest megye N47.4934 Ã ©s E19,8685 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 27.1.2017 FÃ vÃ ¡ros Ã ©s Pest megye N47.44505 Ã ©s E19.036856 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 26.1.2017 HajdÃ º-Bihar megye BerettyÃ ³Ã ºjfalÃ ºi Ã ©s BÃ ©kÃ ©s megye Szeghalmi jÃ ¡rÃ ¡sÃ ¡nak az N47,021168 Ã ©s az E21,283025 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 30.1.2017 BÃ ©kÃ ©s megye Szeghalmi Ã ©s HajdÃ º-Bihar megye BerettyÃ ºjfalÃ ºi jÃ ¡rÃ ¡sÃ ¡nak az N46,995519 Ã ©s az E21,175782 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 3.2.2017 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ©kÃ ©s megye OroshÃ ¡zi Ã ©s Szarvasi jÃ ¡rÃ ¡sÃ ¡nak az N46,711812, Ã ©s az E20,486882 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 8.2.2017 BÃ ¡cs-Kiskun Ã ©s Tolna megye N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 10.2.2017 GyÃ r-Moson-Sopron megye N47.813889, E17.493333 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 10.2.2017 VeszprÃ ©m megye N47.291639, E17.577593 Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 12.2.2017 (f) the entry for Poland is replaced by the following: Member State: Poland Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ ski), obszar biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo-wschodnim, i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo-zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulicÃ KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S3, idÃ c skrajem lasu, do ul. Kwiatu paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z droga idÃ ca w kierunku Orzelca. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim, do granic wschodnich miejscowoÃ ci Orzelec, przy wschodnich granicach miejscowoÃ ci Orzelec linia granicy skrÃca w kierunku popoÃ udniowym w dukt leÃ ny. Duktem leÃ nym linia granicy idzie w kierunku zachodnim, aÃ ¼ do ul. KsiÃÃ ¼ycowej w miejscowoÃ ci DziersÃ awice. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. KsiÃÃ ¼ycowej, w kierunku pÃ ³Ã nocnym, i pod skosem skrÃca w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci DziersÃ awice, do drogi krajowej nr 22. NastÃpnie, w miejscowoÃ ci DziersÃ awice, linia granicy idzie wzdÃ uÃ ¼ drogi krajowej nr 22 aÃ ¼ do skraju lasu (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej: ul;. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miejscowoÃ ci GorzÃ ³w i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S 3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wielkopolskim. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa, gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu Gorzowskiego i Miasta GorzÃ ³w, i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodnim, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie). 27.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od miejscowoÃ ci Maszewo, ul. Prosta, linia granicy biegnie w kierunku zachodnim, wzdÃ uÃ ¼ ul. Prostej do zbiegu z ul. KolonijnÃ , bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Prostej. U zbiegu tych ulic linia granicy skrÃca w kierunku poÃ udniowym przez tereny rolne, do zakrÃtu drogi gruntowej, bÃdÃ cej przedÃ uÃ ¼eniem ul. Zacisze w miejscowoÃ ci Glinik. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowo-zachodnim, do skraju lasu. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ krawÃdzi lasu, do miejsca, w ktÃ ³rym las przedzielony jest droga utwardzonÃ , i dalej, w kierunku poÃ udniowo  wschodnim, przebiega do ul. PoÃ udniowej, w miejscowoÃ ci Glinik. NastÃpnie linia granicy idzie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi gruntowej z duktem leÃ nym. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowym w las, do drogi utwardzonej, w pÃ ³Ã nocnej czÃÃ ci miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi utwardzonej w kierunku pÃ ³Ã nocno  wschodnim, do wschodniej strony miejscowoÃ ci Orzelec, i nastÃpnie biegnie lasem, w kierunku poÃ udniowym, przecinajÃ c liniÃ energetycznÃ . By nastÃpnie dalej lasem, skrÃciÃ  w kierunku poÃ udniowo-zachodnim, do drogi krajowej nr 22. NastÃpnie linia granicy przecina drogÃ krajowÃ w kierunku zachodnim, idÃ c do wschodniej eck ÃÃ ci miejscowoÃ ci KieÃ pin. NastÃpnie linia granicy przebiega w kierunku pÃ ³Ã nocnym, przez wschodniÃ czÃÃ Ã  miejscowoÃ ci KieÃ pin i dalej biegnie, w kierunku pÃ ³Ã nocno  zachodnim, do granic powiatÃ ³w: Gorzowskiego i SulÃciÃ skiego, do poÃ udniowo  zachodniej czÃÃ ci miejscowoÃ ci PÃ onica. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ miejscowoÃ ci PÃ onica, drogÃ , do miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie, w miejscowoÃ ci DzierÃ ¼Ã ³w, przy KoÃ ciele, skrÃca w kierunku pÃ ³Ã nocno  wschodnim, do ulicy Platynowej, a nastÃpnie biegnie wzdÃ uÃ ¼ drogi, do ulicy LeÃ nej. NastÃpnie ulica LeÃ nÃ , linia granicy biegnie w kierunku pÃ ³Ã nocnym do skraju lasu, a nastÃpnie, w kierunku pÃ ³Ã nocno wschodnim, biegnie wzdÃ uÃ ¼ nieczynnej linii kolejowej do drogi krajowej nr 22. NastÃpnie linia skrÃca w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi krajowej nr 22, do skrzyÃ ¼owania z ulicÃ BratniÃ , stanowiÃ cÃ wjazd do miejscowoÃ ci Ã agodzin. NastÃpnie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, idÃ c wzdÃ uÃ ¼ ulicy Bratniej, do skraju lasu, i nastÃpnie skrÃca w kierunku poÃ udniowo-wschodnim, idÃ c skrajem lasu, mijajÃ c ul. PomocnÃ , idzie do ul. Przyjaznej w miejscowoÃ ci Ã agodzin. NastÃpnie, w miejscowoÃ ci Ã agodzin, biegnie ul. PrzyjaznÃ w kierunku poÃ udniowym, w kierunku ul. Tajemniczej. NastÃpnie linia granicy skrÃca w kierunku wschodnim, i biegnie ulicÃ TajemniczÃ do skrzyÃ ¼owania ulic Tajemnicza, Spokojna i Zagrodowa. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym ulicÃ ZagrodowÃ (droga utwardzona), i nastÃpnie biegnie w kierunku wschodnim, do drogi dojazdowej do posesji Zagrodowa 6. NastÃpnie, od posesji, linia granicy biegnie w kierunku poÃ udniowo-wschodnim, aÃ ¼ do ulicy Niebieskiej, przecinajÃ c ulicÃ LetniÃ . NastÃpnie linia granicy w dalszym ciÃ gu biegnie w kierunku poÃ udniowo  wschodnim, do ulicy Granitowej, w miejscowoÃ ci Maszewo, w poÃ owie odcinka pomiÃdzy ul. NiebieskÃ a ProstÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do ul. Prostej, skÃ d zaczÃto opis. 27.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie), obszar biegnie w kierunku pÃ ³Ã nocno -wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo  wschodni i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo  zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulic Ã KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S 3, idÃ c skrajem lasu, do ul. Kwiatu Paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu Paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z liniÃ energetycznÃ , po czym biegnie w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ poÃ udniowych granic miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim do skraju lasu, oddalonego o ok. 250 m od zabudowy mieszkalnej znajdujÃ cej siÃ w miejscowoÃ ci Bolemin. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ skraju lasu, po jego pÃ ³Ã nocnej czÃÃ ci, do drogi krajowej nr 22, po czym skrÃca w kierunku pÃ ³Ã nocnym i biegnie wzdÃ uÃ ¼ drogi krajowej nr 22, mijajÃ c zachodu miejscowoÃ ci DziersÃ awice oraz MiÃdzylesie, do skrzyÃ ¼owania drogi krajowej nr 22 z drogami na miejscowoÃ ci: Krasowiec i BiaÃ obÃ ocie. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym, aÃ ¼ do skraju lasu, z prawej strony drogi krajowej nr 22, w kierunku Gorzowa Wlkp. (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej ul. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w Wlkp.), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miasta GorzÃ ³w Wlkp. i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wlkp. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa Wlkp., gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu gorzowskiego i miasta GorzÃ ³w Wlkp. i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodni, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie). 27.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulicy Ã ubinowej z TopolowÃ w miejscowoÃ ci Deszczno idÃ c w kierunku pÃ ³Ã nocnym okoÃ o 30 metrÃ ³w, linia skrÃca w kierunku wschodnim przy posesji Topolowa 10 potem linia przecina sieÃ  energetycznÃ i zmierza w kierunku punktu granicznego oddziaÃ Ã ³w leÃ nych nr 19 i 20 NadleÃ nictwa Skwierzyna, nastÃpnie linia przebiega ulicÃ BorkowskÃ w miejscowoÃ ci Brzozowiec i dalej ulicÃ BorkowskÃ do skrzyÃ ¼owania z ulicÃ GorzowskÃ . NastÃpnie w tym samym kierunku (poÃ udniowym) wchodzi w ulicÃ SzkolnÃ i dochodzi do skrzyÃ ¼owania z ulicÃ LeÃ nÃ . Dalej linia biegnie wzdÃ uÃ ¼ ulicy LeÃ nej przechodzÃ c przez tory PKP relacji GorzÃ ³w Wlkp.- Skwierzyna, dochodzÃ c wzdÃ uÃ ¼ ulicy Przejazdowej do rozwidlenia ulic i dalej zmienia kierunek na poÃ udniowo-zachodni wchodzÃ c w las do drogi ekspresowej S3, po czym przecina punkt oddziaÃ u leÃ nego nr 89, 90, 110 i 111 oraz 113, 112, 135 i 134, nastÃpnie nr 138, 139, 182 i 183 i nastÃpnie skrÃca w kierunku pÃ ³Ã nocno-zachodnim do przeciÃcia punktu oddziaÃ u leÃ nego nr 119,120,142 i 143 i dalej do oddziaÃ Ã ³w nr 82, 83, 102, 103. NastÃpnie biegnie wzdÃ uÃ ¼ oddziaÃ Ã ³w 82 i 83 biegnÃ c w tym samym kierunku do Ã uku drogi powiatowej nr 1397F rozdzielajÃ cej miejscowoÃ ci Orzelec i Bolemin. Dalej w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Orzelec przy skrzyÃ ¼owaniu z drogÃ osiedlowÃ w Orzelcu a drogÃ w kierunku miejscowoÃ ci DziersÃ awice. NastÃpnie linia przebiega pomiÃdzy zabudowaniami w miejscowoÃ ci DziersÃ awice o numerach 11 i 12 a nastÃpnie do skrzyÃ ¼owania ulic: DziersÃ awickiej i Kolonijnej. Potem linia graniczna obszaru przebiega wzdÃ uÃ ¼ Kolonijnej do skrzyÃ ¼owania z ulicÃ KolonijnÃ w BiaÃ obÃ ociu (droga powiatowa nr 1395F) miÃdzy posesjami nr 37 i 10 wzdÃ uÃ ¼ granicy obrÃbu BiaÃ obÃ ocie i Glinik do ulicy KarniÃ skiej przy posesji nr 7 w Gliniku. Dalej linia biegnie w kierunku pÃ ³Ã nocno  wschodnim do ulicy Niebieskiej 4 w Deszcznie, nastÃpnie wzdÃ uÃ ¼ ulicy Niebieskiej okoÃ o 150 metrÃ ³w w kierunku posesji nr 2, a nastÃpnie zmienia kierunek przecinajÃ c drogÃ ekspresowÃ S 3 w kierunku skrzyÃ ¼owania ulic Lubuska i LeÃ na przy posesji Lubuska 49 w Deszcznie (pod liniÃ granicznÃ numeracja posesji roÃ nie) w kierunku na SkwierzynÃ, a nastÃpnie linia przechodzÃ c przez posesjÃ Lubuska 45, linia biegnie do punktu rozpoczÃcia opisu. 27.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: Lubuskiej i SkwierzyÃ skiej w Deszcznie linia biegnie wzdÃ uÃ ¼ ulicy SkwierzyÃ skiej w kierunku pÃ ³Ã nocno  wschodnim do ulicy Wietrznej w Osiedlu PoznaÃ skim, nastÃpnie ulicÃ WietrznÃ za posesjÃ nr 96 w kierunku ulicy SkwierzyÃ skiej przy posesjach nr 44 i 45 przecina ulicÃ BrzozowÃ miÃdzy posesjami nr 36 i 37, nastÃpnie biegnie w kierunku pÃ ³Ã nocno-wschodnim w kierunku skrzyÃ ¼owania ulic Olchowa i Nowa, a nastÃpnie zmienia kierunek na wschÃ ³d i biegnie pomiÃdzy posesjami nr 71 i 72 w miejscowoÃ ci Borek do skrzyÃ ¼owania drogi leÃ nej ze zjazdem na posesjÃ nr 75 w m. Borek. NastÃpnie linia przebiega w kierunku poÃ udniowo-wschodnim do punktu granicznego oddziaÃ Ã ³w leÃ nych nr 9,10,15 i 16 (NadleÃ nictwo Skwierzyna). NastÃpnie linia biegnie Ã ukiem w kierunku poÃ udniowym przez las do punktu miÃdzy oddziaÃ ami nr 21, 22, 27 i 28 oraz dalej do skrzyÃ ¼owania ulicy: Gajowej z ulicÃ Nad WaÃ em oraz drogÃ powiatowÃ nr 1398F w Brzozowcu. Potem w kierunku poÃ udniowo-wschodnim do posesji nr 8 pomiÃdzy ulicami Nad WaÃ em i BorkowskÃ do zaÃ amania linii energetycznej, a nastÃpnie przebiega pomiÃdzy posesjami nr 25b i 26a w Brzozowcu (ulica Polna). NastÃpnie linia idzie w kierunku poÃ udniowozachodnim przecinajÃ c linie kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna oraz drogÃ relacji GorzÃ ³w Wlkp.  Skwierzyna  (ul. Gorzowska). NastÃpnie linia biegnie dalej w tym samym kierunku do punktu oddziaÃ owego nr 65 i 66 po czym zmienia kierunek do punktu oddziaÃ owego nr 89-90, 110-111 w linii do punktu nr 92, 93, 113 i 114, nastÃpnie do punktu nr 74, 75, 95, 96, by przeciÃ Ã  w pÃ ³Ã nocnej czÃÃ ci jezioro Glinik. Dalej linia biegnie do punktu oddziaÃ owego nr 53, 54, 77, 78 oraz do punktu nr 38, 39 przecinajÃ c drogÃ powiatowÃ 1397F. Dalej przebiega wzdÃ uÃ ¼ granic oddziaÃ Ã ³w nr 38, 39 do skraju lasu. Potem linia wchodzi ze skraju lasu w ulicÃ SÃ owiczÃ i przebieg wzdÃ uÃ ¼ ulicy SÃ owiczej w kierunku pÃ ³Ã nocno-zachodnim do skrzyÃ ¼owania z drogÃ . NastÃpnie biegnie do skrzyÃ ¼owania z ulicÃ SikorkowÃ i do KukuÃ czej. Potem biegnie w kierunku pÃ ³Ã nocnozachodnim w linii prostej do ulicy Niebieskiej w Deszcznie przy posesji nr 5 i dalej w kierunku pÃ ³Ã nocnowschodnim wzdÃ uÃ ¼ posesji ul. Niebieska 5 przecina drogÃ ekspresowa S 3 oraz liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej w kierunku do punktu poczÃ tku opisu 27.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy Osiedlowej z ulicÃ WylotowÃ w miejscowoÃ ci Ciecierzyce granica obszaru biegnie, w kierunku pÃ ³Ã nocno-wschodnim, do skrzyÃ ¼owania ulicy Siewnej i ulicy Spacerowej w tej miejscowoÃ ci. NastÃpnie granica w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej 1365F z drogÃ prowadzÃ cÃ do posesji nr 128 i 127 w miejscowoÃ ci Janczewo. Dalej granica odbija i biegnie w kierunku poÃ udniowo-wschodnim, od zachodu omijajÃ c Stare Polichno i dochodzi do drogi powiatowej nr 1351F. NastÃpnie biegnie wzdÃ uÃ ¼ drogi powiatowej 1351F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1352F, w miejscowoÃ ci GoÃ cinowo. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania ulic Borkowska i Gorzowska, w miejscowoÃ ci Brzozowiec. Dalej granica biegnie w kierunku pÃ ³Ã nocno-zachodnim, ulicÃ GorzowskÃ , do ulicy KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie, wzdÃ uÃ ¼ ulicy KrupczyÃ skiej granica biegnie do skrzyÃ ¼owania z ulicÃ DaliowÃ , po czym zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Brzozowa z ulicÃ NowÃ (Osiedle PoznaÃ skie). Potem granica zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do przeciÃcia punktu oddziaÃ u leÃ nego nr 5, 4. NastÃpnie biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic Osiedlowa i Wylotowa w miejscowoÃ ci Ciecierzyce, skÃ d rozpoczÃto opis 27.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ WiÃ niowÃ (Osiedle PoznaÃ skie) linia granicy biegnie w kierunku wschodnim, do skrzyÃ ¼owania ulicy Nowej i ulicy Pogodnej (Osiedle PoznaÃ skie), po czym zmienia kierunek na poÃ udniowo-wschodni i przecinajÃ c bieg linii energetycznej, biegnie do przeciÃcia oddziaÃ u leÃ nego nr 19, 22 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy kieruje siÃ po Ã uku, w kierunku poÃ udniowym, omijajÃ c od zachodu miejscowoÃ Ã  Brzozowiec, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 31, 32, 44, 45. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-zachodni, przecina drogÃ ekspresowÃ S3 i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 73, 74, 94, 95, nastÃpnie przecina od pÃ ³Ã nocy jezioro Glinik i kieruje siÃ do punktu przeciÃcia oddziaÃ u leÃ nego nr 77, 78 97, 98 po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 41, 42, 57. NastÃpnie linia granicy biegnie wciÃ Ã ¼ w tym samym kierunku, pÃ ³Ã nocnozachodnim, do punktu zaÃ amania siÃ linii biegu sieci energetycznej w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie biegnie wzdÃ uÃ ¼ linii energetycznej, w kierunku pÃ ³Ã nocnym, do punktu przeciÃcia tej linii z ulicÃ Ã agodziÃ skÃ w Gorzowie Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie do przeciÃcia ulic Gruntowej i PoznaÃ skiej w Gorzowie Wlkp., a nastÃpnie biegnie w tym samym kierunku do skrzyÃ ¼owania ulic SkwierzyÃ skiej i WiÃ niowej, skÃ d rozpoczÃto opis. 27.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulic PoznaÃ skiej z NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszarubiegnie w kierunku wschodnim, do skrzyÃ ¼owania ulic Dworskiej ze StraÃ ¼ackÃ . NastÃpnie linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie wzdÃ uÃ ¼ ulicy StraÃ ¼ackiej w miejscowoÃ ci Karnin (droga powiatowa 1400F) do skrzyÃ ¼owania z ulicÃ Ã wietlanÃ w miejscowoÃ ci Karnin. Dalej granica biegnie w tym samym kierunku w linii prostej do skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ CzereÃ niowÃ w miejscowoÃ ci Osiedle PoznaÃ skie. NastÃpnie zmienia kierunek na poÃ udnie i biegnie do skrzyÃ ¼owania ulic Lubuskiej i KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 38, 39 (NadleÃ nictwo Skwierzyna) przecinajÃ c drogÃ ekspresowÃ S3. Dalej granica biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ gminnÃ na wysokoÃ ci posesji nr 102 w miejscowoÃ ci Bolemin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1396F z ulicÃ LeÃ nÃ w miejscowoÃ ci PrÃ docin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic GÃ Ã ³wnej z ulicÃ KobaltowÃ w miejscowoÃ ci Ulim. Potem zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy PodgÃ ³rnej z ulicÃ KukuÃ czÃ w mieÃ cie GorzÃ ³w Wielkopolski (Zawarcie). NastÃpnie biegnie w kierunku wschodnim do skrzyÃ ¼owania ulicy PoznaÃ skiej z ulicÃ NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis. 25.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno granica obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drÃ ³g powiatowych nr 1414F i 1419F. NastÃpnie granica dalej biegnie w kierunku pÃ ³Ã nocno  wschodnim przez oddziaÃ y leÃ ne nr 6, 5, 4 do punktu przeciÃcia obszaru leÃ nego nr 3, 4, 14, 15 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 37, 38, 87, 88 (NadleÃ nictwo Bogdaniec). W tym miejscu granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 232, 233, 272, 273 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389 skraj lasu (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 279,280, 348, 349 (NadleÃ nictwo Bogdaniec). Tutaj granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim dopunktu przeciÃcia oddziaÃ u leÃ nego nr 143, 144, 191, 192 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 48, 49 (NadleÃ nictwo Bogdaniec). NastÃpnie biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno, gdzie koÃ czy siÃ opis 27.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajac od punktu na moÃ cie na rzece NoteÃ  w miejscowoÃ ci Santok linia granicy obszaru biegnie w kireunku poÃ udniowo-wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1401F z droga prowadzÃ ca do posesji nr 13 w miejscowoÃ ci Nowe Poichno. W tym miejscu granica zmienia swÃ ³j kireunke na poÃ udniowy i biegnie przecinajac drogi wojewÃ ³dzkie nr 158 i 159, do punktu przeciÃcia oddziaÃ u lesnego nr 80, 81, 112, 113 ( nadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kireunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do skrzyzowania drogi powiatowej nr 1352 f z droga prowadzacÃ do posesji nr 27 w miejscowosci Dobrojewo. Dalej linia granicy biegnie w kireunku poÃ udniowo-zachodnim do skrzyzowania drogi powiatowej nr 1351 F z drog Ã prowadzÃ cÃ do posesji nr 12 i 13 w miejscowosci GoÃ cinowo.W tym mejscu linia granicy zmienia swÃ ³j kierunke i biegnie w kireunkupoÃ nocno-zachodnim, przecinajac rzekÃ Wart Ã, do punktu przeciÃcia oddziaÃ u lesnego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w kireunku poÃ nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1398F z drogÃ prowadzÃ cÃ do posesji nr 78 w miejscowosci Borek. Nastepnie linia granicy biegnie w kireunku pÃ ³Ã nocnym, do 66-go kilometra na rzece Warta, gdzie zmienia kireunke na poÃ nocno-wschodni i biegnie wzdÃ uz rzeki Warty. Nastepnie Linia granicy przebiega wzdÃ uz dolnego biegu rzeki NoteÃ  do mostu. Skad rzpoczeto opis. 25.1.2017 W wojewÃ ³dztwie lubuskim: RozpoczynajÃ c od punktu przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 182, 202, 121/1 w miejscowoÃ ci Nowe Polichno. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ wojewÃ ³dzkÃ nr 159, po czym lekko siÃ zaÃ amuje i biegnie po Ã uku do punktu na drodze nr 159 na wysokoÃ ci posesji nr 23 w miejscowoÃ ci Dobrojewo. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 159, do skrzyÃ ¼owania tej drogi wojewÃ ³dzkiej z drogÃ powiatowÃ nr 1352F, po czym zmienia kierunek na poÃ udniowo-zachodni, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1351F z drogÃ gminnÃ nr 004911F. NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, do punktu przeciÃcia oddziaÃ u leÃ nego nr 22, 23, 28, 29 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, do punktu przeciÃcia dziaÃ ki katastralnej nr 217/1 w miejscowoÃ ci GÃ ³rki z dziaÃ kÃ katastralnÃ 250/3 w miejscowoÃ ci Borek i dziaÃ kÃ katastralnÃ nr 290 w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno, skÃ d rozpoczÃto opis. 27.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14 w miejscowoÃ ci KoszÃcin linia granicy biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 18, 23 (NadleÃ nictwo Lubniewice), po czym skrÃca w kierunku wschodnim i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 17, 22, 23. W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie od skrzyÃ ¼owania ulicy Platynowej z drogÃ polnÃ , przy posesji 3B w miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo  wschodnim, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 23 i 25 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy dalej biegnie w tym samym kierunku, do drogi gminnej 001321F, przy posesji nr 89 w miejscowoÃ ci Bolemin, po czym zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1397F, do punktu przesuniÃcia oddziaÃ u leÃ nego nr 49, 50, 72, 73 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy biegnie w kierunki zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 55, 78, 79 (NadleÃ nictwo Lubniewice), po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, omija od pÃ ³Ã nocy miejscowoÃ Ã  Rudnica, i biegnie do skrzyÃ ¼owania drogi kolejowej z ulica LubuskÃ w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 39 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 173, 201, 202, po czym dalej w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ, biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 142/4, 142/5 w miejscowoÃ ci ChwaÃ owice. Po czym dalej na pÃ ³Ã noc do skrzyÃ ¼owania drÃ ³g gminnych nr 000416F i 000414F, a nastÃpnie zmienia swÃ ³j kierunek na wschodni i biegnie do punktu poczÃ tkowego, skÃ d rozpoczÃto opis. 29.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, linia granicy biegnie w kierunku wschodnim, przecinajÃ c rzekÃ NoteÃ , do punktu przeciÃcia dziaÃ ki katastralnej nr 9, 11/1, 11/2 w miejscowoÃ ci Stare Polichno. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1401F z drogÃ prowadzÃ cÃ do posesji nr 13 w miejscowoÃ ci MaÃ e Polichno. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u le- Ã nego nr 20, 21, 48, 49 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 146, 147 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 336, 288, 289 w miejscowo- Ã ci GoÃ cinowo, po czym biegnie dalej w tym samym kierunku, po Ã uku, do punktu przeciÃcia dziaÃ ki katastralnej nr 202, 194/6, 195/7 w miejscowoÃ ci Warcin. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi gminnej nr 001328F z droga prowadzÃ cÃ do posesji 85, 83a, 83 w miejscowoÃ ci Borek, po czym zmienia kierunek na pÃ ³Ã nocny, i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 212, 213, 200 w miejscowoÃ ci Santok, po czym biegnie, przecinajÃ c rzekÃ WartÃ i drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, skÃ d rozpoczÃto opis. 26.1.2017 W wojewÃ ³dztwie opolskim: od strony pÃ ³Ã nocnej: od skrzyÃ ¼owania drogi 1403 O relacji Roszowicki Las  Dzielnica z ulicÃ GÃ ogowiec w miejscowoÃ ci Roszowicki Las (bez tej miejscowoÃ ci) i dalej tÃ ulicÃ w kierunku wschodnim przecinajÃ c granicÃ gminy Cisek z gminÃ Bierawa do drogi 425 w miejscowoÃ ci Dziergowice i dalej aÃ ¼ do linii kolejowej relacji KÃdzierzyn-KoÃ ºle  RacibÃ ³rz, nastÃpnie wzdÃ uÃ ¼ tej linii kolejowej, wÃ Ã czajÃ c miejscowoÃ Ã  Dziergowice (bez miejscowoÃ ci Solarnia), na poÃ udnie do granicy powiatu kÃdzierzyÃ sko-kozielskiego z powiatem raciborskim; od strony poÃ udniowej: od przeciÃcia rzeki Odra, granicy powiatu raciborskiego i powiatu kÃdzierzyÃ sko-kozielskiego w kierunku zachodnim wzdÃ uÃ ¼ zachodnich granic miejscowoÃ ci Podlesie, miejscowoÃ ci Dzielnica (wÃ Ã czajÃ c te miejscowoÃ ci do obszaru); od strony zachodniej: od miejscowoÃ ci Dzielnica w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ poÃ udniowych granic miejscowoÃ ci Roszowice (bez tej miejscowoÃ ci) do skrzyÃ ¼owania drogi nr 1403 O z ulicÃ GÃ ogowiec w miejscowoÃ ci Roszowicki Las. 25.1.2017 W wojewÃ ³dztwie Ã lÃ skim: teren ograniczony od strony pÃ ³Ã nocnej: wzdÃ uÃ ¼ granicy powiatÃ ³w KÃdzierzyn  KoÃ ºle i RacibÃ ³rz  od miejscowoÃ ci Podlesie w kierunku wschodnim do miejscowoÃ ci Solarnia; od strony wschodniej: od miejscowoÃ ci Solarnia wzdÃ uÃ ¼ linii kolejowej relacji KÃdzierzyn- KoÃ ºle RacibÃ ³rz do wysokoÃ ci pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci KuÃ ºnia Raciborska (bez tej miejscowoÃ ci); od strony poÃ udniowej: od pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci KuÃ ºnia Raciborska, poprzez poÃ udniowe granice miejscowoÃ ci Budziska, obejmujÃ c tÃ miejscowoÃ Ã , do pÃ ³Ã nocnych granic administracyjnych miejscowoÃ ci Turze (z pominiÃciem tej miejscowoÃ ci); od strony zachodniej: od pÃ ³Ã nocnych granic administracyjnych miejscowoÃ ci Turze, wzdÃ uÃ ¼ poÃ udniowej i zachodniej granicy miejscowoÃ ci Ruda, w linii prostej do granicy powiatu raciborskiego i kÃdzierzyÃ sko-kozielskiego na wysokoÃ ci miejscowoÃ ci Podlesie. 25.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, granica obszaru biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 13, 14, 20, 21 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22 oraz drogÃ powiatowÃ nr 1395F miÃdzy posesjami nr 6 i 4 w miejscowoÃ ci BiaÃ obÃ ocie, do skrzyÃ ¼owania drÃ ³g na wysokoÃ ci posesji nr 44 w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie linia granicy zaÃ amuje siÃ i dalej biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 22, drogÃ powiatowÃ nr 1397F, KanaÃ  KieÃ piÃ ski, omijajÃ c od strony pÃ ³Ã nocnej zabudowania miejscowoÃ ci KieÃ pin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 77, 78 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnozachodnim do punktu przeciÃcia dziaÃ ki katastralnej nr 77/1, 88/1, 80 w miejscowoÃ ci Ã Ã kÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c KanaÃ  Bema, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z drogÃ prowadzÃ cÃ do posesji nr 80 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy biegnie po Ã uku dalej w kierunku pÃ ³Ã nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ przebiegajÃ cÃ obok posesji nr 75 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie, przecinajÃ c rzekÃ WartÃ, w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 310, 299, 205 w miejscowoÃ ci Ulim przy drodze gminnej nr 001349F. Tutaj linia granicy zmienia swÃ ³j kierunek na kierunek wschodni i biegnie do skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, skÃ d rozpoczÃto opis. 29.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, linia granicy obszaru biegnie po Ã uku w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania drogi gminnej nr 001320F z drogÃ prowadzÃ cÃ do drogi gminnej nr 001318F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi powiatowej nr 1397F z drogÃ gminnÃ nr 001318F. NastÃpnie, po Ã uku, linia granicy biegnie omijajÃ c od strony zachodniej wiÃkszoÃ Ã  zabudowaÃ  miejscowoÃ ci Orzelec, do punktu przeciÃcia nr 101, 102, 123, 124 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zaÃ amuje siÃ i biegnie dalej w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 221, 222, 253, 254 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, do punktu przeciÃcia oddziaÃ u leÃ nego nr 115, 116, 138, 139 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14A w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ powiatowÃ nr 1397F w miejscowoÃ ci PÃ onica. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ do posesji nr 48 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie do 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, skÃ d rozpoczÃto opis. 30.1.2017 W wojewÃ ³dztwie maÃ opolskim: teren ograniczony od strony wschodniej: wzdÃ uÃ ¼ drogi krajowej nr 7  od wÃzÃ a drogowego z drogÃ krajowÃ nr 52 ( GÃ ogoczÃ ³w ) do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1938 K; od strony poÃ udniowej: od skrzyÃ ¼owania z drogÃ krajowÃ nr 7 wzdÃ uÃ ¼ drogi powiatowej nr 1938 K do mostu na rzece Krzyszkowianka w miejscowoÃ ci BÃczarka (gm. MyÃ lenice) i wzdÃ uÃ ¼ tej rzeki w kierunku poÃ udniowo  zachodnim do poÃ udniowej granicy administracyjnej tej miejscowoÃ ci. WzdÃ uÃ ¼ tej granicy, nastÃpnie poÃ udniowej i poÃ udniowo  zachodniej granicy administracyjnej miejscowoÃ ci Krzywaczka (gm. SuÃ kowice) i wzdÃ uÃ ¼ granicy administracyjnej miejscowoÃ ci Izdebnik (gm. Lanckorona) w kierunku poÃ udniowo  wschodnim i dalej wzdÃ uÃ ¼ drogi krajowej nr 52 do skrzyÃ ¼owania z droga gminnÃ nr 470141 K w Izdebniku; od strony zachodniej: od skrzyÃ ¼owania z droga krajowÃ nr 52 w miejscowoÃ ci Izdebnik w kierunku pÃ ³Ã nocnym droga gminnÃ nr 470141 K i dalej w kierunku pÃ ³Ã nocno  wschodnim droga gminna nr 470146 K do granicy administracyjnej miejscowoÃ ci Wola Radziszowska (gm. Skawina). WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocno  zachodnim ok. 130 m i dalej droga lokalnÃ w kierunku pÃ ³Ã nocnym przez miejscowoÃ Ã  Wola Radziszowska i dalej drogÃ gminnÃ nr 601166 K do drogi gminnej nr 601190 K  do mostu na rzece Cedron; od strony pÃ ³Ã nocnej: od mostu na drodze gminnej nr 601190 K w miejscowoÃ ci Wola Radziszowska wzdÃ uÃ ¼ rzeki Cedron do jej ujÃ cia do rzeki Skawinki, a nastÃpnie przez tÃ rzekÃ i dalej po jej wschodniej stronie w miejscowoÃ ci RadziszÃ ³w (gm. Skawina) wzdÃ uÃ ¼ drÃ ³g: gminnej nr 601225 K powiatowej nr 1940 K (ul. Podlesie), gminnej nr 601106 K (ul. Spacerowej) i BiaÃ ej Drogi do wschodniej granicy administracyjnej tej miejscowoÃ ci. NastÃpnie wzdÃ uÃ ¼ tej granicy w kierunku poÃ udniowym i dalej wzdÃ uÃ ¼ drogi lokalnej biegnÃ cej przez GÃ ogoczÃ ³w  DziaÃ y do drogi krajowej nr 52 i wÃzÃ a drogowego z drogÃ krajowÃ nr 7 ( GÃ ogoczÃ ³w ). 27.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 370, 371, 389, 390 (NadleÃ nictwo MiÃdzychÃ ³d) linia granicy obszaru biegnie w kierunku wschodnim przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 192, do punktu przeciÃcia oddziaÃ u leÃ nego nr 386, 407, 408 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ gminnÃ nr 004313F, oddziaÃ  leÃ ny nr 431 (NadleÃ nictwo MiÃdzychÃ ³d), do skrzyÃ ¼owania drogi krajowej nr 24 z drogÃ powiatowÃ nr 1323F. NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowym, przecinajÃ c liniÃ kolejowÃ , oddziaÃ y leÃ ne NadleÃ nictwa MiÃdzychÃ ³d, do punktu przeciÃcia oddziaÃ u leÃ nego nr 519, 520, 528, 529 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1327F z drogÃ gminnÃ nr 004305F w miejscowoÃ ci Lubikowo. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie po luku przecinajÃ c drogÃ krajowÃ nr 24 na wysokoÃ ci wjazdu do miejscowoÃ ci Przytoczna, obejmujÃ c caÃ Ã miejscowoÃ Ã  Przytoczna. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym nad zbiornikiem wodnym Nadolno , obejmujÃ c caÃ y ten zbiornik. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie po Ã uku, omijajÃ c od strony poÃ udniowej zabudowania miejscowoÃ ci DÃbÃ ³wko, do punktu przeciÃcia oddziaÃ u leÃ nego nr 370, 371, 389, 390 (NadleÃ nictwo MiÃdzychÃ ³d), skÃ d rozpoczÃto opis. MiejscowoÃ ci znajdujÃ ce siÃ w obszarze zapowietrzonym  w gminie Przytoczna: Przytoczna, Goraj, Lubikowo. 3.2.2017 W wojewÃ ³dztwie opolskim: teren ograniczony: od strony poÃ udniowej: od przeciÃcia torÃ ³w kolejowych z ulicÃ StrzeleckÃ w miejscowoÃ ci Domaszowice nastÃpnie do skrzyÃ ¼owania z drogÃ krajowÃ nr 42 stÃ d ulicÃ lipowÃ Ã Ã czÃ ca miejscowoÃ Ã  WieloÃ ÃkÃ i MiÃdzybrodzie (z wyÃ Ã czeniem tych miejscowoÃ ci) do Duczowa MaÃ ego, aÃ ¼ do krzyÃ ¼owania z drogÃ krajowÃ nr 42; od strony wschodniej: w linii prostej od torÃ ³w kolejowych w kierunku soÃ ectwa DuczÃ ³w MaÃ y Ã Ã cznie z tÃ miejscowoÃ ciÃ , a dalej poprzez miejscowoÃ Ã  DuczÃ ³w Wielki (Ã Ã cznie z niÃ ) do soÃ ectwa Ã winiary MaÃ e; od strony pÃ ³Ã nocnej: od Ã winiar MaÃ ych drogÃ do miejscowoÃ ci Polkowskie Ã Ã cznie z tÃ miejscowoÃ ciÃ , a dalej w linii prostej do drogi Strzelce -Woskowice GÃ ³rne; od strony zachodniej wzdÃ uÃ ¼ drogi Woskowice GÃ ³rne-Strzelce do drogi nr 42 i tÃ drogÃ do pÃ ³Ã nocnych granic administracyjnych Domaszowic do ul. Strzeleckiej. 31.1.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim: teren ograniczony: od strony wschodniej: szczytami KamieÃ  Wielki, KoÃ cielny Las w kierunku ulicy 1 go Maja do skrzyÃ ¼owania z drogÃ na ul. Jakubowice, nastÃpnie wzdÃ uÃ ¼ tej drogi do wyciÃ gu narciarskiego, nastÃpnie szczyt Ã wini Grzbiet do granicy paÃ stwa w kierunku WzgÃ ³rza Bluszczowa; od strony poÃ udniowej: od granicy Kudowa SÃ one Nachod, 1,5 km od szczytu Ptasznica w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi nr 8 z drogÃ na DaÃ czÃ ³w; od strony zachodniej i pÃ ³Ã nocnej: od WzgÃ ³rza Bluszczowa wzdÃ uÃ ¼ granicy paÃ stwa do przejÃ cia Kudowa SÃ one Nachod. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: Kudowa ZdrÃ ³j (z wyÃ Ã czeniem ul. PstrÃ Ã ¼na, ul. Bukowiny, ul. Jakubowice), czÃÃ Ã  zachodnia Jeleniowa do skrzyÃ ¼owania z drogÃ na DaÃ czÃ ³w. 1.2.2017 W wojewÃ ³dztwie maÃ opolskim: od strony poÃ udniowej: z Parku Miejskiego w Skawinie (gm. Skawina)  od Starorzecza Skawinki wzdÃ uÃ ¼ cieku wodnego biegnÃ cego w kierunku poÃ udniowym w kierunku ul. Spacerowej i dalej wzdÃ uÃ ¼ tego cieku w kierunku poÃ udniowo  wschodnim a nastÃpnie wschodnim do wschodniej granicy administracyjnej Skawiny. WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ granicy administracyjnej miejscowoÃ ci Brzyczyna (gm. Mogilany) w kierunku pÃ ³Ã nocno  wschodnim i pÃ ³Ã nocnym do potoku Rzepnik. WzdÃ uÃ ¼ tego potoku w kierunku pÃ ³Ã nocnym przez ok. 600 m i dalej w kierunku wschodnim wzdÃ uÃ ¼ cieku wodnego przez BrzyczynÃ do wschodniej granicy administracyjnej tej miejscowoÃ ci; od strony wschodniej: od cieku wodnego w miejscowoÃ ci Brzyczyna w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ wschodniej granicy administracyjnej tej miejscowoÃ ci i dalej wzdÃ uÃ ¼ drogi gminnej nr 600684 K (ul. SÃ onecznej) w Libertowie (gm. Mogilany) do drogi powiatowej nr 2174 K (ul. Jana PawÃ a II). NastÃpnie wzdÃ uÃ ¼ tej drogi w kierunku zachodnim do granicy administracyjnej Krakowa i dalej wzdÃ uÃ ¼ tej granicy do ul. Libertowskiej w Krakowie. Ul. LibertowskÃ , nastÃpnie ul. Leona PetraÃ ¼yckiego przez ok. 150 m w kierunku wschodnim i dalej w kierunku pÃ ³Ã nocnym drogÃ lokalnÃ do linii kolejowej nr 94 (KrakÃ ³w PÃ aszÃ ³w  OÃ wiÃcim). WzdÃ uÃ ¼ tej linii kolejowej do ul. Biskupa Albina MaÃ ysiaka i dalej tÃ ulicÃ w kierunku zachodnim i pÃ ³Ã nocnym przez ok. 1 400 m, a nastÃpnie drogÃ lokalnÃ (gruntowÃ ) w kierunku pÃ ³Ã nocno  zachodnim przez ok. 500 m  do ul. Spacerowej. Od strony pÃ ³Ã nocnej: ulicami: SpacerowÃ , Doktora JÃ ³zefa BabiÃ skiego, SkotnickÃ , Aleksandra BrÃ ¼cknera, DÃ browa, Obrony TyÃ ca do zachodniej granicy kompleksu leÃ nego (w BielaÃ sko  Tynieckim Parku Krajobrazowym); od strony zachodniej: od ul. ObroÃ cÃ ³w TyÃ ca zachodniÃ granicÃ kompleksu leÃ nego do ul. Bogucianka i dalej w kierunku poÃ udniowo  zachodnim i poÃ udniowym do pÃ ³Ã nocnej granicy administracyjnej Skawiny. NastÃpnie wzdÃ uÃ ¼ tej granicy do rzeki Skawinki i dalej wzdÃ uÃ ¼ tej rzeki do Parku Miejskiego w Skawinie  do cieku wodnego biegnÃ cego do Starorzecza Skawinki. 1.2.2017 W wojewÃ ³dztwie wielkopolskim: teren ograniczony: od pÃ ³Ã nocnego-wschodu: od punktu przy skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej 449 z ulicÃ AkacjowÃ w Rojowie, biegnÃ c dalej ulicami WrocÃ awskÃ , HurtowÃ , PogodnÃ w Olszynie, do skrzyÃ ¼owania z drogÃ gminnÃ w miejscowoÃ ci Olszyna przy posesjach 100 i 101; od wschodu: od skrzyÃ ¼owania z drogÃ gminnÃ w miejscowoÃ ci Olszyna przy posesjach 100 i 101, wschodniÃ granicÃ Olszyny w linii prostej w kierunku Ignacowa do skrzyÃ ¼owania drÃ ³g w Ignacowie z drogÃ biegnÃ cÃ na Marcinki; od strony poÃ udniowej: od skrzyÃ ¼owania drÃ ³g w Ignacowie z drogÃ biegnÃ cÃ na Marcinki w kierunku Kobylej GÃ ³ry przez poÃ udniowÃ granicÃ miasta w linii prostej skrzyÃ ¼owania drÃ ³g w MyÃ lniewie nastÃpnie w linii prostej do lasu i dalej duktami leÃ nymi do rzeki ZÃ otnica; od strony zachodniej: od rzeki ZÃ otnica poprzez dukty leÃ ne do granicy lasu, dalej w linii prostej do punktu poczÃ tkowego. 15.2.2017 W wojewÃ ³dztwie mazowieckim: w powiecie Ã ¼yrardowskim w gminie Wiskitki miejscowoÃ ci: Popielarnia, Kamionka, Miedniewice, Nowa WieÃ , HipolitÃ ³w W wojewÃ ³dztwie Ã Ã ³dzkim teren miejscowoÃ ci: Wola SzydÃ owiecka w gminie BolimÃ ³w na odcinku od granicy powiatu od strony wschodniej do drogi tartacznej na zachodzie, oraz miejscowoÃ Ã  JÃ ³zefÃ ³w od numeru 1 do numeru 5 wÃ Ã cznie 18.2.2017 (g) the entry for the United Kingdom is replaced by the following: Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Area comprising: Those parts of North Yorkshire County (ADNS code 00176) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N54.0467and W2.1539 30.1.2017 Area comprising: Those parts of Lincolnshire County (ADNS code 00153) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.4638 and E0.0204 11.2.2017 Area comprising: Those parts of Carmarthenshire County (ADNS code 00110) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N51.7781 and W4.2208 25.1.2017 (2) Part B is amended as follows: (a) the entry for the Czech Republic is replaced by the following:: Member State: the Czech Republic: Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Biskoupky na MoravÃ  (604755), Bohutice (606677), Ã uÃ ice (624373), Dobelice (626821), DobÃ Ã ­nsko (627917), DolnÃ ­ Kounice (629286), HlÃ ­na u IvanÃ ic (639184), HrubÃ ¡ice (648639), JezeÃ any (659428), MarÃ ¡ovice (659436), Kadov (661961), Kratochvilka (644133), KubÃ ¡ice (676888), Lesonice u MoravskÃ ©ho Krumlova (680249), MoravskÃ © BrÃ ¡nice (698890), MiroslavskÃ © KnÃ ­nice (695394), Neslovice (703729), NovÃ © BrÃ ¡nice (706043), Olbramovice u MoravskÃ ©ho Krumlova (709930), Padochov (717371), Petrovice u MoravskÃ ©ho Krumlova (720178), PolÃ ¡nka u MoravskÃ ©ho Krumlova (725064), SilÃ ¯vky (747815), TrbouÃ ¡any (768057), ZbÃ ½Ã ¡ov u Oslavan (792110), Babice u Rosic (600709), BraniÃ ¡ovice (609374), CvrÃ ovice u PohoÃ elic (618152), Ã ermÃ ¡kovice (619698), DolnÃ ­ DubÃ any (628956), DÃ ¾bÃ ¡nice (634310), HornÃ ­ DubÃ any (642843), MÃ ­Ã ¡ovice (645699), Jamolice (656674), Ketkovice (664855), KupaÃ ovice (677582), LodÃ nice u MoravskÃ ©ho Krumlova (686344), Lukovany (689041), MaleÃ ¡ovice (690872), MÃ lÃ any u IvanÃ ic (692786, Miroslav (695378), NaÃ ¡imÃ Ã ice (701661), NÃ mÃ iÃ ky (703052), Omice (711195), OÃ echov (712612), Pravlov (733016), Radostice u Brna (738310), Rosice u Brna (741221), RybnÃ ­ky na MoravÃ  (744026), Senorady (747530), Skalice u Znojma (747947), StÃ elice u Brna (757438), Suchohrdly u Miroslavi (759210), Ã umice (764248), TetÃ ice (766861), TuleÃ ¡ice (771449), VÃ ©myslice (779971), ZakÃ any (790478), ZastÃ ¡vka (791113), Vedrovice (777536), ZÃ ¡brdovice u Vedrovic (798754) 7.2.2017 NÃ mÃ ice u IvanÃ ic (655813), Alexovice (655821), Budkovice (615595), IvanÃ ice (655724), KounickÃ © PÃ edmÃ stÃ ­ (655741), Letkovice (655830), MoravskÃ ½ Krumlov (699128), NovÃ ¡ Ves u Oslovan (705659), RokytnÃ ¡ (699225), Oslavany (713180), Ã eznovice (745421) 30.1.2017 to 7.2.2017 Bavory (601209), DobrÃ © Pole (627259), DolnÃ ­ VÃ stonice (630331), HornÃ ­ VÃ stonice (644579), IvaÃ  (655708), NovÃ ¡ Ves u PohoÃ elic (705667), Novosedly na MoravÃ  (706973), PernÃ ¡ (719242), BÃ ezÃ ­ u Mikulova (613908), JeviÃ ¡ovka (659363), Klentnice (666149), LitobratÃ ice (685356), NovÃ ½ PÃ erov (707864), Pavlov u DolnÃ ­ch VÃ stonic (718394), PohoÃ elice nad Jihlavou (724866), Popice (725757), PouzdÃ any (726729), PÃ ibice (735311), StrachotÃ ­n (755893), Troskotovice (768553), Vlasatice (783307) a Vranovice nad Svratkou (785512) 10.2.2017 Brod nad DyjÃ ­ (612642), DolnÃ ­ Dunajovice (628964), Drnholec (632520), Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ MuÃ ¡ov (700401) a PasohlÃ ¡vky (718220), pÃ iÃ emÃ ¾ vÃ ½chodnÃ ­ hranice Ã ºzemÃ ­ tvoÃ Ã ­ silnice E461 2.2.2017 to 10.2.2017 BenÃ ¡teckÃ ¡ Vrutice (602060), Borek nad Labem (607517), BrandÃ ½s nad Labem (609048), BrÃ ¡zdim (609773), BÃ eÃ ¾any II (614955), BÃ Ã ­stvÃ ­ (615056), Ã ernÃ ­ky (620220), DehtÃ ¡ry (658481), DÃ evÃ ice u BrandÃ ½sa nad Labem (632937), Hlavenec (638960), HorouÃ ¡any (644803), JenÃ ¡tejn (658499), Jirny (660922), Kozovazy (788490), Lhota u DÃ Ã ­s (680931), Litol (689556), LysÃ ¡ nad Labem (689505), Martinov (791008), Mochov (698067), Nehvizdy (702404), Ostrov u BrandÃ ½sa nad Labem (609234), Podolanka (724149), Polerady u Prahy (725218), Popovice u BrandÃ ½sa nad Labem (609251), PÃ edmÃ Ã ice nad Jizerou (734284), PÃ erov nad Labem (735035), Radonice u Prahy (738247), SedlÃ Ã ¡nky (619213), Skorkov (748382), Sojovice (752169), StarÃ ¡ Boleslav (609170), StarÃ ¡ LysÃ ¡ (753807), StarÃ ½ Vestec (755231), SvÃ ©myslice (792772), Ã estajovice u Prahy (762385), Tlustovousy (771414), Tuklaty (771422), TuÃ ice (771856), Ã valy u Prahy (775738), VykÃ ¡Ã  (787558), VyÃ ¡ehoÃ ovice (788503), ZÃ ¡ryby (791016), ZeleneÃ  (792781) 9.2.2017 Ã elÃ ¡kovice (619159), KÃ ¡ranÃ ½ (708020), LÃ ¡znÃ  TouÃ ¡eÃ  (767859), MstÃ tice (792764), NovÃ ½ Vestec (708038), Otradovice (748366), StrÃ ¡nka u BrandÃ ½sa nad Labem (609269), ZÃ ¡luÃ ¾Ã ­ u Ã elÃ ¡kovic (619230), ZÃ ¡py (609226) 2.2.2017 to 9.2.2017 BÃ lÃ ½ (689831), BezdÃ kov nad MetujÃ ­ (603597), BlaÃ ¾kov u SlavoÃ ova (750395), BohdaÃ ¡Ã ­n nad OleÃ ¡nicÃ ­ (621099), BohdaÃ ¡Ã ­n v OrlickÃ ½ch horÃ ¡ch (606197), BorovÃ ¡ (607711), BraÃ ¾ec (701343), Ã ervenÃ ½ Kostelec (621102), Ã eskÃ ¡ Ã ermnÃ ¡ (621269), DlouhÃ © (707317), DolnÃ ­ RadechovÃ ¡ (630063), HornÃ ­ DÃ evÃ ­Ã  (754811), HornÃ ­ Kostelec (621111), HornÃ ­ RadechovÃ ¡ (643874), HornÃ ­ RybnÃ ­ky (789356), Hronov (648370), JestÃ ebÃ ­ nad MetujÃ ­ (659088), Jizbice u NÃ ¡choda (661449), Kramolna (768910), Lhotky (768928), LibchynÃ  (659096), LipÃ ­ u NÃ ¡choda (684031), Machov (689840), MachovskÃ ¡ Lhota (689858), MÃ stskÃ ¡ Kramolna (768936), MezilesÃ ­ u NÃ ¡choda (693685), NÃ ¡chod (701262), NÃ ­zkÃ ¡ SrbskÃ ¡ (689866), NovÃ ½ HrÃ ¡dek (707341), OleÃ ¡nice u Ã ervenÃ ©ho Kostelce (710369), OleÃ ¡nice v OrlickÃ ½ch horÃ ¡ch (710466), Police nad MetujÃ ­ (725323), Provodov (733881), PÃ ibyslav nad MetujÃ ­ (735710), RadeÃ ¡ov nad MetujÃ ­ (725331), RokytnÃ ­k (648434), Ã eÃ ¡etova Lhota (758531), SendraÃ ¾ (659100), SlavÃ ­kov u NÃ ¡choda (750182), SlavoÃ ov (750409), StarÃ © MÃ sto nad MetujÃ ­ (701335), StarkoÃ  u Vysokova (788384), Studnice u NÃ ¡choda (758540), Ã onov u NovÃ ©ho MÃ sta nad MetujÃ ­ (762920), TrubÃ jov (768952), TÃ tice nad OleÃ ¡nicÃ ­ (758558), VelkÃ ¡ Ledhuje (725340), VelkÃ © Petrovice (779261), VelkÃ ½ DÃ evÃ ­Ã  (648400), Vrchoviny (786527), VÃ ¡eliby (796581), VysokÃ ¡ SrbskÃ ¡ (788121), Vysokov (788392), ZÃ ¡brodÃ ­ (789364), ZbeÃ nÃ ­k (648396), ZlÃ ­Ã ko (788147), Ã ½abokrky (648418) 11.2.2017 BabÃ ­ u NÃ ¡choda (701297), BÃ loves (701301), DobroÃ ¡ov (627445), MalÃ ¡ Ã ermnÃ ¡ (648451), MalÃ © PoÃ Ã ­Ã Ã ­ (701378), PavliÃ ¡ov (718343), VelkÃ © PoÃ Ã ­Ã Ã ­ (648426), Ã ½Ã Ã ¡rky (795526) 3.2.2017 to 11.2.2017 BabÃ ice (630551), BÃ leÃ  u MladÃ © VoÃ ¾ice (601896), Bendovo ZÃ ¡hoÃ Ã ­ (604976), Beranova Lhota (658049), BÃ ­tov u RadenÃ ­na (737500), Blanice u MladÃ © VoÃ ¾ice (604984), BradÃ ¡Ã ov (608963), BrouÃ kova Lhota (658278), Ã ekanice u TÃ ¡bora (619086), DÃ dice u NemyÃ ¡le (703290), Hlasivo (638838), Hlinice (639231), HornÃ ­ Hrachovice (724696), HornÃ ­ SvÃ tlÃ ¡ u BradÃ ¡Ã ova (608971), Hroby (648256), Chotoviny (653411), ChrbonÃ ­n (654124), Janov u MladÃ © VoÃ ¾ice (656909), Jedlany (658057), JenÃ ­Ã kova Lhota (658286), Kozmice u ChÃ ½nova (648264), Krchova LomnÃ ¡ (604992), KÃ tÃ novice (705918), LaÃ ¾any u ChÃ ½nova (648272), LejÃ kov (629138), MaleÃ ¡Ã ­n u Vodice (784265), MalÃ ½ JeÃ ¾ov (779610), MÃ Ã ¡ice u TÃ ¡bora (693456), MladÃ ¡ VoÃ ¾ice (696722), Mostek u RatiboÃ skÃ ½ch Hor (724726), NahoÃ any u MladÃ © VoÃ ¾ice (740284), NovÃ ¡ Ves u ChÃ ½nova (705870), NovÃ © Dvory u PoÃ Ã ­na (726079), Oblajovice (708607), PodolÃ ­ u RatiboÃ skÃ ½ch Hor (724211), Pojbuky (724980), PoÃ Ã ­n (726087), PrasetÃ ­n (732907), RadenÃ ­n (737518), Radostovice u SmilovÃ ½ch Hor (738484), Radvanov u MladÃ © VoÃ ¾ice (738875), RaÃ ¡ovice u Hlasiva (638854), RatiboÃ ice u TÃ ¡bora (739863), RatiboÃ skÃ © Hory (739880), RodnÃ ¡ (740292), Ã emÃ ­Ã ov (745073), Sezimovo Ã stÃ ­ (747688), Smilovy Hory (751065), StarÃ ¡ VoÃ ¾ice (754064), StoklasnÃ ¡ Lhota (619094), VlÃ eves (783641), Vodice u TÃ ¡bora (784273),VrÃ ¡Ã ¾nÃ ¡ (653471), VÃ esce (786667), ZadnÃ ­ LomnÃ ¡ (724998), ZadnÃ ­ StÃ Ã ­teÃ ¾ (725005), ZÃ ¡hostice (655481), ZÃ ¡rybniÃ nÃ ¡ Lhota (790991), BedÃ ichov u ZhoÃ ce (792934), BezdÃ Ã Ã ­n u ObratanÃ  (708691), Cetoraz (617679), 708704 HrobskÃ ¡ ZahrÃ ¡dka (708704), KÃ eÃ  (708704), ObrataÃ  (708712), SudkÃ ¯v DÃ ¯l (758787), TÃ chobuz (765449), VelkÃ ¡ RovnÃ ¡ (792942), ZhoÃ u Pacova (792951) 14.2.2017 BlaniÃ ka (724718), Dobronice u ChÃ ½nova (627399), DolnÃ ­ HoÃ ice (629103), DomamyÃ ¡l (630560), Dub u RatiboÃ skÃ ½ch Hor (633259), HartvÃ ­kov (708585), ChotÃ iny (652814), ChÃ ½nov u TÃ ¡bora (655473), Kladruby (629120), KlouÃ ¾ovice (666572), MaÃ ¡ovice (652822), PohnÃ ¡nec (724700), PohnÃ ¡nÃ ­ (724734), Velmovice (666581) 6.2.2017 to 14.2.2017 (601179) Bavorov, (636657) Blanice, (615609) BudynÃ , (784338) Ã avynÃ , (623482) Ã Ã ­Ã enice, (623776) Ã ichtice, (626180) DÃ ­vÃ ice, (631710) HÃ ¡jek u Bavorova, (746681) Hlavatce u Ã eskÃ ½ch BudÃ jovic, (647608) Hracholusky u Prachatic, (654981) ChvaleÃ ¡ovice, (655007) Chvaletice u ProtivÃ ­na, (676705) Kloub, (674052) KraÃ ¡lovice, (674303) KrÃ  u ProtivÃ ­na, (691216) Krtely, (755729) KÃ epice u VodÃ an, (676713) KÃ tÃ tice, (746690) LÃ ©kaÃ ova Lhota, (674061) Lidmovice, (655261) LuÃ ¾ice u Netolic, (689769) MahouÃ ¡, (691224) Malovice u Netolic, (691232) MaloviÃ ky, (733849) Milenovice, (633151) NÃ ¡kÃ Ã ­, (703940) Netolice, (647616) Obora u Hracholusk, (689785) OlÃ ¡ovice, (746711) PlÃ ¡stovice, (691241) PodeÃ iÃ ¡tÃ , (676721) Pohorovice, (757110) Protivec, (733857) ProtivÃ ­n, (737402) RadÃ ice u VodÃ an, (746720) Sedlec u Ã eskÃ ½ch BudÃ jovic, (748315) SkoÃ ice, (760862) SvinÃ tice, (757136) Ã ipoun, (674311) TÃ Ã ¡Ã ­nov u ProtivÃ ­na, (672327) Ã tÃ Ã ¡ov, (779512) VelkÃ ½ Bor u Strunkovic, (674079) Vitice u VodÃ an, (789089) ZÃ ¡blatÃ ­, (674320) ZÃ ¡boÃ Ã ­ u ProtivÃ ­na, (797260) Ã ½itnÃ ¡ u Netolic 17.2.2017 (681946) Ã ernÃ ves u LibÃ jovic, (773603) HvoÃ ¾Ã any u VodÃ an, (651117) ChelÃ ice, (681954) LibÃ jovice, (681962) Nestanice, (755745) StoÃ ¾ice, (651125) Truskovice, (773611) Ã jezd u VodÃ an, (784281) VodÃ any 9.2.2017 to 17.2.2017 (615421) Budislav, (780405) Ceraz, (624888) DebrnÃ ­k, (626091) DÃ ­rnÃ ¡, (626406) DlouhÃ ¡ Lhota u TÃ ¡bora, (631027) DoÃ ov, (632066) DrÃ ¡chov, (638935) Hlavatce, (639044) HlavÃ ov u Budislavi, (648761) HruÃ ¡ova Lhota, (650552) Chabrovice, (653039) ChotÃ mice, (653594) ChoustnÃ ­k, (653608) KajetÃ ­n, (615439) Katov u Budislavi, (674176) KrÃ ¡toÃ ¡ice, (675156) Krtov, (689700) LÃ ¾Ã ­n, (693791) MeznÃ ¡ u SobÃ slavi, (780413) MokrÃ ¡ u SobÃ slavi, (780421) NedvÃ dice u SobÃ slavi, (626104) NovÃ ¡ Ves u DÃ ­rnÃ ©, (691925) Obora u MarÃ ¡ova, (721336) PlanÃ ¡ nad LuÃ ¾nicÃ ­, (653616) PÃ edboÃ u ChoustnÃ ­ku, (734519) PÃ ehoÃ ov u SobÃ slavi, (745766) Ã Ã ­pec, (747891) Skalice nad LuÃ ¾nicÃ ­, (748358) Skopytce, (783404) Svinky, (769461) TÃ ebÃ jice, (770019) TÃ ebiÃ ¡tÃ , (771201) TuÃ apy u SobÃ slavi, (705888) Turovec, (721701) Ã jezdec u KardaÃ ¡ovy Ã eÃ ice, (775436) Ã straÃ ¡ice, (780430) Vesce u SobÃ slavi, (721719) ViÃ ¡Ã ovÃ ¡ u KardaÃ ¡ovy Ã eÃ ice, (783412) VlastiboÃ u SobÃ slavi, (721727) ZÃ ¡hoÃ Ã ­, (790851) ZÃ ¡luÃ ¾Ã ­ u BudislavÃ , (783421) ZÃ ¡luÃ ¾Ã ­ u VlastiboÃ e, (626112) ZÃ ¡Ã Ã ­Ã Ã ­ u DÃ ­rnÃ ©, (626121) ZÃ ¡vsÃ ­, (793361) Zlukov, (795828) Ã ½eleÃ  u TÃ ¡bora, (780693) Ã ½Ã ­Ã ¡ov u VeselÃ ­ nad LuÃ ¾nicÃ ­ 20.2.2017 (771198) Dvorce u TuÃ ap, (751804) Chlebov, (666106) Klenovice u SobÃ slavi, (734501) Kvasejovice u SobÃ slavi, (700690) Myslkovice, (741591) RoudnÃ ¡ nad LuÃ ¾nicÃ ­, (793817) SedleÃ ko u SobÃ slavÃ , (751707) SobÃ slav, (793825) ZvÃ rotice 12.2.2017 to 20.2.2017 BeÃ ov (606740), Brodek u PÃ erova (612758), Buk (615731), CÃ ­saÃ ov (617784), Citov (617857), Ã echy (630837), Ã ekynÃ  (619108), Dluhonice (626708), Ã elechovice u PÃ erova (619337), DobrÃ ice (627186), DomaÃ ¾elice (630845), Grymov (636274), HenÃ lov (638277), HradÃ any na MoravÃ  (646695), Kanovsko (784044), Kokory (667978), Kozlovice u PÃ erova (734985), LaznÃ ­ky (679411), Lhotka u PÃ erova (681415), LÃ ­Ã ¡nÃ ¡ u PÃ erova (685038), LukovÃ ¡ u PÃ erova (689033), LÃ ½sky (782335), NahoÃ ¡ovice (633038), NeleÃ ¡ovice (702838), OldÃ ichov na MoravÃ  (709999), Osek nad BeÃ vou (713015), Pavlovice u PÃ erova (718581), PenÃ ice (719056), PenÃ iÃ ky (719064), PodolÃ ­ u PÃ erova (724319), Popovice u PÃ erova (782343), Prosenice (733288), ProseniÃ ky (733296), PrusÃ ­nky (718599), Prusy (602612), PÃ edmostÃ ­ (734977), PÃ estavlky u PÃ erova (735167), Radslavice u PÃ erova (738816), Radvanice u LipnÃ ­ka nad BeÃ vou (738859), Rokytnice u PÃ erova (740896), Ã Ã ­kovice u PÃ erova (745588), SobÃ ­Ã ¡ky (752029), StarÃ ¡ Ves u PÃ erova (753939), SuÃ ¡ice u PÃ erova (759791), Troubky nad BeÃ vou (768685), TuÃ Ã ­n (771244), Turovice (633046), Vinary u PÃ erova (782351), VlkoÃ ¡ u PÃ erova (784052), ZÃ ¡beÃ ¡tnÃ ­ Lhota (789054), Ã ½elatovice (795801), Ã ½eravice (796441) 23.2.2017 BochoÃ (606723), HornÃ ­ MoÃ ¡tÃ nice (643572), LovÃ Ã ¡ice u PÃ erova (735001), PÃ erov (734713), Ã jezdec u PÃ erova (774073), VÃ Ã ¾ky u PÃ erova (606740) 15.2.2017 to 23.2.2017 (b) the entry for Germany is replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC SACHSEN-ANHALT Landkreis Anhalt-Bitterfeld In der Gemeinde KÃ ¶then (Anhalt) die Ortsteile  Arensdorf  Dohndorf  Elsdorf  Gahrendorf  Hohsdorf  LÃ ¶bnitz an der Linde  Merzien  Porst  WÃ ¼lknitz  Zehringen 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde SÃ ¼dliches Anhalt die Ortsteile  Breesen  Cosa  Fernsdorf  GÃ ¶rzig  GroÃ badegast  Libehna  Locherau  Meilendorf  Pfriemsdorf  Prosigk  Reinsdorf  Repau  Reupzig  Ziebigk 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde Aken (Elbe) der Ortsteil  Kleinzerbst 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde Osternienburger Land die Ortsteile  Drosa  Elsdorf  Elsnigk  Frenz  Kleinpaschleben  Klietzen  Maxdorf  Micheln  MÃ ¶lz  Osternienburg  PiÃ dorf  Rosefeld  Sibbesdorf  Thurau  Trebbichau  Trinum  Wulfen  WÃ ¼rflau  Zabitz 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde SÃ ¼dliches Anhalt die Ortsteile  Friedrichsdorf  Lausigk  Naundorf  Scheuder  Storkau 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde KÃ ¶then (Anhalt) der Ortsteil  Baasdorf 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde SÃ ¼dliches Anhalt die Ortsteile  Edderitz  GrÃ ¶bzig  Maasdorf  Piethen  PilsenhÃ ¶he  WÃ ¶rbzig 22.2.2017 Landkreis Salzlandkreis In der Gemeinde Bernburg (Saale) die Ortsteile  Biendorf  Wohlsdorf mit CrÃ ¼chern  Poley mit Weddegast 22.2.2017 Landkreis Salzlandkreis In der Gemeinde KÃ ¶nnern die Ortsteile  Gerlebogk  Cormigk mit Sixdorf 22.2.2017 Landkreis Salzlandkreis In der Gemeinde Nienburg (Saale) der Ortsteil  Borgesdorf 22.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Barby (Elbe) die Ortsteile  Gnadau mit DÃ ¶ben  Tornitz mit Grube Alfred und Werkleitz  Wespen 1.3.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Barby (Elbe) der Ortsteil  Zuchau mit Colno 1.3.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Nienburg (Saale) die Stadt  Nienburg 1.3.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Nienburg (Saale) die Ortsteile  Altenburg  Gerbitz  Grimschleben  Jesar  Neugattersleben  Wedlitz und Wispitz 1.3.2017 Landkreis Salzlandkreis In der Einheitsgemeinde StaÃ furt die Ortsteile  Atzendorf  Brumby  FÃ ¶rderstedt  GlÃ ¶the  Hohenerxleben  LÃ ¶bnitz  Ã llnitz 1.3.2017 Landkreis Salzlandkreis Einzelne Gebiete in der Einheitsgemeinde StaÃ furt: Die Grenze des Gebietes beginnt im Gewerbegebiet Friedrichshall, weiter bis zum GÃ ¼terbahnhof, entlang der Gleise (Am KnÃ ¼ppelsberg, IndustriestraÃ e, ZollstraÃ e, FÃ ¶rderstedter StraÃ e bis zur Abzweigung) und endet im Gewerbegebiet Atzendorfer StraÃ e 1.3.2017 Landkreis Salzlandkreis Einzelne Gebiete in der Einheitsgemeinde Bernburg (Saale): NÃ ¶rdlich der B6n  Strenzfeld, Magdeburger Chaussee, BodestraÃ e und alle QuerstraÃ en zwischen Magdeburger Chaussee und BodestraÃ e (Zick-Zack-Hausen) 1.3.2017 Landkreis Salzlandkreis In der Einheitsgemeinde BÃ ¶rdeland die Ortsteile  Biere  Eggersdorf  Eickendorf  GroÃ mÃ ¼hlingen  KleinmÃ ¼hlingen  Zens 1.3.2017 Landkreis Salzlandkreis In der Einheitsgemeinde StaÃ furt der Ortsteil  Brumby 21.2.2017 to 1.3.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Calbe der Ortsteil  Wartenberg 21.2.2017 to 1.3.2017 NIEDERSACHSEN Landkreis Cloppenburg Von der Lethe entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis zur KellerhÃ ¶her StraÃ e, entlang dieser in nÃ ¶rdlicher Richtung bis Bether Tannen, dieser folgend in westlicher Richtung bis Kanalweg, von dort in westlicher Richtung Ã ¼ber Am Dorfteich bis Heideweg. Diesem in nÃ ¶rdlicher Richtung folgend bis Christkind-chenweg, diesem in westlicher Richtung folgend bis zur B 72. Entlang dieser in nÃ ¶rdlicher Rich-tung bis zur Gemeindegrenze Stadt Cloppenburg / Gemeinde Garrel. Dieser in westlicher Richtung folgend bis zur Varrelbuscher StraÃ e, weiter nach Westen bis Im Witten, entlang dieser StraÃ e nach Norden bis zum Wald, weiter in westlicher Richtung bis HÃ ¼ttekamp, dieser folgend bis Petersfelder Weg, entlang diesem zur StraÃ e NeumÃ ¼hlen und Ã ¼ber NeumÃ ¼hler Weg, Kleine Tredde, Augustendorfer Weg bis WÃ ¶stenweg, diesem folgend in nordÃ ¶stlicher Richtung bis Langeberg, diesem entlang und weiter in nordwestlicher Richtung Ã ¼ber DorfstraÃ e in Augustendorf bis Zum Herrensand. Entlang dieser StraÃ e nach Westen bis zur Igelriede, dieser in nÃ ¶rdlicher Richtung folgend bis zum Markhauser Weg, weiter nach Westen bis Am Waldesrand, dann dieser folgend in nÃ ¶rdlicher Richtung bis zur StraÃ e Am Horstberg. Entlang dieser in nordÃ ¶stlicher Richtung bis zur ThÃ ¼ler StraÃ e. Dieser StraÃ e folgend in nordwestlicher Richtung bis zum Ziegeldamm, dann entlang dieser bis Ziegelmoor, weiter entlang dieser in nordÃ ¶stlicher Richtung bis zur Friesoyther StraÃ e, weiter nach Nordosten entlang des BÃ ¶seler Kanals bis zur Lahe und von dort in sÃ ¼dÃ ¶stlicher Richtung bis zur Overlaher StraÃ e. Dieser in nÃ ¶rdlicher Richtung folgend bis zur Kreisgrenze, dieser in Ã ¶stlicher und sÃ ¼dlicher Richtung folgend bis zum Ausgangspunkt 26.1.2017 Landkreis Cloppenburg Von der AufmÃ ¼ndung DÃ ¼ffendamm auf die Oldenburger StraÃ e in Nikolausdorf nach SÃ ¼den, weiter entlang Beverbrucher Damm bis zur GroÃ enknetener StraÃ e, dieser und der Beverbru-cher StraÃ e in westlicher Richtung folgend bis zur Vehne, entlang dieser nach SÃ ¼den folgend bis zur Tweeler StraÃ e, entlang dieser nach Norden bis zur Tweeler StraÃ e 8, von dort nach Westen entlang Schlichtenmoor, Roslaes HÃ ¶he, Allensteiner StraÃ e bis zur TannenkampstraÃ e, entlang dieser in nÃ ¶rdlicher Richtung bis zur Beverbrucher StraÃ e, weiter in westlicher Richtung Ã ¼ber Varrelbuscher StraÃ e bis zur StraÃ e Auf'm Halskamp, entlang dieser und WÃ ¤tkamp bis zur Pe-tersfelder StraÃ e. Dieser nach Westen und Norden folgend bis zur ThÃ ¼ler StraÃ e. Weiter Ã ¼ber Sandrocken, Zum Richtemoor und Brockenweg bis zur GroÃ en Aue, dieser in nÃ ¶rdlicher Rich-tung folgend bis HÃ ¶he GlaÃ dorfer Graben, von dort nach Osten auf die Garreler StraÃ e, dieser in nÃ ¶rdlicher Richtung folgend bis zur HauptstraÃ e in AumÃ ¼hlen, dieser in Ã ¶stlicher Richtung folgend und entlang MoorstraÃ e bis zur Vehne, entlang dieser in sÃ ¼dlicher Richtung bis zum Was-serzug von Barken-Tange, diesem in Ã ¶stlicher und sÃ ¼dlicher Richtung folgend bis zur StraÃ e Barkentange und von dort in Ã ¶stlicher Richtung Ã ¼ber DÃ ¼ffendamm zum Ausgangspunkt 18.1.2017 to 26.1.2017 Landkreis Northeim Die Stadt Einbeck mit den Ortschaften Ahlshausen, Bentierode, Billerbeck, Buensen, DÃ ¶rrigsen, Edemissen, Garlebsen, Greene, Iber, Immensen, Kreiensen, Negenborn, Odagsen, Olxheim, Opperhausen, Osterbruch, Rittierode, Rimmerode, Rotenkirchen, Salzderhelden, Sievershausen, Strodthagen und Volksen. Die Gemeinde Kalefeld mit den Ortschaften DÃ ¶gerode, Eboldshausen, Echte, Kalefeld, Oldershausen, Sebexen und Westerhof. Die Stadt Moringen mit der Ortschaft Lutterbeck. Die Stadt Northeim mit den Ortschaften Berwartshausen, Brunstein, Denkershausen, Hammenstedt, Hillerse, HÃ ¶ckelheim, Imbshausen, Lagershausen, Langenholtensen, Schnedinghausen und Wiebrechtshausen 27.1.2017 Landkreis Northeim Ortschaften Edesheim, Hohnstedt, Hollenstedt und StÃ ¶ckheim der Stadt Northeim sowie die Ortschaften Vogelbeck, SÃ ¼lbeck und DrÃ ¼ber der Stadt Einbeck. B3 / Wirtschaftsweg in HÃ ¶he RosenplÃ ¤nter , Richtung Vogelsburg  weiter in Richtung Ahlshausen  entlang der sÃ ¼dwestlichen Ortslage von Ahlshausen und sÃ ¼dlichen Ortslage von Sievershausen  Waldrand Westerberg bis zum ersten Feldweg in Richtung Eboldshausen  Feldweg bis K618  sÃ ¼dwestlicher Ortsrand von Eboldshausen bis zur K403  K403 in nordÃ ¶stliche Richtung bis zur Abzweigung des Feldweges Richtung A7- Feldweg folgend in Ã ¶stliche Richtung bis zur Schnittstelle A7- A7 in sÃ ¼dliche Richtung folgend bis zur Schnittstelle mit der L572  L572 in nordÃ ¶stliche Richtung folgend bis zur EinmÃ ¼ndung des WeiÃ en Budenweges   VerlÃ ¤ngerung des WeiÃ en Budenweges  in Ã ¶stliche Richtung bis zur Schnittstelle mit dem Fluss Leine  Luftlinie in Ã ¶stliche Richtung bis zum sÃ ¼dlichen Ortsrand von Hollenstedt  gedachte Linie in Ã ¶stliche Richtung weiter entlang des sÃ ¼dlichen bebauten Ortsrandes von Hollenstedt  weiter in Ã ¶stliche Richtung entlang des Wirtschaftsweges bis zum Teich im Verlauf des Baches BÃ ¶lle - gedachte Linie entlang des Ã ¶stlichen Randes der DomÃ ¤ne Wetze  weiter Ã ¼ber den Hundeberg bis zur K506  am Ã ¶stlichen Ortsrand von Buensen bis zur EinmÃ ¼ndung der StraÃ e Am Plackmorgen   der StraÃ e Am Plackmorgen  in nÃ ¶rdliche Richtung folgend bis zur EinmÃ ¼ndung in die K505  K505 in nordÃ ¶stliche Richtung bis zum Ortsrand von SÃ ¼lbeck folgend  westlich des bebauten Gebietes von SÃ ¼lbeck bis zum Schnittpunkt L572 / DeichstraÃ e - gedachte Linie in nordÃ ¶stliche Richtung durch das HochwasserrÃ ¼ckhaltebecken bis zur B3 / Weg zum RosenplÃ ¤nter  (Ausgangspunkt) 19.1.2017 to 27.1.2017 Landkreis Oldenburg GroÃ enkneten, Wardenburg, Hatten, Hude (soweit nicht bereits Sperrgebiet), Ganderkesee, DÃ ¶tlingen (soweit nicht bereits Sperrgebiet) und in der Samtgemeinde Harpstedt die Mitgliedsgemeinde PrinzhÃ ¶fte. Im sÃ ¼dlichen Teil des Landkreises in der Stadt Wildeshausen und der Samtgemeinde Harpstedt nimmt das Beobachtungsgebiet nachfolgenden Verlauf. Dieser Verlauf bildet die Grenze des Beobachtungsgebietes und teilt somit das Stadt- bzw. Gemeindegebiet. AuÃ erhalb dieses Verlaufes in Wildeshausen und Harpstedt in sÃ ¼dlicher Richtung befindet sich derzeit kein Beobachtungsgebiet. Die Ã ¶stliche Grenze beginnt an der Stadt-/Kreisgrenze zu Delmenhorst in der Mitgliedsgemeinde GroÃ  Ippener GroÃ  Ippener Heide bis zur A 1, sÃ ¼dlich weiter Rtg. OsnabrÃ ¼ck bis zum Ortholzer Weg, weiter bis Kl. Ippener in sÃ ¼dlicher Richtung auf die L 776 mit Ã bergang auf die Delmenhorster Landstr. bis zur Amtsfreiheit im Flecken Harpstedt L 338 (Ortsdurchfahrt Harpstedt) Rtg. Wildeshausen bis Abbiegung Wohlde entlang der StraÃ e Wohlde weiter in sÃ ¼dlicher Richtung, Appenriede, bis zur K 5, Harjehausen der K 5 folgend in Fahrtrichtung HÃ ¶lingen bis BÃ ¼hren, K 248 K 248 nÃ ¶rdlich weiter bis zur K 246 K 246 folgenden bis zu den GroÃ en Steinen Bauerschaft Kleinenkneten Ã ¼ber Goldenstedter Str. (L 882) zur Bauerschaft DÃ ¼ngstrup (Ortsdurchfahrt), weiter bis Bauerschaft Holzhausen, Dorfgemeinschaftsplatz westlich bis zur Kreisgrenze/Aue entlang der Kreisgrenze bis hin zur Stadt-/Kreisgrenze zu Delmenhorst in Gr. Ippener Nicht betroffen vom Beobachtungsgebiet sind in der Samtgemeinde Harpstedt die Mitgliedsgemeinden Kirchseelte, DÃ ¼nsen, Beckeln und Colnrade 2.2.2017 Landkreis Oldenburg  Ausgangspunkt im Osten ist die Kreisgrenze Oldenburg zur Wesermarsch am Stedinger Kanal und die Gemeindegrenze Hude/Ganderkesee  Gemeindegrenze Hude/Ganderkesee sÃ ¼dlich bis zur L 867 folgen  L 867 Richtung Hude bis Kreuzung K 224  der K 224 sÃ ¼dlich entlang bis Kreuzung K 226 in Vielstedt  K 226 (Vielstedter StraÃ e) sÃ ¼dlich Ã ¼ber L 888 durch Steinkimmen zur Gemeindegrenze zu Hatten  Gemeindegrenze Hatten/Ganderkesee sÃ ¼dlich folgen bis zur Gemeindegrenze DÃ ¶tlingen  Gemeindegrenze DÃ ¶tlingen/Hatten westlich Ã ¼ber Gemeindegrenze GroÃ enkneten/Hatten bis zur L 871 folgen  L 871 bis Huntloser Kreisel  ab Huntlosen Kreisel K 337 folgen bis Kreuzung L 870 (Sager StraÃ e) in Hengstlage  L 870 nÃ ¶rdlich bis Abbiegung EichenstraÃ e  EichenstraÃ e / Friedensweg bis Ende der StraÃ e; ab dort der KorrbÃ ¤ke flussabwÃ ¤rts folgen bis zur L 847  L 847 bis Abzweigung FladderstraÃ e  FladderstraÃ e/ Zum Fladder / Am Schlatt / RheinstraÃ e bis Kreisel in Wardenburg  ab Kreisel die K 235 (Astruper StraÃ e) bis Autobahn A 29  A 29 nÃ ¶rdlich folgen bis Abfahrt Sandkrug  ab dort K 346 bis Bahnhof Sandkrug; ab Bahnhof Sandkrug K 314 Richtung Kirchhatten bis Abzweigung Sandweg  Sandweg folgen bis DorfstraÃ e in HatterwÃ ¼sting  ab DorfstraÃ e zur Hatter LandstraÃ e (L 872)  L 872 Richtung Stadt Oldenburg bis Wulfsweg folgen  Wulfsweg Ã ¼ber Ossendamm zum HemmelsbÃ ¤ker Kanal  HemmelsbÃ ¤ker Kanal flussabwÃ ¤rts bis Milchweg  Milchweg Ã ¼ber Im Tiefengrund zur Kreuzung L 871 (DorfstraÃ e)  L 871 durch Altmoorhausen Ã ¼ber die L 868 in Linteler StraÃ e  Linteler StraÃ e bis Abzweigung Schnitthilgenloh in Lintel  Schnitthilgenloh Ã ¼ber Dammannweg zur Linteler BÃ ¤ke  von Linteler BÃ ¤ke zum Geestrandgraben  Geestrandgraben flussabwÃ ¤rts bis zur Kreisgrenze Oldenburg/Wesermarsch  Kreisgrenze Oldenburg/Wesermarsch Ã ¶stlich folgen bis Ausgangspunkt am Stedinger Kanal 24.1.2017 to 2.2.2017 Landkreis Cloppenburg Von der Lethe entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis Mittelweg, entlang diesem in nÃ ¶rdlicher Richtung bis Erlenweg in KellerhÃ ¶he, entlang diesem in westlicher Richtung und weiter Ã ¼ber FriedhofstraÃ e und Wellensdamm und am nÃ ¶rdlichen Waldrand Bether Fuhrenkamp bis zum Garreler Weg in Staatsforsten, entlang diesem und entlang Werner-Baumbach-StraÃ e bis zum Flugplatzweg, entlang diesem in westlicher Richtung bis WittenhÃ ¶her StraÃ e, entlang dieser nach Norden bis StraÃ e AnhÃ ¶he, dieser und der EfkenhÃ ¶he in westlicher Richtung folgend bis Hoher Weg, diesem in nÃ ¶rdlicher Richtung folgend bis Lindenallee in Falkenberg, dieser in westlicher und nÃ ¶rdlicher Richtung folgend bis Petersfelder StraÃ e, entlang dieser nach Norden bis zum Peterswald, entlang des sÃ ¼dlichen Waldrandes des Peterswaldes in westlicher Richtung bis zur Gemeindegrenze, dieser in nordÃ ¶stlicher und nÃ ¶rdlicher Richtung folgend bis Garreler Weg, diesem in westlicher Richtung folgend bis GlaÃ dorfer StraÃ e, entlang dieser und ThÃ ¼ler StraÃ e weiter nach Norden bis SÃ ¼dkamper Ring in BÃ ¶sel, diesem in nordwestlicher Richtung folgend bis Flachsweg, dann diesem und FlethstraÃ e in nordÃ ¶stlicher Richtung folgend bis Flethweg, diesem in sÃ ¼dÃ ¶stlicher Richtung folgend bis StraÃ e Am Pool, dieser in nÃ ¶rdlicher Richtung folgend bis Kronsberger StraÃ e, dieser in Ã ¶stlicher Richtung folgend bis Overlaher StraÃ e, weiter in nÃ ¶rdlicher Richtung bis Koppelweg, diesem in Ã ¶stlicher Richtung folgend bis zur StraÃ e Im Wiesengrund, dieser in nordÃ ¶stlicher Richtung folgend bis zur StraÃ e An der Lahe, dieser in nordwestlicher Richtung folgend bis Neuendamm, weiter in nordÃ ¶stlicher Richtung bis zur StraÃ e Am Vehnemoor, entlang dieser nach Nordosten bis zur Overlaher StraÃ e, dieser in nÃ ¶rdlicher Richtung folgend bis zur Kreisgrenze und entlang dieser in Ã ¶stlicher und sÃ ¼dlicher Richtung bis zum Ausgangspunkt an der Lethe 1.2.2017 Landkreis Cloppenburg Von der Kreisgrenze mit dem Landkreis Oldenburg in westlicher Richtung entlang GroÃ enknetener StraÃ e und Beverbrucher StraÃ e bis zur Vehne, entlang dieser in nordwestlicher und nÃ ¶rdlicher Richtung bis PeterstraÃ e in Petersdorf, entlang dieser in nÃ ¶rdlicher Richtung und entlang Am Streek bis zur MoorstraÃ e, entlang dieser in Ã ¶stlicher Richtung bis zur Vehne, entlang dieser in nÃ ¶rdlicher Richtung bis zur HauptstraÃ e, entlang dieser in nordÃ ¶stlicher Richtung bis zur Kreisgrenze, dieser in sÃ ¼dlicher Richtung folgend bis Ausgangspunkt an der GroÃ enknetener StraÃ e 24.1.2017 to 1.2.2017 Landkreis Cloppenburg Von der Lethe entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis HÃ ¶he Schlackenweg, entlang des westlichen Waldrandes des Baumwegs nach Norden bis StraÃ e Am SchÃ ¼tzenplatz, entlang dieser in westlicher Richtung Ã ¼ber Erlenweg in KellerhÃ ¶he und weiter Ã ¼ber FriedhofstraÃ e und Wellensdamm und am nÃ ¶rdlichen Waldrand Bether Fuhrenkamp bis zum Garreler Weg in Staatsforsten, entlang diesem und entlang Werner-Baumbach-StraÃ e bis zum Flugplatzweg, entlang diesem in westlicher Richtung bis WittenhÃ ¶her StraÃ e, entlang dieser nach Norden bis StraÃ e Moorriehen, dieser in westlicher Richtung folgend bis Garreler StraÃ e, dieser in nÃ ¶rdlicher Richtung folgend bis EfkenhÃ ¶he, entlang dieser nach Westen bis Hoher Weg, entlang diesem nach SÃ ¼den bis Friesoyther StraÃ e. Dieser und der ThÃ ¼ler StraÃ e in nordwestlicher Richtung folgend bis ThÃ ¼lsfelder StraÃ e, von dort bis zur Soeste und dieser nach Norden folgend bis StraÃ e Ã ber dem Worberg. Dieser nach Norden folgend und weiter Ã ¼ber Im Paarberger Wald bis zur ThÃ ¼ler StraÃ e. Weiter Ã ¼ber Tegeler Tange nach Nordosten bis Querdamm, entlang diesem in nordwestlicher Richtung bis Ziegeldamm, diesem nach Nordosten folgend Ã ¼ber Im Meeschenmoor bis Ziegelmoor und weiter nach Norden bis zur Friesoyther StraÃ e in BÃ ¶sel-Westerloh. Dieser in nordwestlicher Richtung folgend bis zur Gemeindegrenze und dieser in nordÃ ¶stlicher Richtung folgend bis zur KanalstraÃ e in Vehnemoor. Weiter entlang der Kreisgrenze nach Osten und SÃ ¼den bis zum Ausgangspunkt an der Lethe 1.2.2017 Landkreis Cloppenburg Von der Kreisgrenze an der Lethe entlang MÃ ¼hlenweg bis zum Beverbrucher Damm, weiter Richtung SÃ ¼den bis zur Hochspannungsleitung HÃ ¶he Beverbrucher Damm 15a, der Hochspannungsleitung nach Westen folgend bis SÃ ¼dstraÃ e, entlang dieser in sÃ ¼dlicher Richtung bis Schuldamm, diesem in westlicher Richtung folgend bis WeiÃ dornweg, entlang diesem in nordwestlicher Richtung bis LetherfeldstraÃ e, entlang dieser nach Westen und weiter in nordwestlicher Richtung Ã ¼ber Hinterm Forde, Lindenweg, GrÃ ¼ner Weg bis zur HauptstraÃ e in Petersdorf. Dieser in Ã ¶stlicher Richtung folgend bis zur BaumstraÃ e, dieser nach Norden folgend bis zum Oldenburger Weg. Entlang diesem in Ã ¶stlicher Richtung bis HÃ ¼lsberger StraÃ e, von dort ca. 230 m nach Norden, dann in nordÃ ¶stlicher Richtung parallel zur Kartz-von-Kameke-Allee Ã ¼ber Kartzfehner Weg bis zum Feldweg, der von der HauptstraÃ e 75 kommend in nordwestlicher Richtung verlÃ ¤uft. Diesem Weg ca. 430 m weiter nach Nordwesten folgend bis zum Graben/Wasserzug. Diesem in nordÃ ¶stlicher Richtung folgend bis zum Lutzweg. Diesem in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur HauptstraÃ e und dieser in nÃ ¶rdÃ ¶stlicher Richtung folgend bis zur Kreisgrenze und entlang dieser nach SÃ ¼den zum Ausgangspunkt am MÃ ¼hlenweg 24.1.2017 to 1.2.2017 Landkreis Oldenburg Ausgangspunkt im Osten ist die Stadt-/Kreisgrenze Delmenhorst/Oldenburg und die B 213 (Wildeshauser LandstraÃ e), B 213 in Richtung Wildeshausen durch Ortsteile Schlutter, Hoyerswege & Hengsterholz bis Abbiegung Uhlhorner StraÃ e (K 236) in Uhlhorn, K 236 durch Brettorf in Richtung Neerstedt bis Abzweigung Krusenbusch, von Krusenbusch zur Wildeshauser StraÃ e (L 872), L 872 Richtung Neerstedt bis Abzweigung Neerstedter StraÃ e (K 237), von Neerstedter StraÃ e Ã ¼ber die Wege Kuhweide/Geveshauser-/Rittrumer Kirchweg auf Huntloser StraÃ e (K 236), K 236 durch Westrittrum zur Kreuzung Amelhauser StraÃ e (K 242), K 242 nach Huntlosen Ã ¼ber L 871 & K 242 durch Sannum zur Bahntrasse, Bahntrasse nÃ ¶rdlich durch Sandkrug bis Kreuzungspunkt Bahntrasse / Autobahn A 29, A 29 Richtung Oldenburg bis zur Kreisgrenze zur Stadt Oldenburg, der Kreisgrenze zur Stadt Oldenburg entlang Ã ¼ber die Kreisgrenze zum Landkreis Wesermarsch bis zum Ausgangspunkt folgen 6.2.2017 Landkreis Oldenburg Ausgangspunkt ist die Kreuzung Linteler Sandplacken / Hurreler StraÃ e (L 868), L 868 Richtung Hude bis Abzweigung Freies Holz, ab hier Ã ¼ber Am Postweg  in die StraÃ e Am Klaushau, Ã ¼ber Klaushau / Zum Wendekamp / Nabbenkamp /Kirchkimmer StraÃ e  auf Vielstedter StraÃ e, Vielstedter StraÃ e sÃ ¼dlich Ã ¼ber Autobahn A 28 (Ã ¼bergehend in L 888) durch Steinkimmen bis zur Gemeindegrenze Hatten, Gemeindegrenze Hatten/Ganderkesee sÃ ¼dlich folgen mit Ã bergang der Gemeindegrenze Hatten/DÃ ¶tlingen bis zum Dachsweg/Hinterm Holz, StraÃ e Hinterm Holz Richtung Kirchhatten bis Abbiegung Twiestweg, ab hier zur L 888 (Dingsteder StraÃ e), Ã ¼ber Kuhlendamm/ Swienkuhlenweg/ Alter Postweg  nach Munderloh, in Munderloh Ã ¼ber BergstraÃ e/ Ziegeleiweg/ Hermann-Krause-Weg/ Heidhuser Weg auf die Munderloher StraÃ e ( L 871), L 871 Ã ¼ber Autobahn A 28 nÃ ¶rdlich durch Altmoorhausen bis zur Kreuzung Bremer StraÃ e, Ã ¼ber Bremer StraÃ e (L 868) auf Linteler StraÃ e bis Abzweigung Lindhorn, ab hier Ã ¼ber die StraÃ e Lindhorn / Linteler Sandplanken zum Ausgangspunkt 30.1.2017 to 6.2.2017 Landkreis Diepholz Die Ã ¶stliche Begrenzung verlÃ ¤uft vom Schnittpunkt der BundesstraÃ e 51 mit der Heiligenloher Beeke aus entlang der Heiligenloher Beeke in sÃ ¼dÃ ¶stlicher Richtung bis zum Schnittpunkt mit der Bargeriede, entlang dieser in sÃ ¼dÃ ¶stlicher Richtung, entlang des 4- Birken- Weges, des Moorkanals in sÃ ¼dlicher Richtung, dann entlang der VerlÃ ¤ngerung des Moordamms bis zum SchweringhÃ ¤user Bach, diesem entlang Richtung SÃ ¼dost bis zum Schnittpunkt mit der KreisstraÃ e 1, diese entlang Richtung SÃ ¼den bis zum Schnittpunkt mit dem Fluss Flagge , entlang des Flusses Richtung SÃ ¼d bis zum Schnittpunkt mit der Bahnlinie bei GroÃ  Lessen. Weiter fÃ ¼hrt die Ã ¶stliche Grenze des Beobachtungsgebietes ab dem o. g. Punkt in westlicher Richtung entlang der Bahnlinie bis zur KreisstraÃ e 43, entlang der BundesstraÃ e 214 zum DÃ ¶rrieloher Weg und entlang diesem in sÃ ¼dlicher Richtung bis zur LandesstraÃ e 347 und daran entlang bis zum Fluss Bleckriede 3. Im SÃ ¼den fÃ ¼hrt die Begrenzung zunÃ ¤chst entlang der Bleckriede 3 in westlicher Richtung, danach in gerader Linie Richtung Westen bis zur StraÃ e Zum NeustÃ ¤dter Moor und diese entlang Richtung Westen Ã ¼ber die KreisstraÃ e 42 und die NeustÃ ¤dter StraÃ e, die StraÃ en Auf dem Knapp, Am Uhlenberg, Barver StraÃ e, Zur MÃ ¼hle, Vor den Quellen, Diepholzer StraÃ e (BundesstraÃ e 239), Am Gottesgragen, Die Rosenhardt, in der VerlÃ ¤gerung von Die Rosenhardt bis zum Speckendamm, in sÃ ¼dlicher Richtung an diesem entlang bis An der Milchstelle, diese StraÃ e entlang bis zum Bruchkanal. Die westliche Grenze fÃ ¼hrt von dort aus entlang des Bruchkanals in nordwestlicher Richtung, dann entlang des Sankt- HÃ ¼lfer Torfweges, den Moordamm entlang Richtung Norden bis zur Sulinger StraÃ e (BundesstraÃ e 214), diese entlang Richtung Nordwest bis zum Schnittpunkt mit der BundesstraÃ e 51, diese entlang Richtung Flessenmoor, daran entlang bis Heeder DorfstraÃ e, diese entlang Richtung SÃ ¼dwest Ã ¼ber die StraÃ en Unter den Eichen, Vorm Kampe, Falkenhardter Weg, Ossenbecker StraÃ e, Apwischer StraÃ e, Apwischer Kirchweg, Ahornweg, Vechtaer StraÃ e (BundesstraÃ e 69) Richtung Nordwest bis zur Kreisgrenze zum Landkreis Vechta. Die nÃ ¶rdliche Begrenzung fÃ ¼hrt von dort an der Kreisgrenze entlang in Ã ¶stlicher Richtung bis zum Schnittpunkt mit dem Fluss Hunte, dann entlang der Gemeindegrenze zwischen der Samtgemeinde Barnstorf und der Stadt Twistringen bis zur VerbindungsstraÃ e zum RÃ ¼ssener Heerweg, dann diesen entlang und Ã ¼ber den Verbindungsweg (Feldweg) Richtung Heiliger Berg, Ã ¼ber die KreisstraÃ e 101 hinweg, Ã ¼ber die StraÃ e Achter Harms Holt bis zum Schnittpunkt der Heiligenloher Beeke mit der BundesstraÃ e 51 16.2.2017 Landkreis Diepholz Die Ã ¶stliche Begrenzung verlÃ ¤uft ab dem Schnittpunkt der Eydelstedter StraÃ e mit dem Drentweder Weg in sÃ ¼dlicher Richtung entlang der StraÃ e Loge, entlang der Schweringhauser StraÃ e in Ã ¶stlicher Richtung bis zum Fluss Bargeriede, diesen in sÃ ¼dlicher Richtung entlang und in gerader Linie an der VerlÃ ¤ngerung der Bargeriede entlang bis zum Schnittpunkt dieser Linie mit der Wagenfelder Aue und dem Moorkanal. Die sÃ ¼dliche Grenze verlÃ ¤uft von dort entlang der Wagenfelder Aue in westlicher Richtung bis zum Schnittpunkt der Wagenfelder Aue mit der StraÃ e Am Fuhrenkamp , dann entlang der StraÃ en Am Fuhrenkamp , dem Forstweg und der DÃ ¶nseler StraÃ e in westlicher Richtung bis zur StraÃ e Hemskappe . Die westliche Begrenzung von den StraÃ en Hemskappe, AuestraÃ e, Grenzweg, Eickbuscher StraÃ e und Heerweg in nÃ ¶rdlicher Richtung begrenzt. Weiter entlang der Hunte und der Riede, entlang der StraÃ en Dreeker Kirchweg, Rechterner StraÃ e, und Rechtern  bis zum Fluss Hunte, dann entlang der Hunte in nÃ ¶rdlicher Richtung bis zum Fluss Bargeriede. Die nÃ ¶rdliche Begrenzung verlÃ ¤uft vom Schnittpunkt der Hunte mit der Bargeriede entlang der Bargeriede und der Eydelstedter StraÃ e (Loge) in Ã ¶stlicher Richtung bis zum Drentweder Weg 8.2.2017 to 16.2.2017 Landkreis Cloppenburg Vom KÃ ¼stenkanal in Ahrensdorf entlang Heinfelder StraÃ e nach Norden und entlang Wasserzug von Langenmoor bis zur Kreisgrenze, entlang dieser in sÃ ¼dÃ ¶stlicher Richtung bis zur HauptstraÃ e in Petersdorf, entlang dieser in sÃ ¼dwestlicher Richtung bis Bunthullen Graben, entlang diesem und Wasserzug von Barken-Tange bis StraÃ e Barkentange und weiter in Nikolausdorf entlang NikolausstraÃ e, Moordamm, PeterstraÃ e, Oldenburger StraÃ e, SÃ ¼dstraÃ e und LetherfeldstraÃ e bis zur Vehne. Entlang dieser bis Schuldamm, entlang diesem und weiter entlang Schnappen, Jagdweg, WeiÃ dornweg, Beverbrucher StraÃ e in Garrel, Schlichtenmoor, Roslaes HÃ ¶he, Allensteiner StraÃ e, TannenkampstraÃ e, WeinstraÃ e, AmerikastraÃ e, StraÃ e Zum Fischteich, Garreler StraÃ e, EfkenhÃ ¶he, Hoher Weg, MÃ ¼hlenweg, NeumÃ ¼hlen, weiter am sÃ ¼dlichen Waldrand Dwergter Sand, entlang NeumÃ ¼hler Weg in Dwergte, Kleine Tredde, Augustendorfer Weg bis zur Gemeindegrenze, dieser entlang GrenzstraÃ e in Neumarkhausen und entlang der Marka folgend und durch den Eleonorenwald bis zum Delschloot, entlang diesem nach Norden bis StraÃ e im LÃ ¼tken Moor, weiter entlang EismoorstraÃ e, KirchstraÃ e in Gehlenberg, BergstraÃ e, Hinterberg, Neuscharreler StraÃ e, Gehlenberger StraÃ e in Neuscharrel, HauptstraÃ e, ApfelbaumstraÃ e, dann nach Norden entlang Neuscharreler Graben, Klumpendamm, Heetbergsmoor Graben bis zur Marka HÃ ¶he Knippers Weg. Der Marka in westlicher Richtung folgend Ã ¼ber HauptstraÃ e zum KÃ ¼stenkanal. Entlang diesem in Ã ¶stlicher Richtung bis zur Soeste, entlang dieser in sÃ ¼dlicher Richtung bis Kamper Siedlungs Graben, diesem in Ã ¶stlicher Richtung folgend und weiter entlang RÃ ¶bkenberg und StraÃ e Am KÃ ¼stenkanal bis zum Ausgangspunkt Heinfelder StraÃ e 19.2.2017 Landkreis Cloppenburg In Altenoythe von Kreuzung Altenoyther StraÃ e / VitusstraÃ e nach Osten entlang der StraÃ e Hoher Esch und Cavens bis KÃ ¼ndelweg, entlang diesem in nÃ ¶rdlicher Richtung bis StraÃ e Am KÃ ¼ndelsberg, entlang dieser und dem KÃ ¼ndelsberger Graben weiter nach SÃ ¼den und Osten und entlang KÃ ¼ndelstraÃ e, Koppelweg und FeldstraÃ e bis zur Fladderburger StraÃ e in BÃ ¶sel. Dieser in sÃ ¼dwestlicher Richtung folgend bis StraÃ e Neuland, entlang dieser und entlang SchÃ ¤ferstraÃ e, Sandwitten, KorsorsstraÃ e, Am Steinkamp, Am Tempelkamp, Im Richtemoor, Richtweg und GlaÃ dorfer StraÃ e. Entlang dieser nach SÃ ¼den bis zur Robert-GlaÃ -StraÃ e, entlang dieser und Georg-Hoes-StraÃ e bis zur GlaÃ dorfer StraÃ e. Entlang dieser bis Mittelsten-ThÃ ¼le, weiter entlang KurfÃ ¼rstendamm bis zur Soeste, dieser nach Norden folgend bis zum Wald Duvensand, entlang des Ã ¶stlichen Waldrandes bis zur StraÃ e Am Horstberg, weiter entlang Wittenmoorsdamm und Pehmertanger StraÃ e bis zur ThÃ ¼ler StraÃ e. Entlang dieser in nordwestlicher Richtung bis zum Oldenburger Ring, entlang diesem in Ã ¶stlicher Richtung bis BÃ ¶seler StraÃ e, von dort in nordwestlicher Richtung bis Altenoyther StraÃ e und von dort in nordÃ ¶stlicher Richtung bis zum Ausgangspunkt in Altenoythe, HÃ ¶he VitusstraÃ e 11.2.2017 to 19.2.2017 NORDRHEIN-WESTFALEN Landkreis Soest B 55 in HÃ ¶he der Glenne (Kreisgrenze) in Ã ¶stlicher Richtung folgend bis Geseker Bach, Geseker Bach in westlicher Richtung bis StÃ ¶rmeder Bach, StÃ ¶rmeder Bach 185 m in sÃ ¼dliche Richtung, StÃ ¶rmeder Bach 880 m in westlicher Richtung in HÃ ¶he des Feldwegs bis zum Brandenbaumer Weg, Brandenbaumer Weg in sÃ ¼dlicher Richtung bis Corveyer StraÃ e, Corveyer StraÃ e bis MÃ ¶nninghauser StraÃ e, MÃ ¶nninghauser StraÃ e bis Am LÃ ¤mmerbach, Am LÃ ¤mmerbach bis Schambrede, Schambrede in nÃ ¶rdlicher Richtung bis zur Lippe, der Lippe in westlicher Richtung folgend bis BrÃ ¼cke Ã ¼ber In den Amtswiesen, In den Amtswiesen in nÃ ¶rdlicher Richtung bis LippestraÃ e, LippestraÃ e in sÃ ¼dwestlicher Richtung bis zur B 55, B 55 in nÃ ¶rdlicher Richtung bis Kreisgrenze GÃ ¼tersloh 10.2.2017 Landkreis GÃ ¼tersloh Langenberg-Benteler: B 55 an Kreisgrenze GÃ ¼tersloh/Soest; B 55 nÃ ¶rdlich bis Abzweigung Fichtenweg; Fichtenweg nÃ ¶rdlich folgen bis LÃ ¼ningheide; LÃ ¼ningheide in nÃ ¶rdlicher Richtung bis auf PoststraÃ e; PoststraÃ e in Ã ¶stlicher Richtung bis KampstraÃ e; KampstraÃ e in nÃ ¶rdlicher Richtung bis auf Liesborner StraÃ e; Liesborner StraÃ e in nordÃ ¶stlicher Richtung bis EinmÃ ¼ndung KolpingstraÃ e; KolpingstraÃ e nordwestlich bis EinmÃ ¼ndung Gerhard-Hauptmann-StraÃ e; Gerhard-Hauptmann-StraÃ e folgen bis auf Stukendamm; Stukendamm in westlicher Richtung bis auf Schulgraben; Schulgraben in nÃ ¶rdlicher Richtung bis auf Landgraben; Landgraben in nordwestlicher Richtung bis BergstraÃ e; BergstraÃ e nÃ ¶rdlich bis EinmÃ ¼ndung Allerbecker Weg; Allerbecker Weg bis EinmÃ ¼ndung KlutenbrinkstraÃ e; KlutenbrinkstraÃ e in nÃ ¶rdlicher Richtung bis EinmÃ ¼ndung BredenstraÃ e, hier wird KlutenbrinkstraÃ e zur SchulstraÃ e; ab EinmÃ ¼ndung in Kirchplatz in nÃ ¶rdliche Richtung bis EinmÃ ¼ndung HauptstraÃ e; HauptstraÃ e in westlicher Richtung bis EinmÃ ¼ndung MÃ ¼hlenstraÃ e; MÃ ¼hlenstraÃ e nÃ ¶rdliche Richtung bis EinmÃ ¼ndung WestfeldstraÃ e; von dort in Ã ¶stlicher Richtung bis auf die B 55; B 55 in nÃ ¶rdlicher Richtung, wird dann zur B 61. Rheda-WiedenbrÃ ¼ck: B 61 Abfahrt WiedenbrÃ ¼ck; Rietberger StraÃ e bis Abzweigung Dechant-Hense-StraÃ e; Dechant-Hense-StraÃ e in Ã ¶stlicher Richtung bis auf Patersweg; Patersweg in nÃ ¶rdlicher Richtung bis auf Neuenkirchener StraÃ e; Neuenkirchener StraÃ e in Ã ¶stlicher Richtung bis zur EinmÃ ¼ndung des Feldweges; diesen in nordÃ ¶stlicher Richtung bis auf KapellenstraÃ e; KappellenstraÃ e in nÃ ¶rdlicher Richtung bis zur EinmÃ ¼ndung in Varenseller StraÃ e; diese in Ã ¶stlicher Richtung bis EinmÃ ¼ndung PlÃ ¼mersweg; PlÃ ¼mersweg in nÃ ¶rdlicher Richtung; bei Kreuzung in Ã ¶stlicher Richtung bis auf Neuenkirchener StraÃ e. Verl: Neuenkirchener StraÃ e sÃ ¼dÃ ¶stlich bis Ã lbach; Ã lbach in nÃ ¶rdlicher Richtung bis zur Kreuzung mit Klosterweg; Klosterweg wird zur WortstraÃ e; weiter sÃ ¼d-/sÃ ¼dÃ ¶stliche Richtung; hinter Schulte-Lindhorst in Feldweg in Ã ¶stlicher Richtung bis auf Spexardweg; diesen in sÃ ¼dÃ ¶stlicher Richtung bis zur EinmÃ ¼ndung in Varenseller StraÃ e; Varenseller StraÃ e nÃ ¶rdliche Richtung bis EinmÃ ¼ndung Westfalenweg; Westfalenweg in Ã ¶stliche Richtung bis zur EinmÃ ¼ndung ChromstraÃ e; ChromstraÃ e in sÃ ¼dÃ ¶stliche Richtung bis FirmengelÃ ¤nde Frankenfeld Service; weiter in Ã ¶stliche Richtung bis auf EiserstraÃ e; auf EiserstraÃ e sÃ ¼dlich bis zur Abzweigung auf ein in Ã ¶stlicher Richtung abgehender Feldweg, dieser endet auf Im Vien; dort weiter sÃ ¼dlich bis zur nach Osten abzweigenden Hofzufahrt/Feldweg bis auf Timmerheide; Timmerheide nÃ ¶rdlich bis EinmÃ ¼ndung Strothweg; Strothweg Ã ¶stlich bis EinmÃ ¼ndung Teiwesweg; Teiwesweg sÃ ¼dlich bis auf Ã sterwieher StraÃ e; Ã sterwieher StraÃ e sÃ ¼dlich bzw. sÃ ¼dÃ ¶stlich bis zur Kreuzung Bastergraben; Bastergraben in Ã ¶stlicher Richtung bis zur EinmÃ ¼ndung auf dem LÃ ¶nsweg; LÃ ¶nsweg in sÃ ¼dlicher Richtung bis zur EinmÃ ¼ndung Bornholter StraÃ e; Bornholter StraÃ e in Ã ¶stlicher Richtung zur LindenstraÃ e; auf Bornholter StraÃ e Ã ¶stliche Richtung bis Abzweigung Nachtigallenweg; von dort den in sÃ ¼dÃ ¶stlicher Richtung verlaufenden Verbindungsweg zur MarienstraÃ e; MarienstraÃ e in sÃ ¼dlicher Richtung folgen bis zur Abzweigung Alter Postweg; Alter Postweg sÃ ¼dÃ ¶stlich bis zur EinmÃ ¼ndung FÃ ¼rstenstraÃ e; FÃ ¼rstenstraÃ e in westlicher Richtung-wird zur Neuenkirchener StraÃ e; Neuenkirchener StraÃ e folgend bis zum sÃ ¼dlicher Richtung abgehenden landwirtschaftlichen Verbindungsweg zum Hellweg; Hellweg in Ã ¶stlicher Richtung folgend bis Abzweigung des Landweges; Hellweg in Ã ¶stlicher Richtung befindlichen Baumreihe folgend; am Ende der Baumreihe sÃ ¼dlich dem Wirtschaftsweg bis zur EinmÃ ¼ndung DelbrÃ ¼cker StraÃ e folgen; DelbrÃ ¼cker StraÃ e sÃ ¼dlich bis zur Kreisgrenze. 11.2.2017 Landkreis GÃ ¼tersloh Im Westen: Ab Kreuzung Kreisgrenze mit HaselhorststraÃ e dieser StraÃ e folgend bis zur Abzweigung Eichenallee, Eichenallee in nordÃ ¶stlicher Richtung bis zur Kreuzung mit Feldkamp, Feldkamp in nordÃ ¶stlicher Richtung bis auf FeldkampstraÃ e, FeldkampstraÃ e in nordÃ ¶stlicher Richtung bis auf Rietberger StraÃ e, Rietberger StraÃ e in nÃ ¶rdliche Richtung  wird dann zur Mastholter StraÃ e, Mastholter StraÃ e weiter Ã ¼ber B 64 bis HÃ ¶he IndustriestraÃ e Im Norden und Osten: Nach Osten IndustriestraÃ e, dieser weiter folgend bis auf DelbrÃ ¼cker StraÃ e, DelbrÃ ¼cker StraÃ e in nÃ ¶rdlicher Richtung bis zur Abzweigung Torfweg, Torfweg in nordÃ ¶stlicher Richtung bis zur Abzweigung An den Teichwiesen, An den Teichwiesen in sÃ ¼dÃ ¶stlicher Richtung bis zur Kreuzung mit dem Markgraben, diesem in nordÃ ¶stlicher Richtung folgen bis auf MarkenstraÃ e, MarkenstraÃ e in nÃ ¶rdliche Richtung bis zur Abzweigung In den Marken, In den Marken in Ã ¶stliche Richtung folgen bis zum die StraÃ e kreuzenden Graben, diesem in Ã ¶stlicher Richtung folgen bis zu Im Plumpe, Im Plumpe weiter in sÃ ¼dÃ ¶stliche Richtung bis zu dem die StraÃ e kreuzenden Graben, diesem folgen in nordÃ ¶stlicher Richtung bis auf die StraÃ e Im ThÃ ¼le, Im ThÃ ¼le weiter in sÃ ¼dliche Richtung bis zur Abzweigung Im Wiesengrund, Im Wiesengrund in Ã ¶stliche Richtung bis zur Abzweigung Westerloher StraÃ e, Westerloher StraÃ e in sÃ ¼dliche Richtung bis zur Kreisgrenze Im SÃ ¼den: Verlauf der Kreisgrenze zwischen GÃ ¼tersloh und Paderborn 3.2.2017 to 11.2.2017 Landkreis Wesel Im Osten und SÃ ¼den: Hamminkeln: Brunnenfeld  in Hamminkeln- Lankern ab Kreisgrenze zum Kreis Borken nach SÃ ¼den bis Liederner StraÃ e ; Liederner StraÃ e  nach SÃ ¼dwesten und SÃ ¼den bis Loikumer StraÃ e ; Loikumer StraÃ e  nach Westen bis zur IsselbrÃ ¼cke; Verlauf der Issel nach SÃ ¼den bis zur IsselbrÃ ¼cke an der HauptstraÃ e  in Hamminkeln- Ringenberg; HauptstraÃ e  und im weiteren Verlauf WeststraÃ e  bis zur Mehrhooger StraÃ e ; Mehrhooger StraÃ e  nach Osten bis RoÃ mÃ ¼hle ; RoÃ mÃ ¼hle  und im weiteren Verlauf Diersfordter StraÃ e  nach SÃ ¼den bis zur L 480; dem Verlauf der L 480 nach SÃ ¼dwesten folgend (in Hamminkeln: Diersfordter StraÃ e , in Wesel: Bislicher Wald , MÃ ¼hlenfeldstraÃ e , DorfstraÃ e , Auf der Laak ) bis zum rechtsrheinischen Anleger der RheinfÃ ¤hre Bislich- Xanten; Xanten: linksrheinischer Anlieger der RheinfÃ ¤hre Bislich- Xanten; Gelderner StraÃ e  bis zur B 57; B 57 nach Nordwesten bis zur Kreuzung mit der Willicher StraÃ e ; Willicher StraÃ e  nach SÃ ¼dwesten bis DÃ ¼sterfeld ; DÃ ¼sterfeld  bis Dongweg ; Dongweg  bis zur Labbecker StraÃ e ; nach Westen entlang der Kreisgrenze an der Labbecker StraÃ e  und im weiteren Verlauf dem Staatsforst Xanten bis zum Korte- Veens- Weg . Im Westen und Nordwesten: Das Beobachtungsgebiet des Kreises Wesel grenzt an die entsprechenden Gebiete in den Kreisen Kleve und Borken an 27.1.2017 Landkreis Wesel Kreisgrenze Borken/Wesel  Beltingshof/Boskamp  sÃ ¼dlich bis Finkenberg  dort Finkenberg Ã ¶stlich bis Krechtinger Str.  dieser sÃ ¼dwestlich bis Kreu-zung Zum Venn  diesem erst Ã ¶stlich und dann sÃ ¼dlich folgen bis Klausen-hofstr.  dieser sÃ ¼dlich bis Am Reitplatz folgen  diesen sÃ ¼dwestlich bis Bookermannsweg folgen  diesen sÃ ¼dwestlich bis Borkener Str.  sÃ ¼dlich bis Kreuzung Richtung Wellerberg  Wellerberg westlich bis Van-de-Wall-Str.  dieser sÃ ¼dlich folgen  Uhlenberg passieren  weiter Van-de-Wall-Str. sÃ ¼dlich folgen bis Telderhuk  diesem sÃ ¼dwestlich folgen  Hamminkelner Str. kreuzen  Telderhuk weiter sÃ ¼dwestlich folgen  bis Kreuzung StiftshÃ ¶fe  StiftshÃ ¶fe sÃ ¼dlich bis Kreuzung Am Wispelt  Am Wispelt westlich bis Vierwinden  Vierwinden sÃ ¼dwestlich folgen bis Eisenbahn  Eisenbahn sÃ ¼dlich bis BahnÃ ¼bergang folgen  hinter dem BÃ  nordwestlich auf den Wimmershof  Ã ¼bergehend in Resedastr.  bis Ecke Hamminkelner Landstr.  bis Bocholter Str. = B 473  sÃ ¼dlich bis Reeser Landstr. = B 8  sÃ ¼dlich bis Kreuzung B 58  B 58 westlich Ã ¼ber RheinbrÃ ¼cke bis Abzweig Xanten  dort westlich abbiegen bis Kreuzung B 57  nordwestlich auf B 57 = Rheinberger Str. abbiegen  bis Kreuzung Augustinerring  diesem sÃ ¼dwestlich bis Trajahnerring  dort nÃ ¶rdlich Urselerstr. Folgen bis Abzweig Wittlicher Str.  nÃ ¶rdlich bis Kreuzung Willichsche Ley  Willichsche Ley westlich folgen  Ã ¼bergehend in Bollendonkse Ley  bis Labbecker Str.  dieser an Hochwald und Kreisgrenze Wesel/Kleve nordwestlich folgen bis Uedemer Str. 10.2.2017 Landkreis Wesel Wittenhorster Weg sÃ ¼dÃ ¶stlich bis Am Wasserwerk folgen  bis Schledenhorster Str. nordÃ ¶stlich folgen  bis GewÃ ¤sser Klefsche Landwehr  diesem sÃ ¼dlich folgen  bis Heideweg  diesem sÃ ¼dwestlich bis Schledenhorster Str. folgen  Richtung Heckenweg/Merrhooger Str. sÃ ¼dÃ ¶stlich bis Bahnhofstr. Folgen  westlich bis Kreuzung Wittenhorster Weg/Grenzweg folgen  Grenzweg sÃ ¼dlich Richtung Bahnlinie folgen  Bahnlinie queren  bis Stallmannsweg folgen  bis Bergerfurther Str.  westlich folgen  Ã ¼bergehend in Bislicher Wald  bis B 8  B 8 queren  Bergen Ã ¶stlich bis Kreuzung mit GewÃ ¤sser Bislicher Meer folgen  Bislicher Meer folgen bis Kreisgrenze Wesel/Kleve 2.2.2017 to 10.2.2017 Landkreis Borken Kreis- / Landesgrenze Isselburg einschlieÃ lich Ortsteil Anholt weiter in Ã ¶stlicher Richtung zum Ortsteil Suderwick bis zur StraÃ e Hahnenpatt, weiter in Ã ¶stlicher Richtung bis zur L 606 (Dinxperloer StraÃ e), weiter in Richtung Spork bis zur Kreuzung L604 (Sporker Ringstr. / Liede-ner Ringstr.), weiter in sÃ ¼dlicher Richtung bis zur Kreuzung L 505 (Werther Str.), weiter in Ã ¶stli-cher Richtung (Bocholt) bis zur Kreuzung Pannemannstr. / Thonhausenstr., dort Pannemannstr. in sÃ ¼dlicher Richtung bis zum Abzweig Vennweg, weiter Vennweg in Ã ¶stlicher Richtung bis Kreuzung Loikumer Weg, Loikumer Weg weiter in sÃ ¼dliche Richtung bis zur Kreisgrenze, Kreis-grenze in sÃ ¼dlicher, dann westlicher, dann nÃ ¶rdlicher Richtung bis zum Ausgangpunkt Kreis- / Landesgrenze Isselburg 27.1.2017 Landkreis Kleve SÃ ¼den: SÃ ¼dwestliche Kreisgrenze WES/KLE Marienbaum/Kalkar Kehrum  Korte-Veen  westlich folgen bis Spierheide  dort westlich folge bis Spierhof  diesen passiere  westlich abbiegen- weiter Spierheide bis Kreuzung St.-Hubertus-Str.  dort nÃ ¶rdlich abbiegen auf Bruchweg  L 174 = Uedemer Str. queren  Bruchweg weiter nÃ ¶rdlich folgen bis B 67 = Xantener Str.  dieser nordwestlich folgen  bis Kreisverkehr  diesen auf L 41 = Rheinstr. nordÃ ¶stlich verlassen  bis Kreuzung Honselaerstr./Spickstr. Westen: Kreuzung Honselaerstr./Spickstr. nordwestlich auf Honselaerer Str. abbiegen  dieser folgen bis Kreisverkehr  diesen nordwestlich an der B 67 = Klever Str. verlassen  B 57 nordwestlich folgen bis Schafweg/Hammelweg  bis Tillerfeld folge  dort westlich abbiegen  Tillerfeld folgen bis Kreisverkehr  diesen an L 18 = Am Bolk nordÃ ¶stlich verlassen  Am Bolk folgen  Kalkar Wissel   im weiteren Verlauf L 18 = Dorfstr. folgen bis Prostawardweg  dort nordwestlich abbiegen auf Prostawardweg  diesem nÃ ¶rdlich folgen  im weiteren Verlauf Emmericher Str. folgen bis Schleuferskath  dort nordÃ ¶stlich abbiegen bis Weienweg  diesem Ã ¶stlich folgen  nÃ ¶rdlich abbiegen Richtung Bromenhof  Weidenweg folgen  Ã ¶stlich abbiegen Richtung Elendshof  dabei L 8 0 Rheinuferstr. Queren, Banndeich queren  Rhein bis Kilometer 847,5 queren  Norden: andere Rheinseite Emmerich  Dornicker Str. nordÃ ¶stlich folgen bis DreikÃ ¶nigestr.  nÃ ¶rdlich auf Hauptstra.  dort Ã ¶stlich Hauptstr. Folgen  nÃ ¶rdlich bis Pionierstr.  Pionierstr. NÃ ¶rdlich folgen  B 8 = Reeser Str. queren  Bahnweg queren bis GrÃ ¼ne Str.  nordÃ ¶stlich folgen bis Fuldaweg  diesem nÃ ¶rdlich folgen bis Riethstege  dort Ã ¶stlich Riethstege folgen bis Das KrusenstrÃ ¤Ã chen  dort nÃ ¶rdlich folgen  A 3 queren- Naturschutzgebiet queren bis Grenze KLE  NL De Schriek  Schriekseweg 19.1.2017 to 27.1.2017 Landkreis Kleve Im SÃ ¼den beginnend an Kreisgrenze WES/KLE Hochwald Uedemer Str.  Kreisgrenze folgen bis B 57 = Xantener Str.  dieser westlich folgen bis Auf dem MÃ ¼hlenberg  diesem nÃ ¶rdlich folgen  bis Ã bergang Oyweg und GewÃ ¤sser Boetzelaersche Ley- dieser nÃ ¶rdlich folgen  dabei Haus Veen passieren  Boetzelaersche Ley weiter nÃ ¶rdlich folgen bis Kreuzung Hochend  Hochend nordÃ ¶stlich folgen  Rheinstr. Queren  Hochend weiter nordÃ ¶stlich folgen Richtung KlÃ ¤ranlage  dort dem Deich nordÃ ¶stlich folgen bis Kernwasserwunderland  dahinter bei Rheinkilometer 843 den Rhein queren  auf der anderen Seite auf der Reeser Ward der K 18 nÃ ¶rdlich folgen  dem SÃ ¼dufer des Alten Rheins unter dem Naturschutzzentrum westlich folgen bis DÃ ¶ries-Albrecht-Str.  dort dem Deich nÃ ¶rdlich folgen bis HÃ ¶he Emmericher Str.  dieser nÃ ¶rdlich folgen bis Hueth'sche Str.  dieser Ã ¶stlich folgen bis Alter Deichweg  diesem nÃ ¶rdlich folgen  Bahngleise queren  Alter Deichweg weiter nordÃ ¶stlich folgen  Pahlenhof passieren  Alter Deichweg bis Bruchstr.  dieser nordwestlich Richtung HollÃ ¤nder Deich folgen  ab dort dem Wasserlauf Tote Landwehr entlang der Kreisgrenze nordÃ ¶stlich folgen  am Lensinghof der Kreisgrenze Ã ¶stlich folgen bis Kreisgrenze KLE-BOR. 10.2.2017 Landkreis Kleve Im SÃ ¼den beginnend an Kreisgrenze WES/KLE  Bislicher Ley auf HÃ ¶he Krusdickshof dem GewÃ ¤sser Kirchenvenn am westlichen Ufer nÃ ¶rdlich folgen bis HÃ ¶he Pastor-Esser-Str.  dieser westlich folgen  Wildeborgsweg queren  Pastor-Esser-Str. weiter westlich folgen bis Geeststr.  dieser sÃ ¼dÃ ¶stlich folgen bis Kreuzung Bislicher Str./Pollweg  Bislicher Str. nÃ ¶rdlich folgen bis Auf dem MosthÃ ¶vel  diesem westlich folgen  im weiteren Verlauf dem Wasserlauf folgen bis Haffen'sches Feld  dort auf den Sommerskathweg abbiegen  diesem nordwestlich folgen bis Bruckdahlweg  diesem nordwestlich folgen bis LÃ ¤ppersweg  diesem nordwestlich folgen bis Lindackersweg  diesem nordÃ ¶stlich folgen  Deichstr. queren  Lindackersweg weiter nordÃ ¶stlich folgen  Ã ¼bergehend in Lohstr.  nordwestlich auf Dohlenweg folgen bis Eickelboomstr.  diesem folgen bis Deichstr. = K 7  dieser nordwestlich folgen bis Bergswick  dem GewÃ ¤sser Am Schmalen Meer Ã ¶stlich in Richtung Aspelsches Meer folgen  diesem am sÃ ¼dlichen Ufer westlich folgen bis Bahnhofstr.  dieser nordÃ ¶stlich folgen bis Helderner Str.  dieser nordÃ ¶stlich folgen bis Isselburger Str.  dieser nÃ ¶rdlich folgen bis Heidericher Str.  dieser Ã ¶stlich folgen bis Kalfhovenweg  diesem sÃ ¼dÃ ¶stlich folgen bis Lohstr.  dort Ã ¶stlich folgen bis Ecke GroÃ  Hoxhof  dort bis Waldgrenze folgen  dieser nordÃ ¶stlich folgen bis Enzweg  diesem Ã ¶stlich folgen bis Kreisgrenze  ab dort entlang der Kreisgrenze folgen bis Schlehenweg  diesem sÃ ¼dwestlich folgen bis Wittenhorster Weg  diesem Ã ¶stlich folgen bis Kreisgrenze KLE/WES. 2.2.2017 to 10.2.2017 Landkreis Paderborn Im Westen und Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh von dem Zusammentreffen mit der Kreisgrenze Soest am Boker Kanal bis zur Kaunitzer StraÃ e in der Gemeinde HÃ ¶velhof Im Osten: Kaunitzer StraÃ e in der Gemeinde HÃ ¶velhof ab Kreisgrenze Paderborn-GÃ ¼tersloh sÃ ¼dlich bis Emsallee, Emsallee bis Detmolder StraÃ e, Detmolder StraÃ e bis Espelner StraÃ e, Espelner StraÃ e bis HÃ ¶velhofer StraÃ e, HÃ ¶velhofer StraÃ e bis Wittendorfer StraÃ e, Wittendorfer StraÃ e bis WasserwerkstraÃ e, WasserwerkstraÃ e bis Verbindungsweg zur BundesstraÃ e 64 (B64), Verbindungsweg zwischen WasserwerkstraÃ e und B64, B64 ab EinmÃ ¼ndung Verbindungsweg zur WasserwerkstraÃ e bis EinmÃ ¼ndung Kreuzmeer, Kreuzmeer bis Graf-Meerveldt-StraÃ e, Graf Meerveldt-StraÃ e bis Heddinghauser StraÃ e, Heddinghauser StraÃ e bis Scharmeder StraÃ e, Scharmeder StraÃ e bis zur EinmÃ ¼ndung der VerlÃ ¤ngerung des Bentfelder Weges, Im SÃ ¼den: Der VerlÃ ¤ngerung des Bentfelder Weges folgend bis zum Bentfelder Weg, Bentfelder Weg bis Glockenpohl, Glockenpohl bis ThÃ ¼ler StraÃ e, ThÃ ¼ler StraÃ e ab EinmÃ ¼ndung Glockenpohl bis EinmÃ ¼ndung BleichstraÃ e, BleichstraÃ e bis BirkenstraÃ e, BirkenstraÃ e bis LiemekestraÃ e, LiemekestraÃ e bis Boker Damm, Boker Damm ab EinmÃ ¼ndung LiemekestraÃ e bis MÃ ¼hlendamm, MÃ ¼hlendamm bis HaupstraÃ e (Verne), HauptstraÃ e (Verne) ab EinmÃ ¼ndung MÃ ¼hlendamm bis Enkhausen, Enkhausen bis Verlarer StraÃ e bis LippstÃ ¤dter StraÃ e, LippstÃ ¤dter StraÃ e bis EinmÃ ¼ndung Am Damm, Am Damm bis DammstraÃ e, DammstraÃ e ab EinmÃ ¼ndung Am Damm bis EinmÃ ¼ndung Verlarer Weg, Verlarer Weg bis Kreigrenze Paderborn-Soest, Verlauf der Kreisgrenze Paderborn-Soest ab Verlarer Weg bis zum Zusammentreffen mit der Kreisgrenze GÃ ¼tersloh am Boker Kanal 10.2.2017 Landkreis Paderborn Im Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh ab Haselhorster StraÃ e bis zur Westerloher StraÃ e Im Osten: Westerloher StraÃ e ab Kreisgrenze Paderborn-GÃ ¼tersloh bis Giptenweg, Giptenweg ab EinmÃ ¼ndung Westerloher StraÃ e bis GrafhÃ ¶rster Weg, GrafhÃ ¶rster Weg ab EinmÃ ¼ndung Giptenweg bis SchÃ ¶ninger StraÃ e, SchÃ ¶ninger StraÃ e ab EinmÃ ¼ndung Giptenweg bis EinmÃ ¼ndung Am Sporkhof, Am Sporkhof bis Kreuzung mit der Rietberger StraÃ e, VerlÃ ¤ngerung der StraÃ e Am Sporkhof ab Kreuzung mit der Rietberger StraÃ e bis Norhagener StraÃ e, Norhagener StraÃ e ab EinmÃ ¼ndung der VerlÃ ¤ngerung der StraÃ e Am Sporkhof bis EinmÃ ¼ndung Brinkweg, Brinkweg ab EinmÃ ¼ndung Nordhagener StraÃ e bis EinmÃ ¼ndung Schmaler Weg, Schmaler Weg ab bis Obernheideweg, Obernheideweg ab EinmÃ ¼ndung Schmaler Weg bis EinmÃ ¼ndung Verbindungsweg, Verbindungsweg ab EinmÃ ¼ndung Obernheideweg bis Flurweg, Flurweg bis Rieger StraÃ e Im SÃ ¼den: Rieger StraÃ e ab EinmÃ ¼ndung Flurweg bis Talweg, Talweg ab EinmÃ ¼ndung Rieger StraÃ e bis Westenholzer StraÃ e, Westenholzer StraÃ e ab EinmÃ ¼ndung Talweg bis Mastholter StraÃ e, Mastholter StraÃ e ab Westenholzer StraÃ e bis Moorlake Im Westen: Moorlaake ab EinmÃ ¼ndung Westenholzer StraÃ e bis KÃ ¶ttmers Kamp, KÃ ¶ttmers Kamp ab EinmÃ ¼ndung Moorlake bis EinmÃ ¼ndung Verbindungsweg zur Haselhorster StraÃ e, Verbindungsweg zwischen KÃ ¶ttmerskamp und Haselhorster StraÃ e, Haselhorster StraÃ e ab EinmÃ ¼ndung Verbindungsweg zur StraÃ e KÃ ¶ttmers Kamp bis Kreisgrenze Paderborn-GÃ ¼tersloh 2.2.2017 to 10.2.2017 Landkreis Borken Kreis- / Landesgrenze Isselburg einschlieÃ lich Ortsteil Anholt weiter in Ã ¶stlicher Richtung zum Ortsteil Suderwick bis zur StraÃ e Hahnenpatt, weiter in Ã ¶stlicher Richtung bis zur L 606 (Dinxperloer StraÃ e), weiter in Richtung Spork bis zur Kreuzung L604 (Sporker Ringstr. / Liede-ner Ringstr.), weiter in sÃ ¼dlicher Richtung bis zur Kreuzung L 505 (Werther Str.), weiter in Ã ¶stli-cher Richtung (Bocholt) bis zur Kreuzung Pannemannstr. / Thonhausenstr., dort Pannemannstr. in sÃ ¼dlicher Richtung bis zum Abzweig Zeisigweg diesen weiter in Ã ¶stlicher Richtung bis Abzweig Stemmers Heide, dieser weiter in sÃ ¼dlicher Richtung bis zur Bahntrasse diese folgend in Ã ¶stlicher Richtung bis zur StraÃ e Wachtelschlag. Wach-telschlag weiter in sÃ ¼dlicher Richtung bis zur Alfred-Flender-Str. diese weiter in westli-cher Richtung bis zum BÃ ¶mkesweg, diesen weiter in Ã ¶stlicher Richtung bis zum Kreuz-kamp, diesen weiter in sÃ ¼dlicher Richtung bis zum Loikumer Weg, weiter in sÃ ¼dlicher Richtung bis zum GrÃ ¼nen Weg. Den GrÃ ¼nen Weg in Ã ¶stlicher Richtung bis zum Abzweig HÃ ¤ndelstr, dieser in sÃ ¼dlicher Richtung folgend bis zum Vennweg. Den Vennweg weiter in Ã ¶stlicher Richtung bis zur Dingdener Str. Diese in sÃ ¼dlicher Richtung bis zum Weseler Landweg, diesen weiter in sÃ ¼dlicher Richtung bis zum Beltingshof, diesen in Ã ¶stlicher Richtung folgend bis zur Kreisgrenze. Der Kreisgrenze folgend in westlicher, dann nÃ ¶rdlicher Richtung bis zum Ausgangpunkt Kreis- / Landesgrenze Isselburg. 10.2.2017 BRANDENBURG Landkreis Ostprignitz-Ruppin Im Osten beginnend auf der HÃ ¶he der Ortslage DÃ ¼namÃ ¼nde  von dort der Temnitz nach SÃ ¼den folgend, RÃ ¤gelin passierend, Netzeband und Katerbow passierend, die A 24 unterquerend, dann weiter nach SÃ ¼den verlaufend  der Temnitz bis sÃ ¼dlich des Seebergs folgend, dann diese verlassend und scharf nach Westen abzweigend direkt bis zum Scheitelpunkt des Kleinen Sees nÃ ¶rdlich von Blankenberg  an der Ostseite des Kleine Sees nach SÃ ¼den dem Weg in Richtung Trieplatz folgend  vor Trieplatz abbiegend in Richtung Bantikow zunÃ ¤chst in direkter Linie bis zur Dosse  nach den Erreichen der Dosse ein StÃ ¼ck der Dosse nach SÃ ¼den bis HÃ ¶he Bantikow folgend  die Dosse verlassend nach Westen nÃ ¶rdlich von Bantikow bis zum Seeufer des Untersees  dem Seeufer des Untersees nach Norden folgend bis HÃ ¶he Blechern Hahn, den Untersee nach Westen Ã ¼berquerend bis zur L14  der L14 nach Norden folgend bis HÃ ¶he Wolfswinkel  nach Westen in Richtung KÃ ¶nigsflieÃ , diesem folgend bis zur B103  der B103 folgend, RÃ ¼dow passierend bis zum Schnittpunkt der Bahnstecke aus Richtung Kyritz  der Bahnstrecke nach Norden folgend, Karl-Friedrichshof und Gantikow passierend, Steinberg und MinnashÃ ¶h passierend, Rosenwinkel passierend bis zur HÃ ¶he Horst  dort nach Osten auf der DorfstraÃ e durch Horst  kurz hinter dem Ortsausgang Horst an der nÃ ¤chsten Kreuzung Richung Blumenthal bis zur L144  von dort dem Grenzgraben Rosenwinkel nach Nordosten folgend, auf den Blumenthaler Hauptgraben abbiegend und weiter in Richtung Nordosten  von dort in direkter Linie Richtung Nordosten bis zum Birkenberg (nÃ ¶rdlich von KuckucksmÃ ¼hle)  dem von KuckucksmÃ ¼hle kommenden Weg in Richtung Blandikow bis zum Ortseingang Blandikow folgend  am Ortseingang auf die L145 nach Osten abbiegend und dieser folgend  weiter Papenbruch durchquerend bis zur A24  weiter der A24 Richtung Osten folgend, die A19 Ã ¼berquerend  dann in direkter Linie Richtung Osten durch Bauhof bis zur L14  auf der L14 auf der HÃ ¶he der Scharfenberger Ziegelei nach Osten auf die K6821 abbiegen  der K6821 folgend bis zum Abzweig Goldbeck, durch Goldbeck der StraÃ e folgend Richtung BrausebachmÃ ¼hle  in BrausebachmÃ ¼hle der StraÃ e nach SÃ ¼dosten folgend, die K6821 erreichend, durch Gadow bis zum Ortsausgang  am Ortsausgang dem Weg nach SÃ ¼dosten in direkter Linie  folgend, den Weheberg passierend bis zur Gemeindegrenze Wittstock/Land / Neuruppin  dieser Gemeindegrenze nach SÃ ¼dwesten in direkter Linie folgend bis DÃ ¼namÃ ¼nde 15.2.2017 Landkreis Ostprignitz-Ruppin Im Osten beginnend in Richtung SÃ ¼den:  der A 24 ab Abfahrt Herzsprung in Richtung Berlin folgend, sÃ ¼dlich der Ortslage Rossow bis in HÃ ¶he des Hohlenbergs  sÃ ¼dlich des Hohlenbergs nach Westen entlang der Gemeindegrenze Wittstock/Dosse / Amt Temnitz bis zum Abzweig nach SÃ ¼den entlang der Gemeindegrenze Stadt Kyritz/ Amt Temnitz  der Gemeindegrenze von Kyritz Richtung SÃ ¼dwesten weiter folgend bis zum Burgberg und weiter verlaufend Richtung Nordwesten, dabei ein StÃ ¼ck der Dosse folgend  der Gemeindegrenze bis zum Waldrand folgend, dann nach Westen unterhalb der Gemeindegrenze durch den Wald auf den bis zur sÃ ¼dlichen Spitze des Naturschutzgebietes Postluch Ganz  weiter in sÃ ¼dwestlicher Richtung bis die StraÃ e aus Richtung Wulkow folgende in Richtung Borker See  Ã stlich des Borker Sees am Seeufer entlang nach Norden bis zur nÃ ¶rdlichen Seespitze  weiter nach Norden durch das Naturschutzgebiet MÃ ¼hlenteich entlang der Klempnitz bis zur KattenstiegmÃ ¼hle  von dort nach Nordwesten auf der StraÃ e nach KÃ ¶nigsberg bis zur L144  der L144 Richtung Herzsprung folgend bis Herzsprung  weiter durch Herzsprung auf die L18 nach Osten bis zur Abfahrt Herzsprung der A24. 7.2.2017 to 15.2.2017 Landkreis Prignitz In der Gemeinde Gumtow, Ã ¶stlich der Bahnlinie Kyritz  Pritzwalk, Ortsteil Wutike einschlieÃ lich Bahnhof Wutike und Steinberg 15.2.2017 Landkreis Dahme-Spreewald  beginnend an der Kreisgrenze zum Landkreis Spree-NeiÃ e (SPN) im Osten  Kreisgrenze zu SPN und Landkreis Oberspreewald-Lausitz (OSL) in westlicher Richtung folgend Kleines FlieÃ  in FlieÃ richtung (westlich) bis zur EinmÃ ¼ndung in die Malxe  weiter Kreisgrenze zu OSL (Malxe) folgend in westlicher Richtung bis zur EinmÃ ¼ndung in den Burg-LÃ ¼bbener-Kanal  weiter Kreisgrenze zu OSL folgend in westlicher Richtung bis zur Querung der LandesstraÃ e L 49 nÃ ¶rdlich von Ragow  weiter Kreisgrenze zu OSL folgend in westlicher Richtung bis Gemeindegrenze Neuendorf bei LÃ ¼bben  der Gemeindegrenze Neuendorf bei LÃ ¼bben in nÃ ¶rdlicher Richtung folgend die B 87 querend am westlichen Ortsausgang von Neuendorf bei LÃ ¼bben  weiter nÃ ¶rdlich in Richtung Treppendorf vorbei am westlichem Ortsausgang Treppendorf bis B 115 querend  entlang der B 115 bis zur Bahnlinie LÃ ¼bben  BÃ ¶rnichen  entlang der Bahnlinie und dem westlichen bis nordwestlichen Rand der Hartmannsdorfer Heide  westlich und nÃ ¶rdlich an der Ortslage Hartmannsdorf bis zur Spree  Spree flussabwÃ ¤rts bis Petkampsberg  Petkampsberg in Ã ¶stlicher Richtung bis LandesstraÃ e L 42  entlang der LandesstraÃ e L 42 in Richtung Schlepzig bis zum Abzweig der KreisstraÃ e K 6123 in Richtung DÃ ¼rrenhofe bis zur Kreuzung mit der KreisstraÃ e K 6122  sÃ ¼dÃ ¶stlich an DÃ ¼rrenhofe vorbei bis zum GrÃ ¶ditscher Landgraben  entlang des GrÃ ¶ditscher Landgrabens bis zur KlÃ ¤ranlage DÃ ¼rrenhofe / Krugau  nÃ ¶rdlich von Krugau bis zur Bahnlinie LÃ ¼bben  Beeskow  nÃ ¶rdlich der Waldkante in Ã ¶stlicher Richtung bis die B 179 (sÃ ¼dlich von GroÃ  Leuthen) gequert wird  weiter in Ã ¶stlicher Richtung bis zur KreisstraÃ e K 6113  der K 6113 folgend bis Ortseingang von Leibchel  westlich an der Ortslage Leibchel vorbei bis zur B 87  die B 87 querend weiter in sÃ ¼dÃ ¶stlicher Richtung bis zum Ressener MÃ ¼hlenflieÃ   das Ressener MÃ ¼hlenflieÃ  stromaufwÃ ¤rts  sÃ ¼dwestlich an der Ortslage Guhlen vorbei weiter in Richtung B 320, diese querend weiter in sÃ ¼dÃ ¶stlicher Richtung  westlich an der Ortslage Mochow vorbei  weiter sÃ ¼dlich bis die LandesstraÃ e L 44 gequert wird  entlang dem MochowflieÃ  in sÃ ¼dlicher Richtung bis zum Bergsee  westliches Ufer von Bergsee, Rammoltsee und Butzener See sowie Byhlener See in sÃ ¼dlicher Richtung  weiter westlich an der Ortslage Butzen vorbei bis zum westlichen Ufer des Byhleguhrer Sees  weiter in sÃ ¼dwestlicher Richtung westlich an der Ortslage MÃ ¼hlendorf vorbei in sÃ ¼dwestlicher Richtung bis zum Nordumfluter und zum kleinen FlieÃ  22.2.2017 Landkreis Dahme-Spreewald Im Westen beginnend  LandesstraÃ e L 44 Abzweig Umgehung Ortslage Radensdorf  nach Norden bis zur Gemeindegrenze Briesensee am GrÃ ¶ditscher Landgraben  weiter der Gemeindegrenze Briesensee in nordÃ ¶stlicher Richtung entlang bis zum SÃ ¼dufer des Barbassees  weiter entlang der Gemeindegrenze Briesensee in sÃ ¼dÃ ¶stlicher Richtung bis zur LandesstraÃ e L 44 und dem Klein-Leiner-FlieÃ  in Richtung Caminchen folgend  nordÃ ¶stlich an Caminchen vorbei dem Klein-Leiner-FlieÃ  in Richtung Neu Zauche folgend bis das Klein-Leiner-FlieÃ  die LandesstraÃ e L 44 quert  weiter dem Klein-Leiner-FlieÃ  in sÃ ¼dlicher Richtung folgend bis zu dessen EinmÃ ¼ndung in den A-Graben-Nord  vom A-Graben-Nord in sÃ ¼dlicher Richtung die Neu Zaucher Kahnfahrt bis zur EinmÃ ¼ndung in den Nordumfluter  dem Nordumfluter nordwestlich in Richtung LÃ ¼bben folgend bis zur Querung der StraÃ e Bukoitza  StraÃ e Bukoitza in nÃ ¶rdlicher Richtung folgend bis zum sÃ ¼dlichen Ortseingang von Radensdorf, von dort in nordwestlicher Richtung bis zur LandesstraÃ e L 44 am Abzweig der UmgehungsstraÃ e 13.2.2017 to 22.2.2017 BAYERN Landkreis Neustadt a.d.Aisch  Bad Windsheim  Stadt Burgbernheim mit den Stadtteilen Pfaffenhofen, RannachmÃ ¼hle, Schwebheim, Siedlung Erlach Wildbad, ZiegelmÃ ¼hle  Gemeinde Gallmersgarten mit den Gemeindeteilen Gallmersgarten (Ort), MÃ ¶rlbach, Steinach a.d.Ens, Steinach b. Rothenburg  Stadt Bad Windsheim mit den Stadtteilen Bad Windsheim, Erkenbrechtshofen, Ickelheim, KleinwindsheimermÃ ¼hle, KÃ ¼lsheim, LinkenmÃ ¼hle, Oberntief, Wiebelsheim  Stadt Uffenheim mit den Stadtteilen Custenlohr, Hinterpfeinach, Rudolzhofen, Uttenhofen, Vorderpfeinach, Welbhausen  Gemeinde Ergersheim mit den Gemeindeteilen Ergersheim (Ort), Ermetzhofen, KellermÃ ¼hle, Neuherberg, ObermÃ ¼hle, RummelsmÃ ¼hle, Seenheim  Gemeinde Marktbergel mit den Gemeindeteilen Marktbergel, Ermetzhof, Ottenhofen, Munasiedlung  Gemeinde Illesheim mit den Gemeindeteilen Illesheim, Sontheim, Westheim, Urfersheim  Gemeinde Obernzenn mit dem Gemeindeteil Urphertshofen  Gemeinde Markt Nordheim mit dem Gemeindeteil Ulsenheim (nur Ort sÃ ¼dlich der StaatsstraÃ e 2256) 10.2.2017 Landkreis Neustadt a.d.Aisch  Bad Windsheim  die Stadt Burgbernheim mit den Stadtteilen Burgbernheim, AumÃ ¼hle, Buchheim, HagenmÃ ¼hle, Hilpertshof, Hochbach  die Gemeinde Gallmersgarten mit dem Gemeindeteil Bergtshofen 1.2.2017 to 10.2.2017 Landkreis Ansbach  Gemeinde Colmberg, die Ortsteile: Binzwangen und Poppenbach,  Gemeinde Neusitz, der Ortsteil: Schweinsdorf  Gemeinde Oberdachstetten, die Ortsteile: Oberdachstetten und Anfelden  Gemeinde Ohrenbach, die Ortsteile: Gailshofen, Gumpelshofen, Habelsee, Oberscheckenbach, Ohrenbach, Reichardsroth  Gemeinde Steinsfeld die Ortsteile: Ellwingshofen, Endsee, GypshÃ ¼tte, Hartershofen, Reichelshofen, Steinsfeld, Urphershofen,  Gemeinde Windelsbach, die Ortsteile: Birkach, Burghausen, Cadolzhofen, GuggelmÃ ¼hle, Hornau, Linden, Nordenberg, Preuntsfelden und Windelsbach 9.2.2017 (c) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de l'AVEYRON NAJAC SAINT-ANDRE-DE-NAJAC 16.2.2017 CABANES CASTELMARY CRESPIN LESCURE-JAOUL NAUCELLE PRADINAS RIEUPEYROUX LA SALVETAT-PEYRALES SAUVETERRE-DE-ROUERGUE TAURIAC-DE-NAUCELLE TAYRAC 26.1.2017 Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AZAY-LE-BRULE LA BOISSIERE-EN-GATINE LA CRECHE CHAMPDENIERS-SAINT-DENIS CHAURAY CHERVEUX CLAVE COURS ECHIRE EXIREUIL FRANCOIS GERMOND-ROUVRE LES GROSEILLERS MAZIERES-EN-GATINE PAMPLIE SAINT-GELAIS SAINT-GEORGES-DE-NOISNE SAINT-LIN SAINT-MAIXENT-L'ECOLE SAINT-MARC-LA-LANDE SAINTE-OUENNE SAINT-PARDOUX SAIVRES SURIN VERRUYES 15.2.2017 AIFFRES BEAUVOIR-SUR-NIORT BESSINES BRULAIN LES FOSSES LA FOYE-MONJAULT FORS FRONTENAY-ROHAN-ROHAN GRANZAY-GRIPT JUSCORPS MARIGNY MOUGON NIORT PRAHECQ SAINTE-BLANDINE SAINT-MARTIN-DE-BERNEGOUE SAINT-ROMANS-DES-CHAMPS SAINT-SYMPHORIEN VOUILLE 30.1.2017 AUGE LA CHAPELLE-BATON SAINT-CHRISTOPHE-SUR-ROC 7.2.2017 to 15.2.2017 Les communes suivantes dans le dÃ ©partement du GERS SABAILLAN SIMORRE TOURNAN 14.2.2017 to 24.2.2017 AIGNAN ARBLADE-LE-BAS ARMENTIEUX ARMOUS-ET-CAU AUCH AUJAN-MOURNEDE AUSSOS AYZIEU BASCOUS BASSOUES BAZIAN BEAUMARCHES BEAUMONT BECCAS BELLEGARDE BELMONT BERAUT BETCAVE-AGUIN BETOUS BETPLAN BIRAN BLOUSSON-SERIAN BOUZON-GELLENAVE BRETAGNE-D'ARMAGNAC CADEILLAN CAILLAVET CALLIAN CANNET CASSAIGNE CASTELNAU D'AUZAN LABARRERE CASTELNAVET CASTILLON-DEBATS CAUMONT CAZAUBON CAZAUX-D'ANGLES CAZAUX-VILLECOMTAL CAZENEUVE CHELAN CONDOM COULOUME-MONDEBAT COURRENSAN COURTIES DEMU DURBAN ESCLASSAN-LABASTIDE ESPAON ESTAMPES FAGET-ABBATIAL FOURCES FUSTEROUAU GARRAVET GAUJAC GAUJAN GAZAX-ET-BACCARISSE GONDRIN HAGET IZOTGES JUILLAC LABARTHE LABARTHETE LABEJAN LADEVEZE-RIVIERE LAGARDERE LAGRAULET-DU-GERS LALANNE-ARQUE LAMAGUERE LAMAZERE LANNEPAX LAREE LARRESSINGLE LARROQUE-SUR-L'OSSE LASSERADE LASSERAN LAURAET LAVERAET LELIN-LAPUJOLLE LIAS-D'ARMAGNAC LOMBEZ LOURTIES-MONBRUN LOUSLITGES LOUSSOUS-DEBAT LUPIAC LUPPE-VIOLLES MAIGNAUT-TAUZIA MALABAT MANENT-MONTANE MANSENCOME MARCIAC MARGOUET-MEYMES MARGUESTAU MASCARAS MASSEUBE MAULICHERES MAUMUSSON-LAGUIAN MEILHAN MIRAMONT-D'ASTARAC MONBARDON MONCLAR MONCORNEIL-GRAZAN MONGAUSY MONLAUR-BERNET MONTADET MONTAMAT MONT-D'ASTARAC MONTEGUT-ARROS MONTIES MONTREAL MOUCHAN MOUCHES NOULENS ORDAN-LARROQUE ORNEZAN PANJAS PELLEFIGUE PEYRUSSE-GRANDE PEYRUSSE-VIEILLE POUYDRAGUIN POUY-LOUBRIN PRENERON RAMOUZENS RISCLE ROQUEBRUNE ROQUES SABAZAN SAINT-ELIX SAINT-GERME SAINT-GRIEDE SAINT-JEAN-LE-COMTAL SAINT-JEAN-POUTGE SAINT-MARTIN-D'ARMAGNAC SAINT-MARTIN-GIMOIS SAINT-MONT SAINT-PIERRE-D'AUBEZIES SAINT-SOULAN SAMARAN SARAMON SARCOS SARRAGACHIES SAUVETERRE SCIEURAC-ET-FLOURES SEISSAN SEMBOUES SEMEZIES-CACHAN SERE SORBETS TACHOIRES TARSAC TERMES-D'ARMAGNAC TOURDUN TRONCENS TUDELLE VALENCE-SUR-BAISE VERGOIGNAN VILLECOMTAL-SUR-ARROS VILLEFRANCHE 24.2.2017 ARROUEDE BEZUES-BAJON CABAS-LOUMASSES PANASSAC SAINT-BLANCARD 30.1.2017 to 24.2.2017 AVERON-BERGELLE BOURROUILLAN CAMPAGNE-D'ARMAGNAC CRAVENCERES EAUZE ESPAS LOUBEDAT MANCIET NOGARO REANS SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC SEAILLES SION URGOSSE 12.2.2017 to 24.2.2017 ARBLADE-LE-HAUT AURENSAN AUX-AUSSAT BARCELONNE-DU-GERS BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BERDOUES BERNEDE LE BROUILH-MONBERT CASTELNAU-D'ANGLES CASTEX CASTEX-D'ARMAGNAC CAUPENNE-D'ARMAGNAC CLERMONT-POUYGUILLES CORNEILLAN CUELAS DUFFORT ESTANG ESTIPOUY GEE-RIVIERE LE HOUGA IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LAGARDE-HACHAN LAGUIAN-MAZOUS LANNEMAIGNAN LANNE-SOUBIRAN LANNUX LAUJUZAN LOUBERSAN MAGNAN MANAS-BASTANOUS MARSEILLAN MAULEON-D'ARMAGNAC MAUPAS MIELAN MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONGUILHEM MONLEZUN MONLEZUN-D'ARMAGNAC MONPARDIAC MONTAUT MONT-DE-MARRAST MONTESQUIOU MORMES PALLANNE PERCHEDE PONSAMPERE PONSAN-SOUBIRAN POUYLEBON PROJAN RICOURT RIGUEPEU SADEILLAN SAINT-ARAILLES SAINT-ARROMAN SAINTE-AURENCE-CAZAUX SAINT-CHRISTAUD SAINTE-DODE SAINT-ELIX-THEUX SAINT-JUSTIN SAINT-MARTIN SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-OST SARRAGUZAN SAUVIAC SEGOS TILLAC TOUJOUSE VERLUS VIELLA VIOZAN 16.2.2017 to 24.2.2017 ANSAN AUGNAX BAJONNETTE BIVES BLANQUEFORT CRASTES ESTRAMIAC HOMPS LABRIHE MANSEMPUY MARAVAT MAUVEZIN MONFORT PUYCASQUIER SAINT-ANTONIN SAINT-BRES SAINTE-GEMME SAINT-GEORGES SAINTE-MARIE SAINT-ORENS SAINT-SAUVY SARRANT SEREMPUY SOLOMIAC TAYBOSC TOUGET TOURRENQUETS 30.1.2017 Les communes suivantes dans le dÃ ©partement des HAUTE-GARONNE BOULOGNE-SUR-GESSE LUNAX NENIGAN PEGUILHAN ANAN BOISSEDE BOULOGNE-SUR-GESSE L'ISLE-EN-DODON LUNAX MARTISSERRE MIRAMBEAU MOLAS PEGUILHAN PUYMAURIN 24.2.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES ALLIER ANGOS AUREILHAN BARBAZAN-DEBAT BERNADETS-DESSUS BORDES BOULIN BOURS CALAVANTE CLARAC DOURS FRECHOU-FRECHET LANESPEDE LANSAC LESPOUEY LHEZ LIZOS MASCARAS MONTIGNAC OLEAC-DEBAT OLEAC-DESSUS ORLEIX OUEILLOUX OZON PEYRAUBE POUMAROUS SABALOS SARROUILLES SEMEAC TOURNAY CHIS SOUES 16.2.2017 ANSOST ARIES-ESPENAN AUBAREDE AURIEBAT BARBACHEN BARTHE BETBEZE BETPOUY BOUILH-PEREUILH BUGARD BUZON CABANAC CAMPUZAN CASTELNAU-MAGNOAC CASTELVIEILH CASTERA-LOU CASTERETS CAUBOUS CHELLE-DEBAT CIZOS COLLONGUES DEVEZE HACHAN JACQUE LAFITOLE LALANNE-TRIE LAMARQUE-RUSTAING LAMEAC LIBAROS LOUIT LUBY-BETMONT LUSTAR MONFAUCON MOUMOULOUS MUN ORGAN ORIEUX PEYRET-SAINT-ANDRE PEYRIGUERE PEYRUN PUYDARRIEUX SABARROS SAINT-LANNE SARIAC-MAGNOAC SAUVETERRE SENTOUS SERE-RUSTAING SOREAC THERMES-MAGNOAC THUY TOURNOUS-DARRE TOURNOUS-DEVANT TRIE-SUR-BAISE VIDOU VIEUZOS VILLEMBITS LACASSAGNE LESCURRY MANSAN MARSEILLAN MINGOT RABASTENS-DE-BIGORRE SAINT-SEVER-DE-RUSTAN SENAC 24.2.2017 IBOS OROIX SERON 1.2.2017 to 9.2.2017 ANDREST AZEREIX BORDERES-SUR-L'ECHEZ ESCAUNETS GARDERES GAYAN JUILLAN LAGARDE LAMARQUE-PONTACQ LANNE LOUEY LUQUET ODOS OSSUN OURSBELILLE PINTAC SAINT-LEZER SANOUS SIARROUY TALAZAC TARASTEIX TARBES VILLENAVE-PRES-BEARN 9.2.2017 ANTIN BERNADETS-DEBAT ESTAMPURES FONTRAILLES GUIZERIX LAPEYRE LARROQUE LUBRET-SAINT-LUC MAZEROLLES OSMETS PUNTOUS SADOURNIN TROULEY-LABARTHE BOUILH-DEVANT FRECHEDE 16.2.2017 to 24.2.2017 COUSSAN GONEZ GOUDON HOURC LASLADES MARQUERIE MOULEDOUS POUYASTRUC SINZOS SOUYEAUX 12.2.2017 to 16.2.2017 Les communes suivantes dans le dÃ ©partement des LANDES ARTHEZ-D'ARMAGNAC AURICE BANOS BORDERES-ET-LAMENSANS CASTANDET CAUNA DOAZIT DUMES HAGETMAU HAUT-MAUCO LABASTIDE-CHALOSSE LACRABE LAGLORIEUSE LAGRANGE MAURRIN MAUVEZIN-D'ARMAGNAC MOMUY MORGANX PARLEBOSCQ PUJO-LE-PLAN SAINTE-COLOMBE SAINT-GEIN VILLENEUVE-DE-MARSAN AMOU ARTASSENX ARTHEZ-D'ARMAGNAC AUDIGNON AURICE BANOS BASCONS BAS-MAUCO BETBEZER-D'ARMAGNAC BONNEGARDE BORDERES-ET-LAMENSANS BRASSEMPOUY BRETAGNE-DE-MARSAN CASTAIGNOS-SOUSLENS CASTANDET CAUNA CAZALIS DOAZIT DUMES HAGETMAU HAUT-MAUCO HORSARRIEU LABASTIDE-CHALOSSE LACQUY LACRABE LAGLORIEUSE LAGRANGE MARPAPS MAURRIN MAUVEZIN-D'ARMAGNAC MAZEROLLES MOMUY MONT-DE-MARSAN MORGANX NASSIET PARLEBOSCQ PUJO-LE-PLAN SAINTE-COLOMBE SAINT-CRICQ-CHALOSSE SAINTE-FOY SAINT-GEIN SAINT-JULIEN-D'ARMAGNAC SAINT-JUSTIN SAINT-PERDON SAINT-PIERRE-DU-MONT SERRESLOUS-ET-ARRIBANS 24.2.2017 AIRE-SUR-L'ADOUR ARBOUCAVE ARGELOS AUBAGNAN BAHUS-SOUBIRAN BASSERCLES BATS BOURDALAT BUANES CASTELNAU-TURSAN CASTELNER CAZERES-SUR-L'ADOUR CLASSUN CLEDES COUDURES DUHORT-BACHEN EUGENIE-LES-BAINS EYRES-MONCUBE FARGUES LE FRECHE GEAUNE GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LACAJUNTE LARRIVIERE-SAINT-SAVIN LATRILLE LAURET LUSSAGNET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR MONTEGUT MONTGAILLARD MONTSOUE PAYROS-CAZAUTETS PECORADE PERQUIE PEYRE PHILONDENX PIMBO POUDENX PUYOL-CAZALET RENUNG SAINT-AGNET SAINT-LOUBOUER SAMADET SARRAZIET SARRON SERRES-GASTON SORBETS URGONS VIELLE-TURSAN LE VIGNAU BENQUET BEYRIES SAINT-MAURICE-SUR-ADOUR SAINT-SEVER 16.2.2017 to 24.2.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE MONBAHUS MONVIEL SEGALAS VILLEBRAMAR 27.1.2017 to 4.2.2017 ARMILLAC BEAUGAS BOURGOUGNAGUE BRUGNAC CANCON CASSENEUIL CASTILLONNES COULX DOUZAINS LABRETONIE LAPERCHE LAUZUN LAVERGNE LOUGRATTE MONCLAR MONTASTRUC MONTAURIOL MONTIGNAC-DE-LAUZUN MOULINET PINEL-HAUTERIVE SAINT-BARTHELEMY-D'AGENAIS SAINT-COLOMB-DE-LAUZUN SAINT-MAURICE-DE-LESTAPEL SAINT-PASTOUR SERIGNAC-PEBOUDOU TOMBEBOEUF TOURTRES VERTEUIL-D'AGENAIS 4.2.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES RGET ARROSES ARZACQ-ARRAZIGUET AUBOUS AURIONS-IDERNES AYDIE BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CABIDOS CADILLON CASTEIDE-CANDAU CLARACQ CONCHEZ-DE-BEARN COUBLUCQ GARLEDE-MONDEBAT GAROS LALONQUETTE MALAUSSANNE MERACQ MONTAGUT MONT-DISSE MORLANNE PIETS-PLASENCE-MOUSTROU POULIACQ RIBARROUY SAINT-JEAN-POUDGE TARON-SADIRAC-VIELLENAVE VIALER VIGNES ARRICAU-BORDES ARROSES ARTHEZ-DE-BEARN ARZACQ-ARRAZIGUET AUBOUS AURIONS-IDERNES AYDIE BALANSUN BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CABIDOS CADILLON CASTEIDE-CANDAU CLARACQ CONCHEZ-DE-BEARN COUBLUCQ GARLEDE-MONDEBAT GAROS GAYON HAGETAUBIN LACADEE LALONGUE LALONQUETTE LANNECAUBE LEME LOUVIGNY MALAUSSANNE MERACQ MESPLEDE MIALOS MONTAGUT MONT-DISSE MORLANNE MOUHOUS PIETS-PLASENCE-MOUSTROU POMPS POULIACQ RIBARROUY SAINT-JEAN-POUDGE SALLESPISSE SAULT-DE-NAVAILLES SEBY 24.2.2017 AAST GER PONSON-DEBAT-POUTS PONSON-DESSUS 1.2.2017 to 9.2.2017 CASTETPUGON DIUSSE GARLIN MASCARAAS-HARON MONCLA PORTET POURSIUGUES-BOUCOUE TADOUSSE-USSAU LABEYRIE MASCARAAS-HARON MONCLA PORTET POURSIUGUES-BOUCOUE SAINT-MEDARD 16.2.2017 to 24.2.2017 ANDOINS ANGAIS ARRIEN ARTIGUELOUTAN BALEIX BARZUN BAUDREIX BEDEILLE BENEJACQ BENTAYOU-SEREE BEUSTE BOEIL-BEZING BORDERES BORDES CASTEIDE-DOAT COARRAZE ESLOURENTIES-DABAN ESPECHEDE ESPOEY GOMER HOURS LABATMALE LAGOS LAMAYOU LESPOURCY LIMENDOUS LIVRON LOMBIA LOURENTIES LUCGARIER MAURE MIREPEIX MOMY MONTANER NOUSTY PONTACQ PONTIACQ-VIELLEPINTE SAINT-VINCENT SAUBOLE SEDZE-MAUBECQ SEDZERE SOUMOULOU UROST 9.2.2017 Les communes suivantes dans le dÃ ©partement du TARN ALMAYRAC BOURNAZEL CARMAUX COMBEFA CORDES-SUR-CIEL LABASTIDE-GABAUSSE LACAPELLE-SEGALAR LAPARROUQUIAL MONESTIES MOUZIEYS-PANENS SAINT-BENOIT-DE-CARMAUX SAINTE-GEMME SAINT-MARCEL-CAMPES SAINT-MARTIN-LAGUEPIE SALLES LE SEGUR TREVIEN VIRAC 8.2.2017 to 16.2.2017 AMARENS BLAYE-LES-MINES LES CABANNES CAGNAC-LES-MINES CASTANET DONNAZAC FRAUSSEILLES LE GARRIC ITZAC JOUQUEVIEL LABARTHE-BLEYS LIVERS-CAZELLES LOUBERS MAILHOC MARNAVES MILHARS MILHAVET MIRANDOL-BOURGNOUNAC MONTIRAT MONTROSIER MOULARES NOAILLES PAMPELONNE LE RIOLS ROSIERES ROUSSAYROLLES SAINT-CHRISTOPHE SAINT-JEAN-DE-MARCEL SOUEL TAIX TANUS TONNAC VALDERIES VILLENEUVE-SUR-VERE VINDRAC-ALAYRAC SAINTE-CROIX 16.2.2017 Les communes suivantes dans le dÃ ©partement du TARN-ET-GARONNE LAGUEPIE 8.2.2017 to 16.2.2017 MAUBEC 30.1.2017 VAREN VERFEIL 16.2.2017 (d) the following entry for Italy is inserted between the entry for Croatia and the entry for Hungary: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di Campagna Lupia: a sud di via Daniele Manin  Comune di Campolongo Maggiore: a nord-est del Fiume Brenta  Comune di Camponogara  Comune di Codevigo: a nord di via Rosara e a ovest della Laguna di Venezia  Comune di Dolo: a sud di via Cazzaghetto e est di via Arino  Comune di Fiesso: a est di via Pampagnina  Comune di FossÃ ²: a nord del Fiume Brenta  Comune di Mira: a nord dell'Idrovia Padova-Venezia  Comune di Mirano: a est dell'Autostrada A4  Comune di Pianiga: a sud-est dell'Autostrada A4  Comune di Piove di Sacco: a nord del Fiume Brenta  Comune di Spinea: a sud della frazione Fornase  Comune di StrÃ : a est di Case Zago, di via Brenton e Case Giantin  Comune di Venezia: a sud di Marghera e della linea ferroviaria Venezia-Padova 4.3.2017  Comune di Mira: a ovest e a nord della Laguna di Venezia, a sud dell'Idrovia Padova-Venezia  Comune di Campagna Lupia: a nord di via Daniele Manin e dell'Oasi Valle Averto 24.2.2017 to 4.3.2017 (e) the entry for Hungary is replaced by the following: Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Az alÃ ¡bbi utak Ã ¡ltal behatÃ ¡rolt terÃ ¼let: Az 52-es Ã ºt az M5-52-es kecskemÃ ©ti csomÃ ³pontjÃ ¡tÃ ³l nyugat felÃ © az 52-es Ã ºt az 5301-es becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©lnyugat felÃ © 5301-es az 5309-es Ã ºt becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©l felÃ © Kiskunhalasig. KiskunhalastÃ ³l kelet felÃ © az 5408-as Ã ºton BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye hatÃ ¡rÃ ¡ig. Innen a megyehatÃ ¡rt kÃ ¶vetve Ã ©szakkeletre majd Ã ©szakra a 44-es Ã ºtig. A 44-es Ã ºton nyugatra az 52-M5 csatlakozÃ ¡si kiindulÃ ¡s pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, valamint a N46,540227, Ã ©s az E19,816115, Ã ©s az valamint az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 Ã ©s az N46.558306 Ã ©s az E19.465675 Ã ©s az N46.569808 Ã ©s az E19.437804 Ã ©s az N46.4271417 Ã ©s az E19.8205528 Ã ©s az N46.445379 Ã ©s az E19.649848 Ã ©s az N46.5264361 Ã ©s az E19.63094722 Ã ©s az N46.5185167 Ã ©s az E19.664775 Ã ©s az N46.5247472 Ã ©s az E19.63145833 Ã ©s az N46.514667 Ã ©s az E19.629611 Ã ©s az N46.65375 Ã ©s az E19.53113 Ã ©s az N46.6007389 Ã ©s az E19.5426556 Ã ©s az N46.5916083 Ã ©s az E19.5920389 Ã ©s az N46.59794444 Ã ©s az E19.46591667 Ã ©s az N46.543419 Ã ©s az E19.866035 Ã ©s az N46.6204 Ã ©s az E19.8007, Ã ©s az N46.402 Ã ©s az E19.73983333, N46.5321778 Ã ©s az E19.67289444, N46.544109, E19.688508, N46.559392, E19.768362, N46.603106, E19.782067, N46.539064, E19.419259; N46.682422 Ã ©s az E19.638406, az N46.685278 Ã ©s az E19.64, valamint az N46.689837 Ã ©s az E19.674396; N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, valamint az N46.342783 Ã ©s az E19.802446; N46.544052 Ã ©s az E19.968252, az N46.485451 Ã ©s az E20.027345, Ã ©s az N46.552536 Ã ©s az E19.970554, Ã ©s az N46.475176 Ã ©s az E20.000298, Ã ©s az N46.339714 Ã ©s az E19.808507, Ã ©s az N46.304572, E:19,771922, Ã ©s az N46.558306 Ã ©s az E19.465675Ã ©s az N46.422366 Ã ©s az E19.759126, valamint az N46,443688 Ã ©s az E19,643344 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei., tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak, ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©s teljes belterÃ ¼lete, tovÃ ¡bbÃ ¡ TÃ ¶mÃ ¶rkÃ ©ny Ã ©s Baks telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, valamint Csanytelek telepÃ ¼lÃ ©s kÃ ¶zigazgatÃ ¡si kÃ ¼lterÃ ¼letÃ ©nek az AlsÃ ³-fÃ csatorna vonalÃ ¡tÃ ³l dÃ ©lre esÃ  teljes terÃ ¼lete 30.1.2017 Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak, ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©s teljes belterÃ ¼lete, tovÃ ¡bbÃ ¡ TÃ ¶mÃ ¶rkÃ ©ny Ã ©s Baks telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, valamint Csanytelek telepÃ ¼lÃ ©s kÃ ¶zigazgatÃ ¡si kÃ ¼lterÃ ¼letÃ ©nek az AlsÃ ³-fÃ csatorna vonalÃ ¡tÃ ³l dÃ ©lre esÃ  teljes terÃ ¼lete valamint CsongrÃ ¡d Ã ©s BÃ ¡cs-Kiskun megye az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 Ã ©s az N46.558306 Ã ©s az E19.465675 Ã ©s az N46.569808 Ã ©s az E19.437804 Ã ©s az N46.4271417 Ã ©s az E19.8205528 Ã ©s az N46.445379 Ã ©s az E19.649848 Ã ©s az N46.5264361 Ã ©s az E19.63094722 Ã ©s az N46.5185167 Ã ©s az E19.664775 Ã ©s az N46.5247472 Ã ©s az E19.63145833 Ã ©s az N46.514667 Ã ©s az E19.629611 Ã ©s az N46.65375 Ã ©s az E19.53113 Ã ©s az N46.6007389 Ã ©s az E19.5426556 Ã ©s az N46.5916083 Ã ©s az E19.5920389 Ã ©s az N46.59794444 Ã ©s az E19.46591667 Ã ©s az N46.543419 Ã ©s az E19.866035 Ã ©s az N46.6204 Ã ©s az E19.8007, Ã ©s az N46.402 Ã ©s az E19.73983333, N46.5321778 Ã ©s az E19.67289444, N46.544109, E19.688508, N46.559392, E19.768362, N46.603106, E19.782067, N46.539064, E19.419259, N46.447194, E19.65843; N46.682422, E19.638406, az N46.685278, E19.64, N46.689837 Ã ©s az E19.674396; N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, N46.342783 Ã ©s az E19.802446; N46.544052 Ã ©s az E19.968252, Ã ©s az N46.485451 Ã ©s az E20.027345, N46.552536 Ã ©s az E19.970554, Ã ©s az N46.475176 Ã ©s az E20.000298, Ã ©s az N46.339714 Ã ©s az E19.808507, Ã ©s az N46.304572, E:19,771922 Ã ©s az N46.558306 Ã ©s az E19.465675, Ã ©s az N46.422366 Ã ©s az E19.759126, valamint az N46,443688 Ã ©s az E19,643344 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei. 28.1.2017 to 5.2.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi Ã ©s JÃ ¡noshalmai jÃ ¡rÃ ¡sainak, valamint CsongrÃ ¡d megye MÃ ³rahalmi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, N46.244069 Ã ©s az E19.555064, Ã ©s az N46.287484 Ã ©s az E19.563459; Ã ©s az N46.224517, E19.412833, Ã ©s az N46.344569 Ã ©s az E19.405611, valamint az N46.226815 Ã ©s az 19.397141 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, kiegÃ ©szÃ ­tve Kiskunhalas kÃ ¶zigazgatÃ ¡si terÃ ¼letÃ ©nek az 5309-es Ã ºt Ã ©s az 53-as Ã ºt Ã ¡ltal hatÃ ¡rolt rÃ ©szÃ ©vel, tovÃ ¡bbÃ ¡ BalotaszÃ ¡llÃ ¡s telepÃ ¼lÃ ©s teljes belterÃ ¼lete, valamint az 53-as, az 5408-as Ã ©s a BÃ ¡cs-Kiskun-CsongrÃ ¡d megye hatÃ ¡ra Ã ¡ltal hatÃ ¡rolt terÃ ¼let. 5.2.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, Ã ©s az N46.244069 Ã ©s az E19.555064 Ã ©s az N46.287484, E19.563459, Ã ©s az N46.224517 Ã ©s az E19.412833, Ã ©s az N46.344569 Ã ©s az E19.405611, valamint az N46.226815 Ã ©s az 19.397141 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes belterÃ ¼lete 28.1.2017 to 5.2.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.665317 Ã ©s az E19.805388, az N46.794889 Ã ©s az E19.817377, az N46.774805 Ã ©s az E19.795087, valamint az N46.762825 Ã ©s az E19.857375, N46,741042, E19,721741 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 27.1.2017 CsongrÃ ¡d megye Szentesi, CsongrÃ ¡di Ã ©s HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak, valamint JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.682909 Ã ©s az E20.33426, valamint az N46.619294 Ã ©s az E20.390083; Ã ©s az N46.652, Ã ©s az E20.2082, valamint az N46.5795 Ã ©s az E20.3489 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ CsongrÃ ¡d megye CsongrÃ ¡di jÃ ¡rÃ ¡sÃ ¡nak teljes terÃ ¼lete, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: CsongrÃ ¡d-JÃ ¡sz-Nagykun-Szolnok megyehatÃ ¡r  45-Ã ¶s Ã ºt  Szentesi-HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡shatÃ ¡r Ã ©s Szentes jÃ ¡rÃ ¡sÃ ¡nak teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete. 30.1.2017 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak az N46.682909 Ã ©s az E20.33426, Ã ©s az N46.619294 Ã ©s az E20.390083; Ã ©s az N46.652, E20.2082, valamint az N46.5795 Ã ©s az E20.3489 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 21.1.2017 to 30.1.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,385753 Ã ©s az E20,27167 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 14.2.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak az N46,385753 Ã ©s az E20,27167 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 6.2.2017 to 14.2.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak, BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye CsongrÃ ¡di Ã ©s Szentesi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.853433 Ã ©s az E20.139858; Ã ©s az N46,82681 Ã ©s az E20,12392 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei, valamint Tiszasas telepÃ ¼lÃ ©s teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, valamint a 44-es Ã ºt, a 4622-es Ã ºt, a 4623-as Ã ºt, a 4625-Ã ¶s Ã ºt Ã ©s a BÃ ¡cs-Kiskun-JÃ ¡sz-Nagykun-Szolnok megyehatÃ ¡r Ã ¡ltal hatÃ ¡rolt terÃ ¼let. 13.2.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak az N46.853433 Ã ©s az E20.139858; Ã ©s az N46,82681 Ã ©s az E20,12392 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 4.2.2017 to 13.2.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti Ã ©s KunszentmiklÃ ³si jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.931868 Ã ©s az E19.519266 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: 5301-es Ã ºt  5303-as Ã ºt  5305-Ã ¶s Ã ºt  Pest-BÃ ¡cs-Kiskun megyehatÃ ¡r-4625-Ã ¶s Ã ºt  4623-as Ã ºt- 44-es Ã ºt  54-es Ã ºt  E75-Ã ¶s Ã ºt  52-es Ã ºt 27.1.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.931868 Ã ©s az E19.519266 GPS GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 9.1.2017 to 27.1.2017 Somogy megye Barcsi Ã ©s NagyatÃ ¡di jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, a HorvÃ ¡torszÃ ¡g terÃ ¼letÃ ©n talÃ ¡lhatÃ ³ N45.9796167 Ã ©s az E17.36696167 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 28.1.2017 Somogy megye Barcsi jÃ ¡rÃ ¡sÃ ¡nak a HorvÃ ¡torszÃ ¡g terÃ ¼letÃ ©n talÃ ¡lhatÃ ³ N45.9796167 Ã ©s az E17.36696167 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 20.1.2017 to 28.1.2017 JÃ ¡sz-Nagykun-Szolnok Ã ©s Pest megye vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N45.9796167 Ã ©s az E17.36696167 GPS -koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 5.2.2017 JÃ ¡sz-Nagykun-Szolnok Ã ©s Pest megye N47.4934 Ã ©s E19,8685 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 28.1.2017 to 5.2.2017 FÃ vÃ ¡ros Ã ©s Pest megye N47.44505 Ã ©s E19.036856 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 4.2.2017 FÃ vÃ ¡ros Ã ©s Pest megye N47.44505 Ã ©s E19.036856 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 27.1.2017 to 4.2.2017 HajdÃ º-Bihar megye BerettyÃ ³Ã ºjfalÃ ºi Ã ©s BÃ ©kÃ ©s megye Szeghalmi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47,021168 Ã ©s az E21,283025 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 9.2.2017 HajdÃ º-Bihar megye BerettyÃ ³Ã ºjfalÃ ºi Ã ©s BÃ ©kÃ ©s megye Szeghalmi jÃ ¡rÃ ¡sÃ ¡nak az N47,021168 Ã ©s az E21,283025 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 30.1.2017 to 9.2.2017 BÃ ©kÃ ©s megye Szeghalmi Ã ©s BÃ ©kÃ ©si Ã ©s HajdÃ º-Bihar megye BerettyÃ ºjfalÃ ºi jÃ ¡rÃ ¡sÃ ¡nak jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,995519 Ã ©s az E21,175782 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 12.2.2017 BÃ ©kÃ ©s megye Szeghalmi Ã ©s HajdÃ º-Bihar megye BerettyÃ ºjfalÃ ºi jÃ ¡rÃ ¡sÃ ¡nak az N46,995519 Ã ©s az E21,175782 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 3.2.2017 to 12.2.2017 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ©kÃ ©s megye OroshÃ ¡zi Ã ©s Szarvasi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,711812, Ã ©s az E20,486882 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 17.2.2017 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ©kÃ ©s megye OroshÃ ¡zi Ã ©s Szarvasi jÃ ¡rÃ ¡sÃ ¡nak az N46,711812, Ã ©s az E20,486882 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 9.2.2017 to 17.2.2017 BÃ ¡cs-Kiskun Ã ©s Tolna megye vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 19.2.2017 BÃ ¡cs-Kiskun Ã ©s Tolna megye N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 11.2.2017 to 19.2.2017 GyÃ r-Moson-Sopron megye vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.813889, E17.493333 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 19.2.2017 GyÃ r-Moson-Sopron megye N47.813889, E17.493333 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 11.2.2017 to 19.2.2017 GyÃ r-Moson-Sopron megye vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.7997, E16.62 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 19.2.2017 VeszprÃ ©m megye N47.291639, E17.577593 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 21.2.2017 VeszprÃ ©m megye vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.291639, E17.577593 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 13.2.2017 to 21.2.2017 (f) the entry for Poland is replaced by the following: Member State: Poland Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ ski), obszar biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo-wschodnim, i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo-zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulicÃ KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S3, idÃ c skrajem lasu, do ul. Kwiatu paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z droga idÃ ca w kierunku Orzelca. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim, do granic wschodnich miejscowoÃ ci Orzelec, przy wschodnich granicach miejscowoÃ ci Orzelec linia granicy skrÃca w kierunku popoÃ udniowym w dukt leÃ ny. Duktem leÃ nym linia granicy idzie w kierunku zachodnim, aÃ ¼ do ul. KsiÃÃ ¼ycowej w miejscowoÃ ci DziersÃ awice. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. KsiÃÃ ¼ycowej, w kierunku pÃ ³Ã nocnym, i pod skosem skrÃca w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci DziersÃ awice, do drogi krajowej nr 22. NastÃpnie, w miejscowoÃ ci DziersÃ awice, linia granicy idzie wzdÃ uÃ ¼ drogi krajowej nr 22 aÃ ¼ do skraju lasu (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej: ul;. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miejscowoÃ ci GorzÃ ³w i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S 3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wielkopolskim. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa, gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu Gorzowskiego i Miasta GorzÃ ³w, i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodnim, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie). 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od miejscowoÃ ci Maszewo, ul. Prosta, linia granicy biegnie w kierunku zachodnim, wzdÃ uÃ ¼ ul. Prostej do zbiegu z ul. KolonijnÃ , bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Prostej. U zbiegu tych ulic linia granicy skrÃca w kierunku poÃ udniowym przez tereny rolne, do zakrÃtu drogi gruntowej, bÃdÃ cej przedÃ uÃ ¼eniem ul. Zacisze w miejscowoÃ ci Glinik. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowo-zachodnim, do skraju lasu. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ krawÃdzi lasu, do miejsca, w ktÃ ³rym las przedzielony jest droga utwardzonÃ , i dalej, w kierunku poÃ udniowo  wschodnim, przebiega do ul. PoÃ udniowej, w miejscowoÃ ci Glinik. NastÃpnie linia granicy idzie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi gruntowej z duktem leÃ nym. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowym w las, do drogi utwardzonej, w pÃ ³Ã nocnej czÃÃ ci miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi utwardzonej w kierunku pÃ ³Ã nocno  wschodnim, do wschodniej strony miejscowoÃ ci Orzelec, i nastÃpnie biegnie lasem, w kierunku poÃ udniowym, przecinajÃ c liniÃ energetycznÃ . By nastÃpnie dalej lasem, skrÃciÃ  w kierunku poÃ udniowo-zachodnim, do drogi krajowej nr 22. NastÃpnie linia granicy przecina drogÃ krajowÃ w kierunku zachodnim, idÃ c do wschodniej czÃÃ ci miejscowoÃ ci KieÃ pin. NastÃpnie linia granicy przebiega w kierunku pÃ ³Ã nocnym, przez wschodniÃ czÃÃ Ã  miejscowoÃ ci KieÃ pin i dalej biegnie, w kierunku pÃ ³Ã nocno  zachodnim, do granic powiatÃ ³w: Gorzowskiego i SulÃciÃ skiego, do poÃ udniowo  zachodniej czÃÃ ci miejscowoÃ ci PÃ onica. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ miejscowoÃ ci PÃ onica, drogÃ , do miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie, w miejscowoÃ ci DzierÃ ¼Ã ³w, przy KoÃ ciele, skrÃca w kierunku pÃ ³Ã nocno  wschodnim, do ulicy Platynowej, a nastÃpnie biegnie wzdÃ uÃ ¼ drogi, do ulicy LeÃ nej. NastÃpnie ulica LeÃ nÃ , linia granicy biegnie w kierunku pÃ ³Ã nocnym do skraju lasu, a nastÃpnie, w kierunku pÃ ³Ã nocno wschodnim, biegnie wzdÃ uÃ ¼ nieczynnej linii kolejowej do drogi krajowej nr 22. NastÃpnie linia skrÃca w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi krajowej nr 22, do skrzyÃ ¼owania z ulicÃ BratniÃ , stanowiÃ cÃ wjazd do miejscowoÃ ci Ã agodzin. NastÃpnie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, idÃ c wzdÃ uÃ ¼ ulicy Bratniej, do skraju lasu, i nastÃpnie skrÃca w kierunku poÃ udniowo-wschodnim, idÃ c skrajem lasu, mijajÃ c ul. PomocnÃ , idzie do ul. Przyjaznej w miejscowoÃ ci Ã agodzin. NastÃpnie, w miejscowoÃ ci Ã agodzin, biegnie ul. PrzyjaznÃ w kierunku poÃ udniowym, w kierunku ul. Tajemniczej. NastÃpnie linia granicy skrÃca w kierunku wschodnim, i biegnie ulicÃ TajemniczÃ do skrzyÃ ¼owania ulic Tajemnicza, Spokojna i Zagrodowa. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym ulicÃ ZagrodowÃ (droga utwardzona), i nastÃpnie biegnie w kierunku wschodnim, do drogi dojazdowej do posesji Zagrodowa 6. NastÃpnie, od posesji, linia granicy biegnie w kierunku poÃ udniowo-wschodnim, aÃ ¼ do ulicy Niebieskiej, przecinajÃ c ulicÃ LetniÃ . NastÃpnie linia granicy w dalszym ciÃ gu biegnie w kierunku poÃ udniowo  wschodnim, do ulicy Granitowej, w miejscowoÃ ci Maszewo, w poÃ owie odcinka pomiÃdzy ul. NiebieskÃ a ProstÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do ul. Prostej, skÃ d zaczÃto opis. 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie), obszar biegnie w kierunku pÃ ³Ã nocno -wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo  wschodni i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo  zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulic Ã KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S 3, idÃ c skrajem lasu, do ul. Kwiatu Paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu Paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z liniÃ energetycznÃ , po czym biegnie w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ poÃ udniowych granic miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim do skraju lasu, oddalonego o ok. 250 m od zabudowy mieszkalnej znajdujÃ cej siÃ w miejscowoÃ ci Bolemin. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ skraju lasu, po jego pÃ ³Ã nocnej czÃÃ ci, do drogi krajowej nr 22, po czym skrÃca w kierunku pÃ ³Ã nocnym i biegnie wzdÃ uÃ ¼ drogi krajowej nr 22, mijajÃ c zachodu miejscowoÃ ci DziersÃ awice oraz MiÃdzylesie, do skrzyÃ ¼owania drogi krajowej nr 22 z drogami na miejscowoÃ ci: Krasowiec i BiaÃ obÃ ocie. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym, aÃ ¼ do skraju lasu, z prawej strony drogi krajowej nr 22, w kierunku Gorzowa Wlkp. (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej ul. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w Wlkp.), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miasta GorzÃ ³w Wlkp. i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wlkp. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa Wlkp., gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu gorzowskiego i miasta GorzÃ ³w Wlkp. i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodni, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie). 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulicy Ã ubinowej z TopolowÃ w miejscowoÃ ci Deszczno idÃ c w kierunku pÃ ³Ã nocnym okoÃ o 30 metrÃ ³w, linia skrÃca w kierunku wschodnim przy posesji Topolowa 10 potem linia przecina sieÃ  energetycznÃ i zmierza w kierunku punktu granicznego oddziaÃ Ã ³w leÃ nych nr 19 i 20 NadleÃ nictwa Skwierzyna, nastÃpnie linia przebiega ulicÃ BorkowskÃ w miejscowoÃ ci Brzozowiec i dalej ulicÃ BorkowskÃ do skrzyÃ ¼owania z ulicÃ GorzowskÃ . NastÃpnie w tym samym kierunku (poÃ udniowym) wchodzi w ulicÃ SzkolnÃ i dochodzi do skrzyÃ ¼owania z ulicÃ LeÃ nÃ . Dalej linia biegnie wzdÃ uÃ ¼ ulicy LeÃ nej przechodzÃ c przez tory PKP relacji GorzÃ ³w Wlkp.- Skwierzyna, dochodzÃ c wzdÃ uÃ ¼ ulicy Przejazdowej do rozwidlenia ulic i dalej zmienia kierunek na poÃ udniowo-zachodni wchodzÃ c w las do drogi ekspresowej S3, po czym przecina punkt oddziaÃ u leÃ nego nr 89, 90, 110 i 111 oraz 113, 112, 135 i 134, nastÃpnie nr 138, 139, 182 i 183 i nastÃpnie skrÃca w kierunku pÃ ³Ã nocno-zachodnim do przeciÃcia punktu oddziaÃ u leÃ nego nr 119,120,142 i 143 i dalej do oddziaÃ Ã ³w nr 82, 83, 102, 103. NastÃpnie biegnie wzdÃ uÃ ¼ oddziaÃ Ã ³w 82 i 83 biegnÃ c w tym samym kierunku do Ã uku drogi powiatowej nr 1397F rozdzielajÃ cej miejscowoÃ ci Orzelec i Bolemin. Dalej w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Orzelec przy skrzyÃ ¼owaniu z drogÃ osiedlowÃ w Orzelcu a drogÃ w kierunku miejscowoÃ ci DziersÃ awice. NastÃpnie linia przebiega pomiÃdzy zabudowaniami w miejscowoÃ ci DziersÃ awice o numerach 11 i 12 a nastÃpnie do skrzyÃ ¼owania ulic: DziersÃ awickiej i Kolonijnej. Potem linia graniczna obszaru przebiega wzdÃ uÃ ¼ Kolonijnej do skrzyÃ ¼owania z ulicÃ KolonijnÃ w BiaÃ obÃ ociu (droga powiatowa nr 1395F) miÃdzy posesjami nr 37 i 10 wzdÃ uÃ ¼ granicy obrÃbu BiaÃ obÃ ocie i Glinik do ulicy KarniÃ skiej przy posesji nr 7 w Gliniku. Dalej linia biegnie w kierunku pÃ ³Ã nocno  wschodnim do ulicy Niebieskiej 4 w Deszcznie, nastÃpnie wzdÃ uÃ ¼ ulicy Niebieskiej okoÃ o 150 metrÃ ³w w kierunku posesji nr 2, a nastÃpnie zmienia kierunek przecinajÃ c drogÃ ekspresowÃ S 3 w kierunku skrzyÃ ¼owania ulic Lubuska i LeÃ na przy posesji Lubuska 49 w Deszcznie (pod liniÃ granicznÃ numeracja posesji roÃ nie) w kierunku na SkwierzynÃ, a nastÃpnie linia przechodzÃ c przez posesjÃ Lubuska 45, linia biegnie do punktu rozpoczÃcia opisu. 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: Lubuskiej i SkwierzyÃ skiej w Deszcznie linia biegnie wzdÃ uÃ ¼ ulicy SkwierzyÃ skiej w kierunku pÃ ³Ã nocno  wschodnim do ulicy Wietrznej w Osiedlu PoznaÃ skim, nastÃpnie ulicÃ WietrznÃ za posesjÃ nr 96 w kierunku ulicy SkwierzyÃ skiej przy posesjach nr 44 i 45 przecina ulicÃ BrzozowÃ miÃdzy posesjami nr 36 i 37, nastÃpnie biegnie w kierunku pÃ ³Ã nocno-wschodnim w kierunku skrzyÃ ¼owania ulic Olchowa i Nowa, a nastÃpnie zmienia kierunek na wschÃ ³d i biegnie pomiÃdzy posesjami nr 71 i 72 w miejscowoÃ ci Borek do skrzyÃ ¼owania drogi leÃ nej ze zjazdem na posesjÃ nr 75 w m. Borek. NastÃpnie linia przebiega w kierunku poÃ udniowo-wschodnim do punktu granicznego oddziaÃ Ã ³w leÃ nych nr 9,10,15 i 16 (NadleÃ nictwo Skwierzyna). NastÃpnie linia biegnie Ã ukiem w kierunku poÃ udniowym przez las do punktu miÃdzy oddziaÃ ami nr 21, 22, 27 i 28 oraz dalej do skrzyÃ ¼owania ulicy: Gajowej z ulicÃ Nad WaÃ em oraz drogÃ powiatowÃ nr 1398F w Brzozowcu. Potem w kierunku poÃ udniowo-wschodnim do posesji nr 8 pomiÃdzy ulicami Nad WaÃ em i BorkowskÃ do zaÃ amania linii energetycznej, a nastÃpnie przebiega pomiÃdzy posesjami nr 25b i 26a w Brzozowcu (ulica Polna). NastÃpnie linia idzie w kierunku poÃ udniowozachodnim przecinajÃ c linie kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna oraz drogÃ relacji GorzÃ ³w Wlkp.  Skwierzyna  (ul. Gorzowska). NastÃpnie linia biegnie dalej w tym samym kierunku do punktu oddziaÃ owego nr 65 i 66 po czym zmienia kierunek do punktu oddziaÃ owego nr 89-90, 110-111 w linii do punktu nr 92, 93, 113 i 114, nastÃpnie do punktu nr 74, 75, 95, 96, by przeciÃ Ã  w pÃ ³Ã nocnej czÃÃ ci jezioro Glinik. Dalej linia biegnie do punktu oddziaÃ owego nr 53, 54, 77, 78 oraz do punktu nr 38, 39 przecinajÃ c drogÃ powiatowÃ 1397F. Dalej przebiega wzdÃ uÃ ¼ granic oddziaÃ Ã ³w nr 38,39 do skraju lasu. Potem linia wchodzi ze skraju lasu w ulicÃ SÃ owiczÃ i przebieg wzdÃ uÃ ¼ ulicy SÃ owiczej w kierunku pÃ ³Ã nocno-zachodnim do skrzyÃ ¼owania z drogÃ . NastÃpnie biegnie do skrzyÃ ¼owania z ulicÃ SikorkowÃ i do KukuÃ czej. Potem biegnie w kierunku pÃ ³Ã nocnozachodnim w linii prostej do ulicy Niebieskiej w Deszcznie przy posesji nr 5 i dalej w kierunku pÃ ³Ã nocnowschodnim wzdÃ uÃ ¼ posesji ul. Niebieska 5 przecina drogÃ ekspresowa S 3 oraz liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej w kierunku do punktu poczÃ tku opisu 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy Osiedlowej z ulicÃ WylotowÃ w miejscowoÃ ci Ciecierzyce granica obszaru biegnie, w kierunku pÃ ³Ã nocno-wschodnim, do skrzyÃ ¼owania ulicy Siewnej i ulicy Spacerowej w tej miejscowoÃ ci. NastÃpnie granica w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej 1365F z drogÃ prowadzÃ cÃ do posesji nr 128 i 127 w miejscowoÃ ci Janczewo. Dalej granica odbija i biegnie w kierunku poÃ udniowo-wschodnim, od zachodu omijajÃ c Stare Polichno i dochodzi do drogi powiatowej nr 1351F. NastÃpnie biegnie wzdÃ uÃ ¼ drogi powiatowej 1351F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1352F, w miejscowoÃ ci GoÃ cinowo. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania ulic Borkowska i Gorzowska, w miejscowoÃ ci Brzozowiec. Dalej granica biegnie w kierunku pÃ ³Ã nocno-zachodnim, ulicÃ GorzowskÃ , do ulicy KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie, wzdÃ uÃ ¼ ulicy KrupczyÃ skiej granica biegnie do skrzyÃ ¼owania z ulicÃ DaliowÃ , po czym zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Brzozowa z ulicÃ NowÃ (Osiedle PoznaÃ skie). Potem granica zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do przeciÃcia punktu oddziaÃ u leÃ nego nr 5, 4. NastÃpnie biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic Osiedlowa i Wylotowa w miejscowoÃ ci Ciecierzyce, skÃ d rozpoczÃto opis 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ WiÃ niowÃ (Osiedle PoznaÃ skie) linia granicy biegnie w kierunku wschodnim, do skrzyÃ ¼owania ulicy Nowej i ulicy Pogodnej (Osiedle PoznaÃ skie), po czym zmienia kierunek na poÃ udniowo-wschodni i przecinajÃ c bieg linii energetycznej, biegnie do przeciÃcia oddziaÃ u leÃ nego nr 19, 22 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy kieruje siÃ po Ã uku, w kierunku poÃ udniowym, omijajÃ c od zachodu miejscowoÃ Ã  Brzozowiec, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 31, 32, 44, 45. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-zachodni, przecina drogÃ ekspresowÃ S3 i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 73, 74, 94, 95, nastÃpnie przecina od pÃ ³Ã nocy jezioro Glinik i kieruje siÃ do punktu przeciÃcia oddziaÃ u leÃ nego nr 77, 78 97, 98 po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 41, 42, 57. NastÃpnie linia granicy biegnie wciÃ Ã ¼ w tym samym kierunku, pÃ ³Ã nocnozachodnim, do punktu zaÃ amania siÃ linii biegu sieci energetycznej w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie biegnie wzdÃ uÃ ¼ linii energetycznej, w kierunku pÃ ³Ã nocnym, do punktu przeciÃcia tej linii z ulicÃ Ã agodziÃ skÃ w Gorzowie Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie do przeciÃcia ulic Gruntowej i PoznaÃ skiej w Gorzowie Wlkp., a nastÃpnie biegnie w tym samym kierunku do skrzyÃ ¼owania ulic SkwierzyÃ skiej i WiÃ niowej, skÃ d rozpoczÃto opis. 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulic PoznaÃ skiej z NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszarubiegnie w kierunku wschodnim, do skrzyÃ ¼owania ulic Dworskiej ze StraÃ ¼ackÃ . NastÃpnie linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie wzdÃ uÃ ¼ ulicy StraÃ ¼ackiej w miejscowoÃ ci Karnin (droga powiatowa 1400F) do skrzyÃ ¼owania z ulicÃ Ã wietlanÃ w miejscowoÃ ci Karnin. Dalej granica biegnie w tym samym kierunku w linii prostej do skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ CzereÃ niowÃ w miejscowoÃ ci Osiedle PoznaÃ skie. NastÃpnie zmienia kierunek na poÃ udnie i biegnie do skrzyÃ ¼owania ulic Lubuskiej i KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 38, 39 (NadleÃ nictwo Skwierzyna) przecinajÃ c drogÃ ekspresowÃ S3. Dalej granica biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ gminnÃ na wysokoÃ ci posesji nr 102 w miejscowoÃ ci Bolemin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1396F z ulicÃ LeÃ nÃ w miejscowoÃ ci PrÃ docin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic GÃ Ã ³wnej z ulicÃ KobaltowÃ w miejscowoÃ ci Ulim. Potem zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy PodgÃ ³rnej z ulicÃ KukuÃ czÃ w mieÃ cie GorzÃ ³w Wielkopolski (Zawarcie). NastÃpnie biegnie w kierunku wschodnim do skrzyÃ ¼owania ulicy PoznaÃ skiej z ulicÃ NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis. 26.1.2017 to 3.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno granica obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drÃ ³g powiatowych nr 1414F i 1419F. NastÃpnie granica dalej biegnie w kierunku pÃ ³Ã nocno  wschodnim przez oddziaÃ y leÃ ne nr 6, 5, 4 do punktu przeciÃcia obszaru leÃ nego nr 3, 4, 14, 15 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 37, 38, 87, 88 (NadleÃ nictwo Bogdaniec). W tym miejscu granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 232, 233, 272, 273 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389 skraj lasu (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 279, 280, 348, 349 (NadleÃ nictwo Bogdaniec). Tutaj granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim dopunktu przeciÃcia oddziaÃ u leÃ nego nr 143, 144, 191, 192 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 48, 49 (NadleÃ nictwo Bogdaniec). NastÃpnie biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno, gdzie koÃ czy siÃ opis 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie Ã wiÃtokrzyskim: teren miejscowoÃ ci na obszarze powiatu piÃ czowskiego: Zagorzyce, KozubÃ ³w, SmykÃ ³w, ZawarÃ ¼a, ByczÃ ³w, AleksandrÃ ³w, WojsÃ awice, Mozgawa, MÃ odzawy MaÃ e, Bugaj, Nowa WieÃ , TeresÃ ³w (przysiÃ ³Ã ek Kozubowa) 20.1.2017 to 28.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajac od punktu na moÃ cie na rzece NoteÃ  w miejscowoÃ ci Santok linia granicy obszaru biegnie w kireunku poÃ udniowo-wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1401F z droga prowadzÃ ca do posesji nr 13 w miejscowoÃ ci Nowe Poichno. W tym miejscu granica zmienia swÃ ³j kireunke na poÃ udniowy i biegnie przecinajac drogi wojewÃ ³dzkie nr 158 i 159, do punktu przeciÃcia oddziaÃ u lesnego nr 80, 81, 112, 113 ( nadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kireunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do skrzyzowania drogi powiatowej nr 1352 f z droga prowadzacÃ do posesji nr 27 w miejscowosci Dobrojewo. Dalej linia granicy biegnie w kireunku poÃ udniowo-zachodnim do skrzyzowania drogi powiatowej nr 1351 F z drog Ã prowadzÃ cÃ do posesji nr 12 i 13 w miejscowosci GoÃ cinowo.W tym mejscu linia granicy zmienia swÃ ³j kierunke i biegnie w kireunkupoÃ nocno-zachodnim, przecinajac rzekÃ Wart Ã, do punktu przeciÃcia oddziaÃ u lesnego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w kireunku poÃ nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1398F z drogÃ prowadzÃ cÃ do posesji nr 78 w miejscowosci Borek. Nastepnie linia granicy biegnie w kireunku pÃ ³Ã nocnym, do 66-go kilometra na rzece Warta, gdzie zmienia kireunke na poÃ nocno-wschodni i biegnie wzdÃ uz rzeki Warty. Nastepnie Linia granicy przebiega wzdÃ uz dolnego biegu rzeki NoteÃ  do mostu. Skad rzpoczeto opis. 26.1.2017 to 3.2.2017 W wojewÃ ³dztwie maÃ opolskim: od strony pÃ ³Ã nocnej: od granicy wojewÃ ³dztwa maÃ opolskiego wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci BolÃ ³w (gm. PaÃ ecznica)  do drogi powiatowej nr 1253 K; od strony zachodniej: od pÃ ³Ã nocnej granicy miejscowoÃ ci BolÃ ³w drogÃ powiatowÃ nr 1253K w kierunku poÃ udniowo-zachodnim i dalej drogÃ powiatowÃ nr 1254 K  do skrzyÃ ¼owania z drogÃ gminnÃ nr 160164 K w miejscowoÃ ci SudoÃ ek (gm. PaÃ ecznica). NastÃpnie tÃ drogÃ do miejscowoÃ ci Pieczonogi (gm. PaÃ ecznica)  do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1259 K. DrogÃ powiatowÃ nr 1259 K w kierunku poÃ udniowo-wschodnim przez ok. 250 m, a nastÃpnie drogÃ lokalnÃ w kierunku poÃ udniowo-wschodnim przez ok. 250 m i dalej drogÃ lokalnÃ w kierunku poÃ udniowym do granicy administracyjnej miejscowoÃ ci Pieczonogi i Szczytniki-Kolonia (gm. PaÃ ecznica). WzdÃ uÃ ¼ tej granicy w kierunku zachodnim przez ok. 900 m do cieku wodnego (rowu melioracyjnego) i dalej wzdÃ uÃ ¼ tego cieku w kierunku poÃ udniowym, a nastÃpnie poÃ udniowo-wschodnim w miejscowoÃ ci Szczytniki-Kolonia i KlimontÃ ³w (gm. Proszowice)  do drogi wojewÃ ³dzkiej nr 776; od strony poÃ udniowej: od cieku wodnego w miejscowoÃ ci KlimontÃ ³w (Stara WieÃ ) wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 776 w kierunku pÃ ³Ã nocnym a nastÃpnie wschodnim  do granicy wojewÃ ³dztwa maÃ opolskiego; od strony wschodniej: wzdÃ uÃ ¼ granicy wojewÃ ³dztwa maÃ opolskiego  od drogi wojewÃ ³dzkiej nr 776 do pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci BolÃ ³w. 22.1.2017 to 30.1.2017 W wojewÃ ³dztwie lubuskim: RozpoczynajÃ c od punktu przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 182, 202, 121/1 w miejscowoÃ ci Nowe Polichno. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ wojewÃ ³dzkÃ nr 159, po czym lekko siÃ zaÃ amuje i biegnie po Ã uku do punktu na drodze nr 159 na wysokoÃ ci posesji nr 23 w miejscowoÃ ci Dobrojewo. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 159, do skrzyÃ ¼owania tej drogi wojewÃ ³dzkiej z drogÃ powiatowÃ nr 1352F, po czym zmienia kierunek na poÃ udniowo-zachodni, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1351F z drogÃ gminnÃ nr 004911F. NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, do punktu przeciÃcia oddziaÃ u leÃ nego nr 22, 23, 28, 29 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃ- cia oddziaÃ u leÃ nego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, do punktu przeciÃcia dziaÃ ki katastralnej nr 217/1 w miejscowoÃ ci GÃ ³rki z dziaÃ kÃ katastralnÃ 250/3 w miejscowoÃ ci Borek i dziaÃ kÃ katastralnÃ nr 290 w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno, skÃ d rozpoczÃ- to opis. 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14 w miejscowoÃ ci KoszÃcin linia granicy biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 18, 23 (NadleÃ nictwo Lubniewice), po czym skrÃca w kierunku wschodnim i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 17, 22, 23. W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie od skrzyÃ ¼owania ulicy Platynowej z drogÃ polnÃ , przy posesji 3B w miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo  wschodnim, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 23 i 25 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy dalej biegnie w tym samym kierunku, do drogi gminnej 001321F, przy posesji nr 89 w miejscowoÃ ci Bolemin, po czym zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1397F, do punktu przesuniÃcia oddziaÃ u leÃ nego nr 49, 50, 72, 73 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy biegnie w kierunki zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 55, 78, 79 (NadleÃ nictwo Lubniewice), po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, omija od pÃ ³Ã nocy miejscowoÃ Ã  Rudnica, i biegnie do skrzyÃ ¼owania drogi kolejowej z ulica LubuskÃ w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 39 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 173, 201, 202, po czym dalej w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ, biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 142/4, 142/5 w miejscowoÃ ci ChwaÃ owice. Po czym dalej na pÃ ³Ã noc do skrzyÃ ¼owania drÃ ³g gminnych nr 000416F i 000414F, a nastÃpnie zmienia swÃ ³j kierunek na wschodni i biegnie do punktu poczÃ tkowego, skÃ d rozpoczÃto opis. 30.1.2017 to 7.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, linia granicy biegnie w kierunku wschodnim, przecinajÃ c rzekÃ NoteÃ , do punktu przeciÃcia dziaÃ ki katastralnej nr 9, 11/1, 11/2 w miejscowoÃ ci Stare Polichno. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1401F z drogÃ prowadzÃ cÃ do posesji nr 13 w miejscowoÃ ci MaÃ e Polichno. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u le- Ã nego nr 20, 21, 48, 49 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 146, 147 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 336, 288, 289 w miejscowo- Ã ci GoÃ cinowo, po czym biegnie dalej w tym samym kierunku, po Ã uku, do punktu przeciÃcia dziaÃ ki katastralnej nr 202, 194/6, 195/7 w miejscowoÃ ci Warcin. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi gminnej nr 001328F z droga prowadzÃ cÃ do posesji 85, 83a, 83 w miejscowoÃ ci Borek, po czym zmienia kierunek na pÃ ³Ã nocny, i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 212, 213, 200 w miejscowoÃ ci Santok, po czym biegnie, przecinajÃ c rzekÃ WartÃ i drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, skÃ d rozpoczÃto opis. 27.1.2017 to 4.2.2017 W wojewÃ ³dztwie podkarpackim: Od strony pÃ ³Ã nocnej linia obszaru biegnie od miejsca przeciÃcia ul. BiaÃ obrzeskiej z potokiem Marcinek, dalej biegnie wzdÃ uÃ ¼ poÃ udniowego brzegu potoku Marcinek do zakola w pobliÃ ¼u ul. TrÃbackiej na terenie miejscowoÃ ci Korczyna, wzdÃ uÃ ¼ poÃ udniowego pobocza ul. TrÃbackiej do skrzyÃ ¼owania z ul. KroÃ nieÃ skÃ . Od strony wschodniej linia obszaru biegnie w kierunku poÃ udniowym, wzdÃ uÃ ¼ zachodniego pobocza ul. KroÃ nieÃ skiej, a nastÃpnie kieruje siÃ na wschÃ ³d, zgodnie z przebiegiem ul. Granicznej, wzdÃ uÃ ¼ granicy administracyjnej miasta Krosno do ul. Akacjowej na terenie miejscowoÃ ci Korczyna. Dalej od wschodu granica obszaru biegnie wzdÃ uÃ ¼ zachodniego pobocza ul. Akacjowej w kierunku poÃ udniowym, wzdÃ uÃ ¼ zachodniego pobocza ul. Marynkowskiej do ul. Kasztanowej, a nastÃpnie wzdÃ uÃ ¼ ul. Kasztanowej do granicy administracyjnej miasta Krosno. Od strony poÃ udniowej linia obszaru biegnie w kierunku poÃ udniowo zachodnim w linii prostej przecinajÃ c ul. Sikorskiego oraz tory kolejowe do skrzyÃ ¼owania ul. Bieszczadzkiej i WÃ adysÃ awa Reymonta, dalej biegnie w kierunku zachodnim do skrzyÃ ¼owania ul. BolesÃ awa Prusa z ul. Debrza a nastÃpnie w linii prostej w kierunku zachodnim przecinajÃ c ul. WiejskÃ , ul. DÃbowÃ , ul. SuchodolskÃ do potoku LubatÃ ³wka i dalej wzdÃ uÃ ¼ pÃ ³Ã nocnego pobocza ul. Podmiejskiej do skrzyÃ ¼owania z ul. DÃ ugÃ , a nastÃpnie wzdÃ uÃ ¼ pÃ ³Ã nocnego pobocza ul. LotnikÃ ³w aÃ ¼ do skrzyÃ ¼owania z ul. ZrÃciÃ skÃ . Od strony zachodniej linia obszaru biegnie w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ wschodniego pobocza ul. ZrÃciÃ skiej aÃ ¼ do skrzyÃ ¼owania z ul. PodkarpackÃ (drogÃ krajowÃ nr 28). Dalej granica obszaru biegnie wzdÃ uÃ ¼ wschodniego pobocza ul. Podkarpackiej aÃ ¼ do skrzyÃ ¼owania z ul. KrakowskÃ , wzdÃ uÃ ¼ poÃ udniowego pobocza ul. Krakowskiej do skrzyÃ ¼owania z ul. DrzymaÃ y, dalej wzdÃ uÃ ¼ poÃ udniowego pobocza ul. DrzymaÃ y do mostu na rzece WisÃ ok. Dalej linia obszaru biegnie wzdÃ uÃ ¼ poÃ udniowo wschodniego brzegu rzeki WisÃ ok do zakola w okolicy ul. Wierzbowej i dalej w linii prostej w kierunku pÃ ³Ã nocno- wschodnim przecinajÃ c ul. WierzbowÃ , a nastÃpnie do przeciÃcia ul. BiaÃ obrzeskiej z potokiem Marcinek, skÃ d zaczÃto opis. 22.1.2017 to 30.1.2017 W wojewÃ ³dztwie Ã wiÃtokrzyskim: od strony wschodniej i poÃ udniowo-wschodniej: granicÃ powiatu kazimierskiego, od drogi powiatowej nr 0521T do skrzyÃ ¼owania drogi powiatowej nr 0552T i drogi lokalnej Cieszkowy-ProboÃ owice, terenem niezabudowanym na wschÃ ³d od miejscowoÃ ci Cieszkowy (gm. Czarnocin), przecina drogÃ wojewÃ ³dzkÃ nr 770, teren niezabudowany na wschÃ ³d od miejscowoÃ ci Swoszowice (gm. Czarnocin), przecina drogÃ wojewÃ ³dzkÃ nr 776, obejmuje miejscowoÃ Ã  BroniszÃ ³w (gm. Kazimierza Wielka) od strony poÃ udniowej: teren niezabudowany rÃ ³wnolegle do drogi powiatowej 0529T, obejmuje miejscowoÃ Ã  KamyszÃ ³w (gm. Kazimierza Wielka), przecina drogÃ wojewÃ ³dzkÃ nr 768, obejmujÃ miejscowoÃ Ã  Topola (gm. Skalbmierz) 3) od strony zachodniej: teren niezabudowane na zachÃ ³d od miejscowoÃ ci Topola (gm. Skalbmierz), przecina drogÃ wojewÃ ³dzkÃ nr 768, wzdÃ uÃ ¼ rzeki Nidzicy i cieku wodnego, teren niezabudowany na zachÃ ³d od miejscowoÃ ci KrÃpice do skrzyÃ ¼owania drogi lokalnej z KrÃpic z drogÃ nr 770 4) od strony pÃ ³Ã nocnej i pÃ ³Ã nocno-zachodniej: wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 770, obejmuje miejscowoÃ ci CiuÃ lice i Turnawiec (gm. Czarnocin), dalej granicy lasu w MalÃ ¼ycach (gm. Czarnocin) do granicy powiatu kazimierskiego. 22.1.2017 to 30.1.2017 W wojewÃ ³dztwie opolskim: od strony pÃ ³Ã nocnej: od skrzyÃ ¼owania drogi 1403 O relacji Roszowicki Las  Dzielnica z ulicÃ GÃ ogowiec w miejscowoÃ ci Roszowicki Las (bez tej miejscowoÃ ci) i dalej tÃ ulicÃ w kierunku wschodnim przecinajÃ c granicÃ gminy Cisek z gminÃ Bierawa do drogi 425 w miejscowoÃ ci Dziergowice i dalej aÃ ¼ do linii kolejowej relacji KÃdzierzyn-KoÃ ºle  RacibÃ ³rz, nastÃpnie wzdÃ uÃ ¼ tej linii kolejowej, wÃ Ã czajÃ c miejscowoÃ Ã  Dziergowice (bez miejscowoÃ ci Solarnia), na poÃ udnie do granicy powiatu kÃdzierzyÃ sko-kozielskiego z powiatem raciborskim; od strony poÃ udniowej: od przeciÃcia rzeki Odra, granicy powiatu raciborskiego i powiatu kÃdzierzyÃ sko-kozielskiego w kierunku zachodnim wzdÃ uÃ ¼ zachodnich granic miejscowoÃ ci Podlesie, miejscowoÃ ci Dzielnica (wÃ Ã czajÃ c te miejscowoÃ ci do obszaru); od strony zachodniej: od miejscowoÃ ci Dzielnica w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ poÃ udniowych granic miejscowoÃ ci Roszowice (bez tej miejscowoÃ ci) do skrzyÃ ¼owania drogi nr 1403 O z ulicÃ GÃ ogowiec w miejscowoÃ ci Roszowicki Las. 26.1.2017 to 3.2.2017 W wojewÃ ³dztwie Ã lÃ skim: teren ograniczony od strony pÃ ³Ã nocnej: wzdÃ uÃ ¼ granicy powiatÃ ³w KÃdzierzyn  KoÃ ºle i RacibÃ ³rz  od miejscowoÃ ci Podlesie w kierunku wschodnim do miejscowoÃ ci Solarnia; od strony wschodniej: od miejscowoÃ ci Solarnia wzdÃ uÃ ¼ linii kolejowej relacji KÃdzierzyn- KoÃ ºle RacibÃ ³rz do wysokoÃ ci pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci KuÃ ºnia Raciborska (bez tej miejscowoÃ ci); od strony poÃ udniowej: od pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci KuÃ ºnia Raciborska, poprzez poÃ udniowe granice miejscowoÃ ci Budziska, obejmujÃ c tÃ miejscowoÃ Ã , do pÃ ³Ã nocnych granic administracyjnych miejscowoÃ ci Turze (z pominiÃciem tej miejscowoÃ ci); od strony zachodniej: od pÃ ³Ã nocnych granic administracyjnych miejscowoÃ ci Turze, wzdÃ uÃ ¼ poÃ udniowej i zachodniej granicy miejscowoÃ ci Ruda, w linii prostej do granicy powiatu raciborskiego i kÃdzierzyÃ sko-kozielskiego na wysokoÃ ci miejscowoÃ ci Podlesie. 26.1.2017 to 3.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, granica obszaru biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 13, 14, 20, 21 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22 oraz drogÃ powiatowÃ nr 1395F miÃdzy posesjami nr 6 i 4 w miejscowoÃ ci BiaÃ obÃ ocie, do skrzyÃ ¼owania drÃ ³g na wysokoÃ ci posesji nr 44 w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie linia granicy zaÃ amuje siÃ i dalej biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 22, drogÃ powiatowÃ nr 1397F, KanaÃ  KieÃ piÃ ski, omijajÃ c od strony pÃ ³Ã nocnej zabudowania miejscowoÃ ci KieÃ pin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 77, 78 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnozachodnim do punktu przeciÃcia dziaÃ ki katastralnej nr 77/1, 88/1, 80 w miejscowoÃ ci Ã Ã kÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c KanaÃ  Bema, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z drogÃ prowadzÃ cÃ do posesji nr 80 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy biegnie po Ã uku dalej w kierunku pÃ ³Ã nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ przebiegajÃ cÃ obok posesji nr 75 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie, przecinajÃ c rzekÃ WartÃ, w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 310, 299, 205 w miejscowoÃ ci Ulim przy drodze gminnej nr 001349F. Tutaj linia granicy zmienia swÃ ³j kierunek na kierunek wschodni i biegnie do skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, skÃ d rozpoczÃto opis. 30.1.2017 to 7.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, linia granicy obszaru biegnie po Ã uku w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania drogi gminnej nr 001320F z drogÃ prowadzÃ cÃ do drogi gminnej nr 001318F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi powiatowej nr 1397F z drogÃ gminnÃ nr 001318F. NastÃpnie, po Ã uku, linia granicy biegnie omijajÃ c od strony zachodniej wiÃkszoÃ Ã  zabudowaÃ  miejscowoÃ ci Orzelec, do punktu przeciÃcia nr 101, 102, 123, 124 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zaÃ amuje siÃ i biegnie dalej w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 221, 222, 253, 254 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, do punktu przeciÃcia oddziaÃ u leÃ nego nr 115, 116, 138, 139 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14A w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ powiatowÃ nr 1397F w miejscowoÃ ci PÃ onica. NastÃpnielinia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ do posesji nr 48 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie do 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, skÃ d rozpoczÃto opis. 31.1.2017 to 8.2.2017 W wojewÃ ³dztwie maÃ opolskim: teren ograniczony od strony wschodniej wzdÃ uÃ ¼ drogi krajowej nr 7  od wÃzÃ a drogowego z drogÃ krajowÃ nr 52 ( GÃ ogoczÃ ³w ) do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1938 K; od strony poÃ udniowej: od skrzyÃ ¼owania z drogÃ krajowÃ nr 7 wzdÃ uÃ ¼ drogi powiatowej nr 1938 K do mostu na rzece Krzyszkowianka w miejscowoÃ ci BÃczarka (gm. MyÃ lenice) i wzdÃ uÃ ¼ tej rzeki w kierunku poÃ udniowo  zachodnim do poÃ udniowej granicy administracyjnej tej miejscowoÃ ci. WzdÃ uÃ ¼ tej granicy, nastÃpnie poÃ udniowej i poÃ udniowo  zachodniej granicy administracyjnej miejscowoÃ ci Krzywaczka (gm. SuÃ kowice) i wzdÃ uÃ ¼ granicy administracyjnej miejscowoÃ ci Izdebnik (gm. Lanckorona) w kierunku poÃ udniowo  wschodnim i dalej wzdÃ uÃ ¼ drogi krajowej nr 52 do skrzyÃ ¼owania z droga gminnÃ nr 470141 K w Izdebniku; od strony zachodniej: od skrzyÃ ¼owania z droga krajowÃ nr 52 w miejscowoÃ ci Izdebnik w kierunku pÃ ³Ã nocnym droga gminnÃ nr 470141 K i dalej w kierunku pÃ ³Ã nocno  wschodnim droga gminna nr 470146 K do granicy administracyjnej miejscowoÃ ci Wola Radziszowska (gm. Skawina). WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocno  zachodnim ok. 130 m i dalej droga lokalnÃ w kierunku pÃ ³Ã nocnym przez miejscowoÃ Ã  Wola Radziszowska i dalej drogÃ gminnÃ nr 601166 K do drogi gminnej nr 601190 K  do mostu na rzece Cedron; od strony pÃ ³Ã nocnej: od mostu na drodze gminnej nr 601190 K w miejscowoÃ ci Wola Radziszowska wzdÃ uÃ ¼ rzeki Cedron do jej ujÃ cia do rzeki Skawinki, a nastÃpnie przez tÃ rzekÃ i dalej po jej wschodniej stronie w miejscowoÃ ci RadziszÃ ³w (gm. Skawina) wzdÃ uÃ ¼ drÃ ³g: gminnej nr 601225 K powiatowej nr 1940 K (ul. Podlesie), gminnej nr 601106 K (ul. Spacerowej) i BiaÃ ej Drogi do wschodniej granicy administracyjnej tej miejscowoÃ ci. NastÃpnie wzdÃ uÃ ¼ tej granicy w kierunku poÃ udniowym i dalej wzdÃ uÃ ¼ drogi lokalnej biegnÃ cej przez GÃ ogoczÃ ³w  DziaÃ y do drogi krajowej nr 52 i wÃzÃ a drogowego z drogÃ krajowÃ nr 7 ( GÃ ogoczÃ ³w ). 28.1.2017 to 6.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 370, 371, 389, 390 (NadleÃ nictwo MiÃdzychÃ ³d) linia granicy obszaru biegnie w kierunku wschodnim przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 192, do punktu przeciÃcia oddziaÃ u leÃ nego nr 386, 407, 408 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ gminnÃ nr 004313F, oddziaÃ  leÃ ny nr 431 (NadleÃ nictwo MiÃdzychÃ ³d), do skrzyÃ ¼owania drogi krajowej nr 24 z drogÃ powiatowÃ nr 1323F. NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowym, przecinajÃ c liniÃ kolejowÃ , oddziaÃ y leÃ ne NadleÃ nictwa MiÃdzychÃ ³d, do punktu przeciÃcia oddziaÃ u leÃ nego nr 519, 520, 528, 529 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1327F z drogÃ gminnÃ nr 004305F w miejscowoÃ ci Lubikowo. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie po luku przecinajÃ c drogÃ krajowÃ nr 24 na wysokoÃ ci wjazdu do miejscowoÃ ci Przytoczna, obejmujÃ c caÃ Ã miejscowoÃ Ã  Przytoczna. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym nad zbiornikiem wodnym Nadolno , obejmujÃ c caÃ y ten zbiornik. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie po Ã uku, omijajÃ c od strony poÃ udniowej zabudowania miejscowoÃ ci DÃbÃ ³wko, do punktu przeciÃcia oddziaÃ u leÃ nego nr 370, 371, 389, 390 (NadleÃ nictwo MiÃdzychÃ ³d), skÃ d rozpoczÃto opis. MiejscowoÃ ci znajdujÃ ce siÃ w obszarze zapowietrzonym  w gminie Przytoczna: Przytoczna, Goraj, Lubikowo. 4.2.2017 to 12.2.2017 W wojewÃ ³dztwie opolskim: teren ograniczony: od strony poÃ udniowej: od przeciÃcia torÃ ³w kolejowych z ulicÃ StrzeleckÃ w miejscowoÃ ci Domaszowice nastÃpnie do skrzyÃ ¼owania z drogÃ krajowÃ nr 42 stÃ d ulicÃ lipowÃ Ã Ã czÃ ca miejscowoÃ Ã  WieloÃ ÃkÃ i MiÃdzybrodzie (z wyÃ Ã czeniem tych miejscowoÃ ci) do Duczowa MaÃ ego, aÃ ¼ do krzyÃ ¼owania z drogÃ krajowÃ nr 42; od strony wschodniej: w linii prostej od torÃ ³w kolejowych w kierunku soÃ ectwa DuczÃ ³w MaÃ y Ã Ã cznie z tÃ miejscowoÃ ciÃ , a dalej poprzez miejscowoÃ Ã  DuczÃ ³w Wielki (Ã Ã cznie z niÃ ) do soÃ ectwa Ã winiary MaÃ e; od strony pÃ ³Ã nocnej: od Ã winiar MaÃ ych drogÃ do miejscowoÃ ci Polkowskie Ã Ã cznie z tÃ miejscowoÃ ciÃ , a dalej w linii prostej do drogi Strzelce -Woskowice GÃ ³rne; od strony zachodniej wzdÃ uÃ ¼ drogi Woskowice GÃ ³rne-Strzelce do drogi nr 42 i tÃ drogÃ do pÃ ³Ã nocnych granic administracyjnych Domaszowic do ul. Strzeleckiej. 1.2.2017 to 9.2.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim: teren ograniczony: od strony wschodniej: szczytami KamieÃ  Wielki, KoÃ cielny Las w kierunku ulicy 1 go Maja do skrzyÃ ¼owania z drogÃ na ul. Jakubowice, nastÃpnie wzdÃ uÃ ¼ tej drogi do wyciÃ gu narciarskiego, nastÃpnie szczyt Ã wini Grzbiet do granicy paÃ stwa w kierunku WzgÃ ³rza Bluszczowa; od strony poÃ udniowej: od granicy Kudowa SÃ one Nachod, 1,5 km od szczytu Ptasznica w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi nr 8 z drogÃ na DaÃ czÃ ³w; od strony zachodniej i pÃ ³Ã nocnej: od WzgÃ ³rza Bluszczowa wzdÃ uÃ ¼ granicy paÃ stwa do przejÃ cia Kudowa SÃ one Nachod. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: Kudowa ZdrÃ ³j (z wyÃ Ã czeniem ul. PstrÃ Ã ¼na, ul. Bukowiny, ul. Jakubowice), czÃÃ Ã  zachodnia Jeleniowa do skrzyÃ ¼owania z drogÃ na DaÃ czÃ ³w. 2.2.2017 to 10.2.2017 W wojewÃ ³dztwie maÃ opolskim: od strony poÃ udniowej: z Parku Miejskiego w Skawinie (gm. Skawina)  od Starorzecza Skawinki wzdÃ uÃ ¼ cieku wodnego biegnÃ cego w kierunku poÃ udniowym w kierunku ul. Spacerowej i dalej wzdÃ uÃ ¼ tego cieku w kierunku poÃ udniowo  wschodnim a nastÃpnie wschodnim do wschodniej granicy administracyjnej Skawiny. WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ granicy administracyjnej miejscowoÃ ci Brzyczyna (gm. Mogilany) w kierunku pÃ ³Ã nocno  wschodnim i pÃ ³Ã nocnym do potoku Rzepnik. WzdÃ uÃ ¼ tego potoku w kierunku pÃ ³Ã nocnym przez ok. 600 m i dalej w kierunku wschodnim wzdÃ uÃ ¼ cieku wodnego przez BrzyczynÃ do wschodniej granicy administracyjnej tej miejscowoÃ ci; od strony wschodniej: od cieku wodnego w miejscowoÃ ci Brzyczyna w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ wschodniej granicy administracyjnej tej miejscowoÃ ci i dalej wzdÃ uÃ ¼ drogi gminnej nr 600684 K (ul. SÃ onecznej) w Libertowie (gm. Mogilany) do drogi powiatowej nr 2174 K (ul. Jana PawÃ a II). NastÃpnie wzdÃ uÃ ¼ tej drogi w kierunku zachodnim do granicy administracyjnej Krakowa i dalej wzdÃ uÃ ¼ tej granicy do ul. Libertowskiej w Krakowie. Ul. LibertowskÃ , nastÃpnie ul. Leona PetraÃ ¼yckiego przez ok. 150 m w kierunku wschodnim i dalej w kierunku pÃ ³Ã nocnym drogÃ lokalnÃ do linii kolejowej nr 94 (KrakÃ ³w PÃ aszÃ ³w  OÃ wiÃcim). WzdÃ uÃ ¼ tej linii kolejowej do ul. Biskupa Albina MaÃ ysiaka i dalej tÃ ulicÃ w kierunku zachodnim i pÃ ³Ã nocnym przez ok. 1 400 m, a nastÃpnie drogÃ lokalnÃ (gruntowÃ ) w kierunku pÃ ³Ã nocno  zachodnim przez ok. 500 m  do ul. Spacerowej. Od strony pÃ ³Ã nocnej: ulicami: SpacerowÃ , Doktora JÃ ³zefa BabiÃ skiego, SkotnickÃ , Aleksandra BrÃ ¼cknera, DÃ browa, Obrony TyÃ ca do zachodniej granicy kompleksu leÃ nego (w BielaÃ sko  Tynieckim Parku Krajobrazowym); od strony zachodniej: od ul. ObroÃ cÃ ³w TyÃ ca zachodniÃ granicÃ kompleksu leÃ nego do ul. Bogucianka i dalej w kierunku poÃ udniowo  zachodnim i poÃ udniowym do pÃ ³Ã nocnej granicy administracyjnej Skawiny. NastÃpnie wzdÃ uÃ ¼ tej granicy do rzeki Skawinki i dalej wzdÃ uÃ ¼ tej rzeki do Parku Miejskiego w Skawinie  do cieku wodnego biegnÃ cego do Starorzecza Skawinki. 2.2.2017 to 10.2.2017 W wojewÃ ³dztwie wielkopolskim: teren ograniczony: od pÃ ³Ã nocnego-wschodu: od punktu przy skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej 449 z ulicÃ AkacjowÃ w Rojowie, biegnÃ c dalej ulicami WrocÃ awskÃ , HurtowÃ , PogodnÃ w Olszynie, do skrzyÃ ¼owania z drogÃ gminnÃ w miejscowoÃ ci Olszyna przy posesjach 100 i 101; od wschodu: od skrzyÃ ¼owania z drogÃ gminnÃ w miejscowoÃ ci Olszyna przy posesjach 100 i 101, wschodniÃ granicÃ Olszyny w linii prostej w kierunku Ignacowa do skrzyÃ ¼owania drÃ ³g w Ignacowie z drogÃ biegnÃ cÃ na Marcinki; od strony poÃ udniowej: od skrzyÃ ¼owania drÃ ³g w Ignacowie z drogÃ biegnÃ cÃ na Marcinki w kierunku Kobylej GÃ ³ry przez poÃ udniowÃ granicÃ miasta w linii prostej skrzyÃ ¼owania drÃ ³g w MyÃ lniewie nastÃpnie w linii prostej do lasu i dalej duktami leÃ nymi do rzeki ZÃ otnica; od strony zachodniej: od rzeki ZÃ otnica poprzez dukty leÃ ne do granicy lasu, dalej w linii prostej do punktu poczÃ tkowego. 16.2.2017 to 24.2.2017 W wojewÃ ³dztwie mazowieckim: w powiecie Ã ¼yrardowskim w gminie Wiskitki miejscowoÃ ci: Popielarnia, Kamionka, Miedniewice, Nowa WieÃ , HipolitÃ ³w W wojewÃ ³dztwie Ã Ã ³dzkim teren miejscowoÃ ci: Wola SzydÃ owiecka w gminie BolimÃ ³w na odcinku od granicy powiatu od strony wschodniej do drogi tartacznej na zachodzie, oraz miejscowoÃ Ã  JÃ ³zefÃ ³w od numeru 1 do numeru 5 wÃ Ã cznie 19.2.2017 to 27.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: W mieÃ cie GorzÃ ³w Wielkopolski punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo MarszaÃ ka PiÃ sudskiego, gdzie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, i biegnÃ c w tym kierunku zostawia z prawej strony cmentarz wojenny, przecina ul. Walczaka i omija elektrociepÃ owniÃ GorzÃ ³w z pÃ ³Ã nocy. NastÃpnie, biegnÃ c w kierunku wschodnim, linia obszaru przechodzi przez drogÃ krajowÃ nr 22 i od strony pÃ ³Ã nocnej mija miejscowoÃ Ã  WawrÃ ³w, a nastÃpnie  idÃ c tym samym kierunkiem, przecina drogÃ wojewÃ ³dzkÃ nr 158, z prawej strony mijajÃ c skÃ adowisko Ã ¼uÃ ¼la elektrociepÃ owni GorzÃ ³w. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-wschodnim, do torÃ ³w kolejowych relacji KrzyÃ ¼  Kostrzyn. NastÃpnie przebiega w kierunku pÃ ³Ã nocno  wschodnim, do drogi wojewÃ ³dzkiej nr 158, pomiÃdzy rzekami Warta i NoteÃ , po czym zmienia swÃ ³j kierunek, idÃ c w kierunku poÃ udniowo  wschodnim, wzdÃ uÃ ¼ drogi nr 158, omijajÃ c z lewej strony rezerwat Santockie zakole oraz rzekÃ WartÃ. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, po zachodniej stronie mijajÃ c Stare Polichno i skrÃca do skraju lasu, do ul. Szkolnej. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ skraju lasu, i w tym samym kierunku do miejscowoÃ ci Murzynowo. NastÃpnie, w kierunku poÃ udniowozachodnim przecina rzekÃ WartÃ, liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S 3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  zachodnim, lasem, przecina drogÃ krajowÃ nr 24, dalej biegnie Ã ukiem w kierunku zachodnim do jeziora Lubniewka. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno-zachodnim, przez drogÃ krajowÃ nr 22 i nastÃpnie Ã ukiem, w kierunku pÃ ³Ã nocnozachodnim, do miejsca gdzie koÃ czy siÃ las, przy przeciÃciu rzeki Lubniewka i ul. SulÃciÃ skiej w miejscowoÃ ci KoÃ czyn. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym, mijajÃ c od strony zachodniej miejscowoÃ Ã  ChwaÃ owice, Lubczyno, a nastÃpnie po okrÃgu biegnie w kierunku pÃ ³Ã nocno  wschodnim, przecinajÃ c drogÃ ekspresowÃ nr S 3 oraz liniÃ kolejowÃ KrzyÃ ¼  Kostrzyn by dalej iÃ Ã  w kierunku pÃ ³Ã nocno  wschodnim. NastÃpnie linia obszaru biegnie do wÃzÃ a drogowego S 3 z drogÃ wojewÃ ³dzkÃ 132 i biegnie w kierunku pÃ ³Ã nocnowschodnim ulicÃ KostrzyÃ skÃ . NastÃpnie, w kierunku pÃ ³Ã nocnym, linia obszaru biegnie ulica DobrÃ , gdzie na wysokoÃ ci ulicy Brukselskiej skrÃca w kierunku wschodnim, z pÃ ³Ã nocnej strony mijajÃ c rezerwat Gorzowskie murawy. NastÃpnie linia biegnie w tym samym kierunku, do ronda zbiegu ulic MyÃ liborska, Niemcewicza i Olimpijska, i dalej w tym samym kierunku do ul. Marcinkowskiego. NastÃpnie linia obszaru biegnie w kierunku wschodnim, przez ul. Dunikowskiego, do ul. Fredry, gdzie zmienia swÃ ³j kierunek. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ ul. Fredry, w kierunku wschodnim, do ulicy SÃ owiaÃ skiej. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SÃ owiaÃ skiej, Roosevelta, Andrzejewskiego, do ronda JÃ ³zefa PiÃ sudskiego, gdzie koÃ czy siÃ opis. 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo SybirakÃ ³w w Gorzowie Wielkopolskim. Linia biegnie nastÃpnie w kierunku poÃ udniowo-wschodnim w kierunku miejscowoÃ ci CzechÃ ³w, wzdÃ uÃ ¼ linii energetycznej wysokiego napiÃcia, do zachodnich czÃÃ ci miejscowoÃ ci CzechÃ ³w. NastÃpnie linia obszaru omija miejscowoÃ Ã  CzechÃ ³w od strony pÃ ³Ã nocnej i biegnie w kierunku poÃ udniowo  wschodnim do miejscowoÃ ci Borek, przez Ã Ã ki, pastwiska i nieuÃ ¼ytki. NastÃpnie linia biegnie w kierunku poÃ udniowym, w kierunku Trzebiszewa i przecina liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-zachodnim oraz zachodnim, obok rezerwatu Janie, im. WÃ odzimierza Korsaka, mijajÃ c go z prawej strony. NastÃpnie linia obszaru przecina drogÃ wojewÃ ³dzkÃ nr 46, biegnÃ c w kierunku pÃ ³Ã nocno  zachodnim, mijajÃ c z prawej strony miejscowoÃ ci Rogi. NastÃpnie idzie w dalszym ciÃ gu w kierunku pÃ ³Ã nocno  zachodnim, przecinajÃ c drogÃ krajowÃ nr 22, a nastÃpnie powiatowÃ 1278f. W tym miejscu koÃ czy siÃ las. NastÃpnie, biegnÃ c w tym samym kierunku pÃ ³Ã nocno-zachodnim, linia obszaru mija z prawej strony miejscowoÃ Ã  DÃbokierz, i dalej biegnÃ c w tym samym kierunku, przecina rzekÃ LubniewkÃ praz WartÃ i dochodzi do miejscowoÃ ci Krzyszczynka. NastÃpnie linia obszaru przebiega w kierunku pÃ ³Ã nocnym, mijajÃ c z lewej strony miejscowoÃ ci: Krzyszczyna, Jeniniec, Kwiatkowice. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnowschodnim, przez tory kolejowe KrzyÃ ¼-Kostrzyn oraz droga wojewÃ ³dzkÃ nr 132, pomiÃdzy miejscowoÃ ciami Ã upowo i Jenin. NastÃpnie linia obszaru, biegnÃ c dalej w kierunku pÃ ³Ã nocno  wschodnim, po poÃ udniowej stronie mija miejscowoÃ Ã  Ã upowo. BiegnÃ c dalej w tym samym kierunku lasem, mija z lewej strony oczyszczalniÃ Ã ciekÃ ³w w obrÃbie miejscowoÃ ci ChruÃ cik. NastÃpnie, linia obszaru biegnÃ c w tym samym kierunku, przecina obwodnicÃ miasta Gorzowa Wielkopolskiego (S 3), biegnie przez ul. DobrÃ , przecina ul. MyÃ liborskÃ , wchodzÃ c w ul. KamiennÃ . NastÃpnie linia obszaru, idÃ c wzdÃ uÃ ¼ ul. Kamiennej, z prawej strony mija cmentarz komunalny oraz osiedle Piaski, i wchodzi w ulice GÃ ³rczyÃ skÃ . NastÃpnie linia obszaru przebiega w kierunku wschodnim, wzdÃ uÃ ¼ ul. GÃ ³rczyÃ skiej, przecina ul. Walczaka, a nastÃpnie idzie wzdÃ uÃ ¼ ulicy Bierzarina, a nastÃpnie zmienia kierunek na poÃ udniowy i biegnie wzdÃ uÃ ¼ ulicy Ã ukasiÃ skiego do ronda przy ul. Podmiejskiej  SybirakÃ ³w. 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo MarszaÃ ka JÃ ³zefa PiÃ sudskiego, gdzie linia przebiega w kierunku pÃ ³Ã nocno  wschodnim, i biegnÃ c w tym kierunku zostawia z prawej strony cmentarz wojenny, przecina ul. Walczaka i omija ElektrociepÃ owniÃ GorzÃ ³w z pÃ ³Ã nocy. NastÃpnie, biegnÃ c w kierunku wschodnim, linia obszaru przechodzi przez drogÃ krajowÃ nr 22 i od strony pÃ ³Ã nocnej mija miejscowoÃ Ã  WawrÃ ³w, a nastÃpnie  idÃ c tym samym kierunkiem, przecina drogÃ wojewÃ ³dzkÃ nr 158, z prawej strony mijajÃ c skÃ adowisko Ã ¼uÃ ¼la ElektrociepÃ owni GorzÃ ³w. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  wschodnim, do torÃ ³w kolejowych relacji KrzyÃ ¼  Kostrzyn. NastÃpnie przebiega w kierunku pÃ ³Ã nocno  wschodnim, do drogi wojewÃ ³dzkiej nr 158, pomiÃdzy rzekami Warta i NoteÃ , po czym zmienia swÃ ³j kierunek, idÃ c w kierunku poÃ udniowo  wschodnim, wzdÃ uÃ ¼ drogi nr 158, omijajÃ c z lewej strony rezerwat przyrody Santockie Zakole  oraz rzekÃ WartÃ. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, po zachodniej stronie mijajÃ c Stare Polichno i skrÃca do skraju lasu, do ul. Szkolnej. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ skraju lasu i w tym samym kierunku do miejscowoÃ ci Murzynowo. NastÃpnie, w kierunku poÃ udniowo  zachodnim przecina rzekÃ WartÃ, liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S 3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo- zachodnim, lasem, przecina drogÃ krajowÃ nr 24, dalej biegnie Ã ukiem w kierunku zachodnim do jeziora Lubniewka. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno  zachodnim, przez drogÃ krajowÃ nr 22 i nastÃpnie Ã ukiem, w kierunku pÃ ³Ã nocno  zachodnim, do miejsca gdzie koÃ czy siÃ las, przy przeciÃciu rzeki Lubniewka i ul. SulÃciÃ skiej w miejscowoÃ ci KoÃ czyn. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym, mijajÃ c od strony zachodniej miejscowoÃ Ã  ChwaÃ owice, Lubczyno, a nastÃpnie po okrÃgu biegnie w kierunku pÃ ³Ã nocno  wschodnim, przecinajÃ c drogÃ ekspresowÃ nr S3 oraz liniÃ kolejowÃ KrzyÃ ¼  Kostrzyn by dalej iÃ Ã  w kierunku pÃ ³Ã nocno  wschodnim. NastÃpnie linia obszaru biegnie do wÃzÃ a drogowego S 3 z drogÃ wojewÃ ³dzkÃ 132 i biegnie w kierunku pÃ ³Ã nocno  wschodnim ulicÃ KostrzyÃ skÃ . NastÃpnie, w kierunku pÃ ³Ã nocnym, linia obszaru biegnie ulica DobrÃ , gdzie na wysokoÃ ci ulicy Brukselskiej skrÃca w kierunku wschodnim, z pÃ ³Ã nocnej strony mijajÃ c rezerwat przyrody Gorzowskie Murawy . NastÃpnie linia biegnie w tym samym kierunku, do ronda zbiegu ulic MyÃ liborska, Niemcewicza i Olimpijska, i dalej w tym samym kierunku do ul. Marcinkowskiego. NastÃpnie linia obszaru biegnie w kierunku wschodnim, przez ul. Dunikowskiego, do ul. Fredry, gdzie zmienia swÃ ³j kierunek. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ ul. Fredry, w kierunku wschodnim, do ulicy SÃ owiaÃ skiej. NastÃpnie linia obszaru bieg nie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SÃ owiaÃ skiej, Roosevelta, Andrzejewskiego, do Ronda MarszaÃ ka JÃ ³zefa PiÃ sudskiego. 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od Ronda SybirakÃ ³w w Gorzowie Wlkp. granica biegnie w kierunku wschodnim omijajÃ c od poÃ udnia miejscowoÃ Ã  WawrÃ ³w i Janczewo dalej prosto w kierunku wschodnim omija od pÃ ³Ã nocy ostatnie zabudowania miejscowoÃ ci GÃ ³rki, tu skrÃca w kierunku miejscowoÃ ci Santok, do drogi wojewÃ ³dzkiej 158 z ulicÃ GorzowskÃ w Santoku. Dalej drogÃ wojewÃ ³dzkÃ 158 do Starego Polichna aÃ ¼ do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 159. Tu przez oddziaÃ y leÃ ne (NadleÃ nictwo Karwin) do punktu miÃdzy oddziaÃ ami leÃ nymi nr 79,80, 111 i 112, tu na poÃ udnie wzdÃ uÃ ¼ linii oddziaÃ owych aÃ ¼ do punktu miÃdzy oddziaÃ ami leÃ nymi nr 314, 315, 325 i 326. Od tego punktu lekko skrÃcajÃ c przecina kolejne oddziaÃ y leÃ ne aÃ ¼ do skrzyÃ ¼owania drÃ ³g wojewÃ ³dzkich nr 159 i 199. Dalej skrÃca na poÃ udniowy zachÃ ³d do obwodnicy zachodniej Skwierzyny, nastÃpnie do punktu miÃdzy oddziaÃ ami 381, 382, 420 i 421 (NadleÃ nictwo Skwierzyna), lekko zaÃ amujÃ c siÃ przecina kolejne oddziaÃ y leÃ ne do kolejnego zaÃ amania w punkcie miÃdzy oddziaÃ ami leÃ nymi nr 460, 461, 488 i 489. Od tego punktu na zachÃ ³d oddziaÃ y leÃ ne do kolejnego punktu miÃdzy oddziaÃ ami nr 251, 252, 301 i 302 (NadleÃ nictwo Lubniewice). Granica skrÃca na pÃ ³Ã nocny  zachÃ ³d przecinajÃ c skrzyÃ ¼owanie drÃ ³g krajowych 24 i 22 (WaÃ dowice) biegnie oddziaÃ ami leÃ nymi do punktu miÃdzy oddziaÃ ami leÃ nymi nr 30, 31, 58 i 59. Tu skrÃca na pÃ ³Ã noc liniÃ oddziaÃ owÃ poprzez Ã Ã kÃ ³w dalej prosto do rzeki Warta na wysokoÃ ci miejscowoÃ ci KoszÃcin. Dalej wzdÃ uÃ ¼ rzeki Warta do granicy miasta GorzÃ ³w Wlkp. Od granicy miasta GorzÃ ³w Wlkp. do skrzyÃ ¼owania ulicy KostrzyÃ skiej i Alei 11 Listopada, dalej tÃ ulicÃ i wzdÃ uÃ ¼ ulicy WÃ adysÃ awa Sikorskiego do ulicy Warszawskiej do Ronda Santockiego. Od Ronda Santockiego ulicÃ PodmiejskÃ aÃ ¼ do Ronda SybirakÃ ³w, gdzie koÃ czy siÃ opis. 6.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic Bierzarina i Ã ukasiÃ skiego w Gorzowie Wlkp. granica biegnie w kierunku wschodnim do zaÃ amania linii wysokiego napiÃcia. WzdÃ uÃ ¼ linii wysokiego napiÃcia omija miejscowoÃ Ã  WawrÃ ³w od pÃ ³Ã nocy do przeciÃcia siÃ z linia energetycznÃ biegnÃ cÃ z pÃ ³Ã nocy na poÃ udnie. Od przeciÃcia siÃ linii energetycznych, granica biegnie w kierunku wschodnim przecinajÃ c miejscowoÃ Ã  Janczewo aÃ ¼ do skrzyÃ ¼owania drogi wojewÃ ³dzkiej 158 z drogÃ powiatowÃ 1405F. Dalej drogÃ wojewÃ ³dzkÃ 158 do miejscowoÃ ci Gralewo. Na wysokoÃ ci posesji nr 1b w Gralewie granica zbacza z drogi wojewÃ ³dzkiej 138 i biegnie przez posesje 54 i 53 dalej prosto przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej prosto do zachodniej granicy miejscowoÃ ci LudzisÃ awice. Od zaÃ amania drogi powiatowej 1401F i skrzyÃ ¼owania z drogÃ polnÃ granica skrÃca na poÃ udnie przecinajÃ c drogÃ wojewÃ ³dzkÃ 158 do punktu miÃdzy oddziaÃ ami leÃ nymi nr 20, 21, 48, 49 (NadleÃ nictwo Karwin). Dalej na poÃ udnie wzdÃ uÃ ¼ linii oddziaÃ owych aÃ ¼ do punktu miÃdzy oddziaÃ ami leÃ nymi nr 313, 314, 324, 325, od tego punktu granica skrÃca na poÃ udniowy zachÃ ³d przez oddziaÃ y leÃ ne do oddziaÃ u leÃ nego nr 425 stycznego z rzekÃ WartÃ . NastÃpnie biegnie w kierunku obwodnicy zachodniej Skwierzyny. Tu skrÃca do kolejnego zaÃ amania miedzy oddziaÃ ami leÃ nymi nr 385, 386, 424, 425 (NadleÃ nictwo Skwierzyna). Od tego punktu biegnie na zachÃ ³d przecinajÃ c oddziaÃ y leÃ ne do kolejnego zaÃ amania w punkcie miÃdzy oddziaÃ ami leÃ nymi nr 361, 362, 403, 404, dalej zaÃ amuje siÃ przecinajÃ c kolejne oddziaÃ y leÃ ne do punktu miÃdzy oddziaÃ ami nr 190, 191, 236, 237. Tu skrÃca na pÃ ³Ã nocny zachÃ ³d do skrzyÃ ¼owania drÃ ³g krajowych nr 22 i 24. Dalej na pÃ ³Ã noc omijajÃ c od wschodu miejscowoÃ Ã  Rudnica, granica biegnie dalej na pÃ ³Ã noc omijajÃ c od zachodu osadÃ Altona, od zachodu miejscowoÃ Ã  PÃ onica, od zachodu miejscowoÃ Ã  KoszÃcin aÃ ¼ do rzeki Warta na wysokoÃ ci miejscowoÃ ci Ulim, dalej wzdÃ uÃ ¼ rzeki Warty do granicy miasta GorzÃ ³w Wlkp. Od granicy miasta na rzece Warta na pÃ ³Ã noc do skrzyÃ ¼owania ulic KostrzyÃ skiej i Warzywnej. Tu skrÃca w ulicÃ KostrzyÃ skÃ , dalej AlejÃ 11 Listopada i ulicÃ gen. WÃ adysÃ awa Sikorskiego, dalej ulicÃ Estkowskiego do Ronda KosynierÃ ³w GdyÃ skich, od Ronda dalej ulicÃ Ã okietka do ulicy JarosÃ awa DÃ browskiego. NastÃpnie ulicÃ DÃ browskiego na pÃ ³Ã noc do skrzyÃ ¼owania z ulicÃ 30 Stycznia skrÃca i biegnie ulicÃ 30 Stycznia do ulicy DrzymaÃ y. NastÃpnie przecinajÃ c Park Siemiradzkiego do skrzyÃ ¼owania ulic PiÃ sudskiego i Widok. Dalej biegnie ulicÃ Walczaka poprzez Rondo Ofiar Katynia do Ronda GdaÃ skiego. Tutaj skrÃca w ulicÃ Bierzarina i biegnie do skrzyÃ ¼owania ulic Bierzarina i Ã ukasiÃ skiego, gdzie koÃ czy siÃ opis 6.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od Ronda GdaÃ skiego w Gorzowie Wlkp., granica biegnie w kierunku pÃ ³Ã nocno-wschodnim, wzdÃ uÃ ¼ ulicy Walczaka (Droga Krajowa nr 22), do skrzyÃ ¼owania drogi powiatowej 1406F (ul. Parkowa) z DrogÃ KrajowÃ nr 22, po czym biegnie dalej w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 566, 579 (NadleÃ nictwo KÃ odawa). NastÃpnie granica biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 596, 597, 609, 610, po czym zmienia kierunek na wschodni i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 635, 636, 649, 650. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 663, 664, 677 i 678, po czym zmienia kierunek i, przecinajÃ c drogÃ nr 1402F, biegnie Ã ukiem omijajÃ c od strony zachodniej miejscowoÃ ci Brzezinka, GÃ ³rczyna, Lipki Wielkie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158 do punktu przeciÃcia oddziaÃ u leÃ nego nr 12, 13 (NadleÃ nictwo Karwin). NastÃpnie linia biegnie w kierunku poÃ udniowym, wzdÃ uÃ ¼ granicy obszarÃ ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 102, 103, 135, 136 (NadleÃ nictwo Karwin), po czym dalej w kierunku poÃ udniowym biegnie do punktu przeciÃcia obszaru leÃ nego 300, 301, 137, 138. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, po Ã uku, do punktu przeciÃcia oddziaÃ u leÃ nego nr 360, 361, 421, 422, po czym biegnie wzdÃ uÃ ¼ granicy oddziaÃ Ã ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 425 i 364. Dalej, przecinajÃ c rzekÃ WartÃ, granica biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 192, 223, 222. NastÃpnie linia granicy zmienia kierunek, i biegnie w kierunku zachodnim, przecinajÃ c drogÃ ekspresowÃ S3, wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych, do punktu przeciÃcia oddziaÃ u leÃ nego nr 205, 206, 237, 238. Tutaj linia granicy zmienia swÃ ³j kierunek i zaczyna biec w kierunku pÃ ³Ã nocnozachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 187, 186. Dalej linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim, po Ã uku, do punktu przeciÃcia oddziaÃ u leÃ nego nr 103, 104, 125, 126, po czym dalej w tym samym kierunku biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 60, 61, 85, 86. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim, dalej po Ã uku, do skrzyÃ ¼owania ulicy LeÃ nej z drogÃ powiatowÃ nr 1396F, w miejscowoÃ ci PrÃ docin. W tym miejscu granica zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym, przecinajÃ c las, a nastÃpnie drogÃ ekspresowÃ S3 w Gorzowie Wlkp. (ZamoÃ cie) do skrzyÃ ¼owania ulicy Ã lÃ skiej z ulica PolnÃ . NastÃpnie linia granicy zaÃ amuje siÃ w kierunku pÃ ³Ã nocnym i biegnie do skrzyÃ ¼owania ulicy JagieÃ Ã y i ulicy DrzymaÃ y, po czym wzdÃ uÃ ¼ ulicy DrzymaÃ y biegnie do skrzyÃ ¼owania z ulicÃ 30 stycznia. W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny-wschÃ ³d, przecina Park Siemiradzkiego i biegnie do skrzyÃ ¼owania ulicy Walczaka z ulicÃ PiÃ sudskiego. Od tego miejsca linia granicy biegnie w kierunku pÃ ³Ã nocno-wschodnim wzdÃ uÃ ¼ ul. Walczaka do Ronda GdaÃ skiego, skÃ d rozpoczÃto opis 6.2.2017 W wojewÃ ³dztwie lubuskim rozpoczynajÃ c od skrzyÃ ¼owania ulic Bierzanina i Ã ukasiÃ skiego w Gorzowie Wlkp., linia granicy biegnie w kierunku wschodnim, omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  WawrÃ ³w, do skrzyÃ ¼owania ulicy Owocowej z drogÃ wojewÃ ³dzkiej nr 158 w miejscowoÃ ci Janczewo. NastÃpnie, biegnÃ c po Ã uku w kierunku poÃ udniowo-wschodnim, linia granicy omija od zachodu miejscowoÃ Ã  Gralewo i biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ GorzowskÃ w miejscowoÃ ci Santok. NastÃpnie linia granicy biegnie, w kierunku poÃ udniowo-wschodnim, wzdÃ uÃ ¼ drogi nr 158, przebiega przez miejscowoÃ Ã  Stare Polichno i dalej wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 158 biegnie do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 159. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 310, 311, 317, 318, po czym zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 339 i 341 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w tym samym kierunku, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 303, 304, 339, 340 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na zachodni, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 349, 350, 391, 392 (NadleÃ nictwa Skwierzyna), po czym dalej w kierunku zachodnim biegnie wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych, do punktu przeciÃcia oddziaÃ u leÃ nego nr 362, 363, 404, 405 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania drÃ ³g krajowych nr 24, 22, po czym w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-zachodnim, do przeciÃcia oddziaÃ u leÃ nego nr 31, 32 (skraj lasu). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny, przecina rzekÃ WartÃ, omija od zachodu miejscowoÃ Ã  Jerzyki i biegnie do przeciÃcia drogi ekspresowej S3 z droga wojewÃ ³dzkÃ 132 w Gorzowie Wlkp. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c AlejÃ Konstytucji 3 Maja, do skrzyÃ ¼owania ulicy WyszyÃ skiego i Alei Odrodzenia Polski (rondo Stefana WyszyÃ skiego). W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie, przecinajÃ c ulicÃ Walczaka, do skrzyÃ ¼owania ulicy Bierzanina i ulicy Ã ukasiÃ skiego, skÃ d rozpoczÃto opis 6.2.2017 W wojeÃ ³wÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy AriaÃ skiej z ulicÃ OwocowÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszaru biegnie w kierunku wschodnim do skrzyÃ ¼owania ulic Szarych SzeregÃ ³w i Sosnkowskiego w mieÃ cie GorzÃ ³w Wielkopolski. Dalej linia granicy biegnie w kierunku wschodnim w linii prostej do skrzyÃ ¼owania drogi powiatowej nr 1406F z ulicÃ Osiedle Bermudy w miejscowoÃ ci WawrÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na kierunek poÃ udniowo  wschodni i biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ OrzechowÃ w miejscowoÃ ci Janczewo. Dalej biegnie w tym samym kierunku (poÃ udniowo-wschodni) do skrzyÃ ¼owania ulicy Szkolnej z ulicÃ GorzowskÃ (droga powiatowa 1365F) w miejscowoÃ ci Santok. NastÃpnie zmienia swÃ ³j kierunek i biegnie przecinajÃ c rzekÃ WartÃ w kierunku poÃ udniowym do skrzyÃ ¼owania drÃ ³g powiatowych nr 1352F i 1351F w miejscowoÃ ci GoÃ cinowo. NastÃpnie zmienia swÃ ³j kierunek i biegnie przecinajÃ c rzekÃ WartÃ, sieÃ  energetycznÃ , drogÃ ekspresowÃ S 3 w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 170, 171, 197, 198 (NadleÃ nictwo Skwierzyna). Potem linia granicy zmienia kierunek na zachodni, przecina drogÃ krajowÃ nr 24 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 287, 288, 320, 321 (NadleÃ nictwo Skwierzyna), dalej wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych do punkt przeciÃcia oddziaÃ u leÃ nego nr 180, 181, 192, 193 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek, przecina drogi krajowe nr 22 i 24 i biegnie w kierunku pÃ ³Ã nocno  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 36, 37, 4 41 (NadleÃ nictwo Lubniewice). Dalej linia granicy zmienia swÃ ³j kierunek przecinajÃ c rzekÃ WartÃ, biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ gminna przy posesji nr 26 w miejscowoÃ ci ChwaÃ owice. NastÃpnie w tym samym kierunku (pÃ ³Ã nocnym) linia granicy biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 132 z ulicÃ NowÃ w miejscowoÃ ci Jenin. W tym miejscu granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  wschodnim do przeciÃcia siÃ drogi ekspresowej S3 z drogÃ wojewÃ ³dzkÃ nr 130 w miejscowoÃ ci GorzÃ ³w Wielkopolski. Od tego miejsca linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania ulicy AriaÃ skiej z ulicÃ OwocowÃ w miejscowoÃ ci GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis. 3.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (nadleÃ nictwo RÃ ³Ã ¼aÃ sko) granica obszaru biegnie w kierunku wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1420F z drogÃ gminna miÃdzy posesjami nr 29 i 95A w miejscowoÃ ci Staw, nastÃpnie w kierunku poÃ udniowo  wschodnim wzdÃ uÃ ¼ drogi powiatowej nr 1420F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1422F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie wzdÃ uÃ ¼ drogi powiatowej nr 1422F w kierunku wschodnim do granicy powiatu gorzowskiego (WojewÃ ³dztwo Lubuskie) i powiatu myÃ liborskiego (WojewÃ ³dztwo zachodniopomorskie). NastÃpnie od pÃ ³Ã nocy linia granicy biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punktu przeciÃcia na pÃ ³Ã nocy oddziaÃ u leÃ nego nr 462, 463 (nadleÃ nictwo RÃ ³Ã ¼aÃ sko). Tutaj granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 26, 27, 74, 75 (nadleÃ nictwo Bogdaniec). Dalej granica biegnie w kierunku poÃ udniowym wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 261, 262, 303, 304 (nadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo  zachodnim omijajÃ c od strony zachodniej miejscowoÃ Ã  Marwice do punktu przeciÃcia oddziaÃ u leÃ nego nr 585, 586, 589, 590 (nadleÃ nictwo Bogdaniec). Dalej w kierunki poÃ udniowo  zachodnim linia granicy omija od strony zachodniej miejscowoÃ Ã  RacÃ aw i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 697, 698, 727, 728 (nadleÃ nictwo Bogdaniec). NastÃpnie granica zmienia kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 736, 737, 764, 765 (nadleÃ nictwo Bogdaniec). Dalej w kierunku zachodnim granica biegnie omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  BiaÃ cz do skrzyÃ ¼owania ulicy Cementowej (droga powiatowa nr 1410F) z ulicÃ JagodowÃ w miejscowoÃ ci Witnica. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  Witnica do punktu przeciÃcia oddziaÃ u leÃ nego nr 411, 526, 527 (nadleÃ nictwo Bogdaniec). Dalej w kierunku pÃ ³Ã nocno  zachodnim linia granicy biegnie przecinajÃ c od poÃ udnia Jezioro Wielkie do punktu przeciÃcia oddziaÃ u leÃ nego nr 366, 410 (nadleÃ nictwo Bogdaniec, granica wojewÃ ³dztwa lubuskiego i zachodniopomorskiego). Od tego punktu granica od zachodu biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punku przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (nadleÃ nictwo RÃ ³Ã ¼aÃ sko), skÃ d rozpoczÃto opis. W wojewÃ ³dztwie zachodniopomorskim: od wschodu granicÃ obszaru stanowi granica pomiÃdzy powiatem myÃ liborskim a powiatem gorzowskim w woj. Lubuskim, od poÃ udnia droga powiatowa nr 130 od granicy z powiatem gorzowskim do drogi gminnej Ã Ã czÃ cej Dolsk z BaranÃ ³wkiem, od zachodu drogÃ Ã Ã czÃ ca drogÃ nr 130 z miejscowoÃ ci Dolsk aÃ ¼ do duktu leÃ nego, duktem leÃ nym do rzeki Mysli, MyÃ lÃ w kierunku pÃ ³Ã nocno wschodnim, a nastÃpnie skrajem skraju lasu rÃ ³wnolegle do drogi krajowej nr 23 aÃ ¼ do skraju lasu na przeciÃciu z drogÃ gminnÃ biegnÃ cÃ do drogi 23 do miejscowoÃ ci Dolsk, od pÃ ³Ã nocy do tego przeciÃcia liniÃ prostÃ biegnÃ cÃ w kierunku zachodnim aÃ ¼ do granicy z powiatem gorzowskim. W obszarze znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: Borne Dolska, Skrodno Turze w gminie DÃbno. 6.2.2017 W wojewÃ ³dztwie Ã wietokrzyskim Od strony pÃ ³Ã nocnej: droga gminna od m. Jelcza Wielka na zachodzie do drogi wojewÃ ³dzkiej nr 766, droga wojewÃ ³dzka nr 766 w kierunku do PiÃ czowa do linii rzeki Nidy, wzdÃ uÃ ¼ rzeki Nidy do m. Pasturka, droga wojewÃ ³dzka nr 767 do skrzyÃ ¼owania z drogÃ gminnÃ do m. MarzÃcin na wschodzie Od strony wschodniej: skrzyÃ ¼owanie drogi wojewÃ ³dzkiej nr 767 z drogÃ gminnÃ do m. MarzÃcin na pÃ ³Ã nocy, droga gminna przez m. Leszcze, Wola Zagojska GÃ ³rna, Winiary, do m. Stara ZagoÃ Ã , wzdÃ uÃ ¼ terenÃ ³w kopalni gipsu do granicy powiatÃ ³w: piÃ czowskiego i buskiego, wzdÃ uÃ ¼ granicy powiatÃ ³w do drogi gminnej Stawiszyce-Kostrzeszyn na poÃ udniu Od strony poÃ udniowej: droga gminna Stawiszyce-Kostrzeszyn od granicy z powiatem buskim na wschodzie, wzdÃ uÃ ¼ granicy z powiatem kazimierskim do mc. Kwaszyn, droga gmina DziaÃ oszyce-KozubÃ ³w do mc. Jakubowice na zachodzie. Od strony zachodniej: droga gminna Jakubowice-LipÃ ³wka od poÃ udnia, droga wojewÃ ³dzka 768, droga wojewÃ ³dzka 766 do skrzyÃ ¼owania z drogÃ gminnÃ przez mc. GÃ ³ry, ZagajÃ ³w do mc. Jelcza Wielka na pÃ ³Ã nocy. Wykaz miejscowoÃ ci w obszarze zagroÃ ¼onym: Biskupice, Bogucice Drugie, Bogucice Pierwsze, Chroberz, DÃbiany, DzierÃ Ã ¼nia, Gacki, Gacki Osiedle, Gaik, GÃ ³ry, Jakubowice, Januszowice, Jelcza MaÃ a, Jelcza Wielka, Kostrzeszyn, Kowala, KrzyÃ ¼anowice Dolne, KrzyÃ ¼anowice Ã rednie, Kwaszyn, Leszcze, MarianÃ ³w, MarzÃcin, MichaÃ Ã ³w, NiegosÃ awice, Nieprowice, OrkanÃ ³w, Pasturka, PeÃ czyska, PodgÃ ³rze, Polichno, ProboÃ owice, PrzecÃ awka, Rudawa, Sadek, SkrzypiÃ ³w, Stara ZagoÃ Ã , SudÃ ³Ã , Szyszczyce, TomaszÃ ³w, Winiary, Wola Chroberska, Wola Zagojska Dolna, Wola Zagojska GÃ ³rna, Wolica, WymysÃ Ã ³w, Zagaje DÃbiaÃ skie, Zagaje Stradowskie, ZagajÃ ³w, ZagajÃ ³wek, ZagÃ ³rze, ZakrzÃ ³w, ZawarÃ ¼a, ZÃ ota, Ã »urawniki. 28.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ od punktu przeciÃcia oddziaÃ u leÃ nego nr 592, 591, 604, 605 ( NadleÃ nictwo KÃ odawa) linia granicy biegnie w kireunku wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 657, 658, 672 ( nadleÃ nictwo KÃ odawa), po czym biegnie w tym samym kireunku do miejsca przeciÃcia drogi powiatowej nr 1365 F z przejazdem kolejowym linii kolejowej relacji GorzÃ ³w Wlkp.- KrzyÃ ¼. W tym miejscu linia granicy zmienia kireunke na poÃ udniowo-wschodni i biegnie do 2150go kilometra rzeki NoteÃ . Nastepnie linia granicy biegnie w kireunku poÃ udniowym, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 1,28,29 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie po Ã uku, w kireunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 258, 259, 291, 292 ( NadleÃ nictwo Karwin).nastepnie, w dalszym ciÃ gu w kirunku poÃ udniowym, linia granicy biegnie po Ã uku, w kierunku do punktu przeciÃcia oddziaÃ u leÃ nego nr 355, 356, 416, 417 (NadleÃ nictwo MiedzychÃ ³d). W tym miejscu linia granicy zmienia kireunke na poÃ udniow-zachodni i biegnie wzdÃ uÃ ¼ granicy obszarÃ ³w leÃ nych, przecinajÃ c droge wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 363, 364, 424, 425 ( NadleÃ nictwo MiÃdzychÃ ³d). W tym miejscu linia granicy obszaru zminia kireunke nazachodni, przecinajaÃ  rzeke Waeta, drogÃ ekspresowÃ S3 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 164, 65, 176, 177 ( NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na poÃ nocno-zachodni i omijajÃ c jezioro Glinik od strony zachodniej biegnie do skrzyÃ ¼owania drogi powiatowej nr 1397 F z droga gminnÃ nr 001315F. Nastepnie linia granicy zmienia kierunke na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania ulicy Ã agodziÃ skiej z UlicÃ WÃdkarskÃ w miejscowosci GorzÃ ³w Wielkopolski. W tym miejscu linia granicy zaÃ amuje sie i biegnie w kireunku pÃ ³Ã nocnym, przecinajÃ c drogÃ ekspresowÃ S3, ulicÃ KobyligÃ ³rskÃ , rzekÃ WartÃ, linie kolejowÃ relacji GorzÃ ³w Wlkp.- KrzyÃ ¼, do skrzyÃ ¼owania ulicy Podmiejskiej i ulicy PartyzantÃ ³w. W tym miejscu linia granicy zmienia kireunke na poÃ nocno wschodni i biegnie, omijajÃ c od strony poÃ udniowej miejscowoÃ c RÃ ³Ã ¼anki, do punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 555, 565, 566 (NadleÃ nictwo KÃ odawa). NastÃpnie linia granicy biegnie w kireunku wschodnim, przecinajac jezioro Grzybno, do punktu przeciÃcia oddziaÃ u leÃ nego nr 592, 591, 604, 605 ( NadleÃ nictwo KÃ odawa), skÃ d rozpoczeto opis. 3.2.2017 W wojewÃ ³dztwie maÃ opolskim: od strony pÃ ³Ã nocnej: od granicy wojewÃ ³dztwa maÃ opolskiego wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 783 do miejscowoÃ ci RacÃ awice (gm. RacÃ awice)  do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1235 K; od strony zachodniej: od skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 783 w miejscowoÃ ci RacÃ awice wzdÃ uÃ ¼ drogi powiatowej nr 1235 K w kierunku poÃ udniowym, a nastÃpnie wzdÃ uÃ ¼ drogi powiatowej nr 1234 K do skrzyÃ ¼owania z drogÃ gminnÃ nr 140422 K w miejscowoÃ ci DziemiÃrzyce (gm. RacÃ awice) i dalej wzdÃ uÃ ¼ tej drogi w kierunku poÃ udniowym do skrzyÃ ¼owania z drogÃ gminnÃ nr 160437 K. NastÃpnie drogami: gminnÃ nr 160437 K, powiatowÃ nr 1261 K, powiatowÃ nr 1262 K  do poÃ udniowej granicy gminy Radziemice. WzdÃ uÃ ¼ granicy gminy do drogi powiatowej nr 1235 K i dalej wzdÃ uÃ ¼ tej drogi w kierunku poÃ udniowym do rzeki Szreniawy. NastÃpnie wzdÃ uÃ ¼ rzeki do zachodniej granicy administracyjnej gminy Proszowice i wzdÃ uÃ ¼ tej granicy w kierunku poÃ udniowym do drogi powiatowej nr 1272 K; 3) od strony poÃ udniowej: od zachodniej granicy administracyjnej gminy Proszowice wzdÃ uÃ ¼ drogi powiatowej nr 1272 K do miejscowoÃ ci MniszÃ ³w (gm. Nowe Brzesko)  do skrzyÃ ¼owania z drogÃ gminnÃ nr 160109 K. NastÃpnie tÃ drogÃ w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania z drogÃ gminnÃ nr 160114 K i dalej wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1273K w miejscowoÃ ci PÃ awowice (gm. Nowe Brzesko). NastÃpnie wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ gminnÃ nr 160115 K i dalej wzdÃ uÃ ¼ tej drogi, a w miejscowoÃ ci Bobin (gm. Proszowice) wzdÃ uÃ ¼ drÃ ³g: gminnej nr160288 K, powiatowej nr 1281 K, powiatowej nr 1274 K, gminnej 160224 K  do granicy wojewÃ ³dztwa maÃ opolskiego; od strony wschodniej: wzdÃ uÃ ¼ granicy wojewÃ ³dztwa maÃ opolskiego  od drogi gminnej 30.1.2017 W wojewodzie lubuskim rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 564, 565 (NadleÃ nictwo KÃ odawa) linia granicy biegnie w kierunku wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389, 392 (NadleÃ nictwo Strzelce KrajeÃ skie). W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do punktu przeciÃcia dziaÃ ki katastralnej nr 106/1, 107/5, 112/2 w miejscowoÃ ci Lipki MaÃ e. NastÃpnie linia granicy zmienia kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ powiatowÃ nr 1359F, mijajÃ c od strony zachodniej miejscowoÃ Ã  Baranowice, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 3, 4, 31, 32 (NadleÃ nictwo Karwin). W tym miejscu linia granicy dalej biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 257, 258, 290, 291 (NadleÃ nictwo Karwin), po czym dalej po Ã uku, w kierunku poÃ udniowym, linia granicy biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 353, 354, 414, 415 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej 159 i drogi wojewÃ ³dzkiej 159, po czym zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, do punktu przeciÃcia przedziaÃ u leÃ nego nr 141, 142, 185, 186 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã - nocny, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ gminnÃ nr 001315F, i biegnie dalej w tym samym kierunku, przecinajÃ c drogÃ ekspresowÃ S3, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, do skrzyÃ ¼owania ulicy KobylogÃ ³rskiej z ulica KujawskÃ w miejscowoÃ ci GorzÃ ³w Wlkp. W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, przecinajÃ c kanaÃ  Siedlicki, rzekÃ WartÃ, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ LawendowÃ . NastÃpnie, dalej w kierunku pÃ ³Ã nocno-wschodnim, linia granicy biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 564, 565 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczÃto opis. 6.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda SzczeciÃ skiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, linia granicy biegnie w kierunku wschodnim, po Ã uku, wzdÃ uÃ ¼ ulicy MyÃ liborskiej, do ronda MyÃ liborskiego, po czym wzdÃ uÃ ¼ Alei Konstytucji 3 Maja biegnie do skrzyÃ ¼owania z ulicÃ Estkowskiego. NastÃpnie, przecinajÃ c rzekÃ WartÃ, biegnie w kierunku ronda Ã w. Jerzego. NastÃpnie linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do punktu ulicy Wylotowej przy posesji nr 109 (droga powiatowa nr 1398F). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym i biegnie, po Ã uku, do skrzyÃ ¼owania drogi gminnej 001306F (ulica Brzozowa), Osiedle PoznaÃ skie) z drogÃ nr 001417F prowadzÃ cÃ do posesji nr 75. NastÃpnie, biegnÃ c po Ã uku w kierunku poÃ udniowym, linia granicy dociera do skrzyÃ ¼owania ulicy KrupczyÃ skiej z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 28 i 29 w miejscowoÃ ci Deszczno. NastÃpnie linia granicy biegnie w tym samym kierunku, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w-Skwierzyna, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 45, 46 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 70, 71, 91, 92 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, po Ã uku, do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego nr 137, 138, 181, 182(NadleÃ nictwo Skwierzyna). NastÃpnie, biegnÃ c dalej w tym samym kierunku, linia granicy dociera do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego nr 285, 286, 318, 319 (NadleÃ nictwo Skwierzyna), po czym po Ã uku linia granicy dociera do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ 136, do punktu przeciÃcia oddziaÃ u leÃ nego nr 361, 362, 389, 390 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego, nr 323, 324, 372, 373 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny, i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22, omijajÃ c od strony wschodniej miejscowoÃ Ã  KrasnoÃ Ãg, po czym przecina kanaÃ  Bema i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1283F z drogÃ prowadzÃ cÃ do posesji nr 22 w miejscowoÃ ci CzartÃ ³w. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym, po Ã uku, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej nr 1391F z drogÃ prowadzÃ cÃ do posesji nr 22 w miejscowoÃ ci Podjenin. W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 132 (ulica Mickiewicza) z ulicÃ SzkolnÃ w miejscowoÃ ci Bogdaniec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 721, 722, 749, 750 (NadleÃ nictwo Bogdaniec), po czym, dalej biegnÃ c po Ã uku w kierunku pÃ ³Ã nocno-wschodnim linia dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 659, 660, 676 (NadleÃ nictwo Bogdaniec). W tym miejscu linia granicy zmienia swÃ ³j kierunek na wschodni i przecinajÃ c drogÃ ekspresowÃ S3 biegnie w kierunku wschodnim do ronda SzczeciÃ skiego w miejscowoÃ ci GorzÃ ³w Wlkp., skÃ d rozpoczÃto opis. 7.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 602, 603, 616, 617 (NadleÃ nictwo KÃ odawa), linia granicy biegnie w kierunku wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 393, 392, 389 (NadleÃ nictwo Strzelce KrajeÃ skie), po czym biegnie dalej, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do skrzyÃ ¼owania ulicy Zamkowej z ulicÃ KolejowÃ w miejscowoÃ ci GÃ ³rki Noteckie. Dalej biegnÃ c w tym samym kierunku, po Ã uku, linia granicy przecina drogÃ powiatowÃ nr 1365F i dociera do mostku na rzece MaÃ lanka, ktÃ ³ry prowadzi do drogi na posesjÃ nr 8 w miejscowoÃ ci GÃ ³rczyna. NastÃpnie linia granicy zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c rzekÃ NoteÃ , kanaÃ  Goszczanowski, drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 27, 28, 57, 58 (NadleÃ nictwo Karwin). NastÃpnie, biegnÃ c dalej po Ã uku w kierunku poÃ udniowym, linia granicy dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 217, 218, 281, 282 (NadleÃ nictwo MiÃdzychÃ ³d), po czym zmienia swÃ ³j kierunek na poÃ udniowo-zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 363, 364, 424, 425. W tym miejscu linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 164, 165, 176, 1777 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Lipowej z ulicÃ BrzozowieckÃ w miejscowoÃ ci Glinik, po czym dalej w tym samym kierunku, po Ã uku, linia granicy biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z droga prowadzÃ cÃ do posesji nr 12, w miejscowoÃ ci Maszewo. NastÃpnie linia granicy biegnie po Ã uku w kierunku pÃ ³Ã nocnym, przecinajÃ c drogÃ ekspresowÃ S3, do skrzyÃ ¼owania ulicy Ã agodziÃ skiej z ulicÃ KarniÃ skÃ w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulicy StraÃ ¼ackiej z ulicÃ WylotowÃ w miejscowoÃ ci GorzÃ ³w Wlkp., po czym zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, przecinajÃ c rzekÃ WartÃ, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ powiatowÃ nr 1406F w miejscowoÃ ci WawrÃ ³w. NastÃpnie linia granicy biegnie dalej w tym samym kierunku, po Ã uku i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 553, 554, 563, 564 (NadleÃ nictwo KÃ odawa), po czym zmienia kierunek na wschodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1405F do punktu przeciÃcia oddziaÃ u leÃ nego nr 602, 603, 616, 617 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczÃto opis. 4.2.2017 W wojewÃ ³dztwie podkarpackim: miejscowoÃ ci: WÃglÃ ³wka, Czarnorzeki, Korczyna, Kombornia, Iskrzynia w gminie Korczyna, KroÃ cienko WyÃ ¼ne w gminie KroÃ cienko WyÃ ¼ne, Ã ÃÃ ¼any, Targowiska, Widacz, Miejsce Piastowe, GÃ owienka, Wrocanka, NiÃ ¼na Ã Ã ka w gminie Miejsce Piastowe, Iwonicz w gminie Iwonicz ZdrÃ ³j, BÃ ³brka, MachnÃ ³wka, ChorkÃ ³wka, SzczepaÃ cowa, ZrÃcin, Ã wierzowa Polska, Ã »eglce w gminie ChorkÃ ³wka, DÃ ugie, Ã »arnowiec, Dobieszyn, Jedlicze, Potok, Jaszczew w gminie Jedlicze, Ustrobna, Bajdy, BratkÃ ³wka, OdrzykoÃ  w gminie WojaszÃ ³wka w powiecie kroÃ nieÃ skim w nastÃpujÃ cy sposÃ ³b: Od pÃ ³Ã nocy poczÃ tkiem linii obszaru jest skrzyÃ ¼owanie drÃ ³g nr 1942 R i nr 1943 R w miejscowoÃ ci Bajdy. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno-wschodnim po linii prostej przecinajÃ c drogÃ nr 990, rzekÃ WisÃ ok, drogÃ nr 1924 R, dalej biegnie przez las, przecina drogÃ nr 1940 R, nastÃpnie biegnie przez las dochodzÃ c do drogi nr 1927 R na wysokoÃ ci zabudowaÃ  nr 31, 33 A w miejscowoÃ ci WÃglÃ ³wka. Dalej linia granicy biegnie poÃ udniowÃ krawÃdziÃ drogi nr 1927 R do skrzyÃ ¼owania z drogÃ nr 991, a nastÃpnie biegnie po linii prostej w kierunku poÃ udniowowschodnim przez las do skrzyÃ ¼owania drogi nr 19 z drogÃ nr 1965 R. Od strony wschodniej linia obszaru biegnie dalej wzdÃ uÃ ¼ zachodniej krawÃdzi drogi nr 19 do miejsca skrzyÃ ¼owania z drogÃ dojazdowÃ do posesji nr 501, 501A w miejscowoÃ ci Kombornia. Linia granicy biegnie dalej w linii prostej na zachÃ ³d do skrzyÃ ¼owania drogi nr 1969 R z drogÃ nr 2062 R biegnÃ c dalej z tego punktu w kierunku poÃ udniowym do skrzyÃ ¼owania drogi nr 19 z drogÃ nr 1966 R. Dalej linia granicy obszaru biegnie wzdÃ uÃ ¼ zachodniej krawÃdzi drogi nr 19 do przejazdu kolejowego w miejscowoÃ ci Targowiska kierujÃ c siÃ nastÃpnie wzdÃ uÃ ¼ torÃ ³w kolejowych w kierunku poÃ udniowo-wschodnim do przejazdu kolejowego w miejscowoÃ ci Widacz. Od strony poÃ udniowej linia granicy obszaru biegnie od przejazdu kolejowego w miejscowoÃ ci Widacz wzdÃ uÃ ¼ biegnÃ cej od przejazdu drogi do skrzyÃ ¼owania z drogÃ nr 1974 R, a nastÃpnie biegnie po linii prostej w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi nr 28 z drogÃ nr 2002 R. Dalej linia granicy biegnie wzdÃ uÃ ¼ pÃ ³Ã nocnej krawÃdzi drogi nr 2002 R do skrzyÃ ¼owania z drogÃ nr 1976 R. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ pÃ ³Ã nocnej krawÃdzi drogi nr 1976 R biegnÃ cej do miejscowoÃ ci Rogi do skrzyÃ ¼owania z drogÃ krajowÃ nr 19. Dalej wzdÃ uÃ ¼ odcinka drogi nr 19 do skrzyÃ ¼owania z drogÃ nr 2003 R, a nastÃpnie wzdÃ uÃ ¼ drogi nr 2003 R do skrzyÃ ¼owania z drogÃ 1956 R, a nastÃpnie wzdÃ uÃ ¼ drogi nr 1954 R przez teren leÃ ny. W miejscu wyjazdu z lasu linia granicy obszaru biegnie wzdÃ uÃ ¼ krawÃdzi lasu w kierunku pÃ ³Ã nocno-zachodnim przecinajÃ c drogi nr 1896 R i nr 1898 R, ponownie biegnie wzdÃ uÃ ¼ krawÃdzi lasu w kierunku pÃ ³Ã nocnym do drogi nr 1953 R. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi nr 1850 R do skrzyÃ ¼owania z ul. Przylaski w miejscowoÃ ci ZrÃcin. Od strony zachodniej linia obszaru biegnie dalej w kierunku pÃ ³Ã nocnym do krawÃdzi lasu, a nastÃpnie wzdÃ uÃ ¼ zachodniej krawÃdzi lasu. Od pÃ ³Ã nocno-zachodniego skaju lasu linia obszaru biegnie w linii prostej do drogi nr 2413 R, a dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ przebiegu drogi nr 2413 R do skrzyÃ ¼owania z drogÃ nr 1847 R. Dalej linia obszaru biegnie drogÃ nr 1847 R w kierunku pÃ ³Ã nocnym przecinajÃ c rzekÃ JasioÃ kÃ, tory kolejowe dochodzÃ c do skrzyÃ ¼owania z drogÃ nr 1945 R. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ drogi nr 1945 R do miejscowoÃ ci Jaszczew, do skrzyÃ ¼owania z drogÃ nr 28. Dalej linia obszaru kieruje siÃ w kierunku zachodnim wzdÃ uÃ ¼ drogi nr 28 do skrzyÃ ¼owania z drogÃ nr 1943 R biegnÃ c wzdÃ uÃ ¼ tej drogi w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania z drogÃ nr 1942 R w miejscowoÃ ci Bajdy, skÃ d zaczÃto opis. 30.1.2017 W wojewÃ ³dztwie Ã wiÃtokrzyskim: Od strony pÃ ³Ã nocnej i pÃ ³Ã nocno-wschodniej: na pÃ ³Ã noc od granicy powiatu kazimierskiego obejmuje obszar powiatu piÃ czowskiego; granica powiatu kazimierskiego  od miejscowoÃ ci Szarbia Zwierzyniecka (gm. Skalbmierz) do miejscowoÃ ci Kolosy (gm. Czarnocin) Od strony wschodniej i poÃ udniowo- wschodniej: teren niezabudowany na wschÃ ³d od miejscowoÃ ci Kolosy (gm. Czarnocin), do skrzyÃ ¼owania drÃ ³g powiatowych nr 0523T i 0138T, dalej wzdÃ uÃ ¼ drogi nr 0138T obejmuje miejscowoÃ ci Charbinowice (gm. Opatowiec), Grodowice (gm. Bejsce), Zbeltowice (gm. Bejsce), teren niezabudowany, przecina drogÃ wojewÃ ³dzkÃ nr 768 na wschÃ ³d od miejscowoÃ ci Stradlice (gm. Kazimierza Wielka) Od strony poÃ udniowej: teren niezabudowany na pÃ ³Ã noc i rÃ ³wnolegle do drogi powiatowej nr 0534T, teren niezabudowany do miejscowoÃ ci KamieÃ czyce (gm. Kazimierza Wielka), przecina drogÃ wojewÃ ³dzkÃ nr 776, wzdÃ uÃ ¼ drogi nr 0505T, obejmuje miejscowoÃ Ã  MaÃ oszÃ ³w (gm. Skalbmierz) od strony zachodniej: granica wojewÃ ³dztwa Ã wiÃtokrzyskiego od drogi nr 0502T do drogi powiatowej nr 0497T, teren niezabudowany na zachÃ ³d od miejscowoÃ ci TempoczÃ ³w  Kolonia (gm. Skalbmierz), przecina drogÃ wojewÃ ³dzkÃ nr 783, do granicy powiatu kazimierskiego w Szarbii Zwierzynieckiej( gm. Skalbmierz) 30.1.2017 W wojewÃ ³dztwie opolskim obszar: od strony pÃ ³Ã nocnej: od pÃ ³Ã nocnych granic administracyjnych miejscowoÃ ci Stare KoÃ ºle (wÃ Ã czajÃ c tÃ miejscowoÃ Ã  do obszaru) w kierunku wschodnim przecinajÃ c liniÃ kolejowÃ relacji KÃdzierzyn-KoÃ ºle  RacibÃ ³rz wzdÃ uÃ ¼ ulicy Mostowej w miejscowoÃ ci KÃdzierzyn-KoÃ ºle droga leÃ nÃ do zachodnich granic administracyjnych miejscowoÃ ci Stara KuÃ ºnia (bez tej miejscowoÃ ci) na poÃ udnie do miejscowoÃ ci Kotlarnia (bez tej miejscowoÃ ci), dalej od poÃ udniowych granic miejscowoÃ ci Kotlarnia w kierunku poÃ udniowym do granicy powiatu kÃdzierzyÃ sko-kozielskiego z powiatem raciborskim; od strony poÃ udniowej: od przeciÃcia drogi nr 45 z granicÃ powiatu raciborskiego z powiatu kÃdzierzyÃ sko-kozielskiego, nastÃpnie wzdÃ uÃ ¼ granicy powiatÃ ³w raciborskiego i kÃdzierzyÃ sko-kozielskiego do ulicy Raciborskiej w miejscowoÃ ci GrzÃdzin, nastÃpnie wzdÃ uÃ ¼ wschodnich granic administracyjnych miejscowoÃ ci GrzÃdzin i Dzielawy (bez tych miejscowoÃ ci), dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ towarowej linii kolejowej do miejscowoÃ ci Polska Cerekiew (wÃ Ã czajÃ c tÃ miejscowoÃ Ã  do obszaru); od strony zachodniej: od zachodnich granic miejscowoÃ ci Polska Cerekiew i nastÃpnie wschodnich granic miejscowoÃ ci Potowa (bez tej miejscowoÃ ci), nastÃpnie w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ granicy gminy Polska Cerekiew i ReÃ ska WieÃ , nastÃpnie wzdÃ uÃ ¼ wschodnich granic administracyjnych miejscowoÃ ci NaczysÃ awki (bez tej miejscowoÃ ciÃ ) i dalej drogÃ NaczysÃ awskÃ w miejscowoÃ ci DÃ ugomiÃ owice, wzdÃ uÃ ¼ jej pÃ ³Ã nocnych granic (wÃ Ã czajÃ c tÃ miejscowoÃ Ã ), a nastÃpnie wzdÃ uÃ ¼ poÃ udniowych granic administracyjnych miejscowoÃ ci DÃbowa (bez tej miejscowoÃ ci), dalej wzdÃ uÃ ¼ pÃ ³Ã nocnych granic administracyjnych miejscowoÃ ci Landzmierz (wÃ Ã czajÃ c tÃ miejscowoÃ Ã  do obszaru) do miejscowoÃ ci Stare KoÃ ºle. 3.2.2017 W wojewÃ ³dztwie Ã lÃ skim teren ograniczony: od strony pÃ ³Ã nocnej: od granicy powiatu kÃdzierzyÃ sko-kozielskiego z powiatem raciborskim pod miejscowoÃ ciÃ Kotlarnia poprzez obszary leÃ ne Parku Krajobrazowego Cysterskie Kompozycje Krajobrazowe Rud Wielkich 2) od strony wschodniej: od obszarÃ ³w leÃ nych Parku Krajobrazowego Cysterskie Kompozycje Krajobrazowe Rud Wielkich do drogi wojewÃ ³dzkiej 425 na wysokoÃ ci lasu o nazwie Stany w kierunku poÃ udniowym przez tereny leÃ ne przecinajÃ c granicÃ gmin KuÃ ºnia Raciborska i NÃdza, nastÃpnie przecinajÃ c liniÃ kolejowÃ relacji Rybnik  RacibÃ ³rz i drogÃ nr 919 na wysokoÃ ci dworca kolejki wÃ skotorowej, wzdÃ uÃ ¼ pÃ ³Ã nocnych granic administracyjnych miejscowoÃ ci Babice (bez tej miejscowoÃ ci), dalej wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy stawu o nazwie Salem DuÃ ¼y nastÃpnie do przeciÃcia drogi nr 915 pomiÃdzy granicami miejscowoÃ ci Ã Ãg i Zawada KsiÃ Ã ¼Ãca, do przeciÃcia Odry na wysokoÃ ci miejscowoÃ ci Ligota KsiÃ Ã ¼Ãca; od strony poÃ udniowej: od przeciÃcia Odry na wysokoÃ ci miejscowoÃ ci Ligota KsiÃ Ã ¼Ãca, dalej wzdÃ uÃ ¼ granic miejscowoÃ ci Ligota KsiÃ Ã ¼Ãca i BrzeÃ ºnica (pomijajÃ c miejscowoÃ Ã  BrzeÃ ºnica) poprzez poÃ udniowe granice miejscowoÃ ci CzerwiÃcice do drogi 45; od strony zachodniej: wzdÃ uÃ ¼ drogi 45 do granicy woj. opolskiego. 3.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda SÃ owiaÃ skiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, granica obszaru biegnie w kierunku na wschÃ ³d do skrzyÃ ¼owania ulicy Borowskiego z ulicÃ Gen. JarosÃ awa DÃ browskiego w miejscowoÃ ci GorzÃ ³w Wielkopolski. NastÃpnie linia granicy biegnie dalej w kierunku wschodnim, do ronda Santockiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, po czym dalej w tym samym kierunku (wschodnim) linia granicy biegnie do przejazdu kolejowego linii kolejowej relacji GorzÃ ³w Wielkopolski  KrzyÃ ¼, na wysokoÃ ci posesji przy ulicy PoÃ udniowej 298 w miejscowoÃ ci GorzÃ ³w Wielkopolski. NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy, i przecinajÃ c rzekÃ WartÃ, biegnie do skrzyÃ ¼owania drogi gminnej nr 001438F z ulicÃ ChabrowÃ w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowym, do skrzyÃ ¼owania ulicy Ã ubinowej z ulicÃ MakowÃ w miejscowoÃ ci Deszczno. NastÃpnie granica biegnie po Ã uku w kierunku poÃ udniowym, przecinajÃ c drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 134, 135 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 319, 320, 355, 356 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowozachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 306, 307, 353, 356 (NadleÃ nictwo Lubniewice). Tutaj linia granicy zmienia swÃ ³j kierunek na zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 136 oraz drogÃ powiatowÃ nr 1895F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 318, 319, 366, 337 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ , ktÃ ³ra prowadzi do posesji nr 5 w miejscowoÃ ci Ã ukomin. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocno-zachodnim, do skrzyÃ ¼owania drÃ ³g powiatowych nr 1283F i 1293F. Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie po Ã uku, w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi powiatowej nr 1391F z drogÃ gminnÃ nr 000409F w miejscowoÃ ci Podjenin. NastÃpnie linia granicy dalej biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 722, 723, 750, 751 (NadleÃ nictwo Bogdaniec). Tutaj linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy OdlewnikÃ ³w z ulicÃ StalowÃ w miejscowoÃ ci GorzÃ ³w Wielkopolski. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 130, do ronda SÃ owiaÃ skiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, skÃ d rozpoczÃto opis. 7.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda Marcina Kasprzaka w Gorzowie Wlkp., linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania ulicy Wylotowej z ulicÃ SkrajnÃ w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy biegnie w kierunku poÃ udniowowschodnim, przecinajÃ c drogÃ powiatowÃ nr 13899F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 12, 19, 20 (NadleÃ nictwo Karwin). W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie po Ã uku i przecina drogÃ powiatowÃ nr 1398F, omijaj miejscowoÃ Ã  Brzozowiec od strony wschodniej, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, omija od strony zachodniej miejscowoÃ Ã  Trzebiszewo, przecina drogÃ ekspresowÃ S3 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 172, 173, 199, 200 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 344, 345, 386, 387 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo-zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 588, 589, 615, 616 (NadleÃ nictwo Skwierzyna), omijajÃ c od strony pÃ ³Ã nocnej miejscowoÃ Ã  Osiecko, po czym zmienia kierunek na zachodni, omija od strony zachodniej miejscowoÃ Ã  Lubniewice, TrzciÃ ce i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 454, 455, 478, 479 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1278F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 273, 275, 321, 322 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z droga gminnÃ nr 000495F. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym, po Ã uku, do skrzyÃ ¼owania drogi gminnej nr 000408F z droga prowadzÃ cÃ do posesji nr 40 w miejscowoÃ ci Jeniniec. Dalej, biegnÃ c po Ã uku w tym samym kierunku, linia granicy przecina drogÃ powiatowÃ nr 1394F, po czym lekko zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie po Ã uku, przecinajÃ c drogÃ ekspresowÃ S3, do skrzyÃ ¼owania ulicy Dolnej z ulica WiÃ niowÃ w miejscowoÃ ci GorzÃ ³w Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie, przecinajÃ c rzekÃ WartÃ, kanaÃ  Ulgi, do ronda Marcina Kasprzaka, skÃ d rozpoczÃto opis. 8.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 251, 252, 317, 318 (NadleÃ nictwo MiÃdzychÃ ³d) granica obszaru biegnie w kierunku wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 432, 465 (NadleÃ nictwo MiÃdzychÃ ³d) i granicy powiatu miÃdzyrzeckiego (wojewÃ ³dztwa lubuskiego) i powiatu miÃdzychodzkiego (wojewÃ ³dztwa wielkopolskiego). NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ granicy powiatu miÃdzyrzeckiego i powiatu miÃdzychodzkiego w kierunku poÃ udniowym do miejscowoÃ ci Stoki, gmina Pszczew, obejmujÃ c caÃ Ã miejscowoÃ Ã  Stoki. NastÃpnie granica zmienia swÃ ³j kierunek na poÃ udniowo-zachodni i biegnie w kierunku miejscowoÃ ci Pszczew, obejmujÃ c caÃ Ã miejscowoÃ Ã  Pszczew i jezioro Pszczewskie. NastÃpnie linia granicy zmienia swÃ ³j kierunek na zachodni i biegnie, przecinajÃ c liniÃ kolejowÃ nr 364 relacji Wierzbno  Rzepin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 42, 43, 51, 52 (NadleÃ nictwo Trzciel). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1326F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 2286A, 301A, 301B (NadleÃ nictwo MiÃdzyrzecz). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1319F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 151,152, 174, 175 (NadleÃ nictwo MiÃdzyrzecz). NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym, przecina drogÃ krajowÃ nr 24 oraz drogÃ powiatowÃ nr 1321F, obejmujÃ c caÃ Ã miejscowoÃ Ã  CheÃ msko i po Ã uku biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 59, 60, 71, 72 (NadleÃ nictwo MiÃdzyrzecz). NastÃpnie linia granicy, biegnie dalej po Ã uku, w kierunku pÃ ³Ã nocnym, przecina rzekÃ WartÃ, drogÃ wojewÃ ³dzkÃ nr 199 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 266, 267, 332, 333 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 251, 252, 317, 318 (NadleÃ nictwo MiÃdzychÃ ³d), skÃ d rozpoczÃto opis. 12.2.2017 W wojewÃ ³dztwie opolskim: teren ograniczony: od strony poÃ udniowej: od miejscowoÃ ci StaroÃ cin poczÃ wszy od ulicy DÃ browskiej, ulicÃ OpolskÃ i dalej drogÃ gminnÃ aÃ ¼ do miejscowoÃ ci WoÃ cz, nastÃpnie w linii prostej przez miejscowoÃ Ã  LubnÃ ³w, przecinajÃ c obszar lasu aÃ ¼ do miejscowoÃ ci WÃ sice; dalej przez obszar lasÃ ³w w linii prostej do wschodniej granicy administracyjnej miejscowoÃ ci WoÃ czyn; od strony wschodniej: od wschodniej granicy administracyjnej miejscowoÃ ci WoÃ czyn w linii prostej przez miejscowoÃ Ã  Teklusia do zachodniej granicy administracyjnej miejscowoÃ ci Bruny, nastÃpnie przecinajÃ c obszar lasu aÃ ¼ do granicy wojewÃ ³dztw opolskie/wielkopolskie na wysokoÃ ci miejscowoÃ ci Teklin; od strony pÃ ³Ã nocnej: od granicy wojewÃ ³dztwa opolskiego z wojewÃ ³dztwem wielkopolskim na wysokoÃ ci miejscowoÃ ci Teklin w kierunku zachodnim do miejscowoÃ ci IgÃ owice (wÃ Ã cznie); od strony zachodniej: od miejscowoÃ ci IgÃ owice w linii prostej do miejscowoÃ ci RychnÃ ³w wÃ Ã czajÃ c miejscowoÃ Ã  Bukowa Ã lÃ ska, kierujÃ c siÃ na poÃ udnie w kierunku miejscowoÃ ci StaroÃ cin wÃ Ã czajÃ c miejscowoÃ Ã  GrÃboszÃ ³w i SiemysÃ Ã ³w. 9.2.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim: teren ograniczony: na terenie powiatu kÃ odzkiego: w gminie Lewin KÃ odzki caÃ y obszar miejscowoÃ ci: JarkÃ ³w, Lewin KÃ odzki, WitÃ ³w, Jerzykowice MaÃ e, KrzyÃ ¼anÃ ³w, TaszÃ ³w, KocioÃ , Zimne Wody, Jawornica, Zielone Ludowe, Kulin KÃ odzki, LeÃ na, DaÃ czÃ ³w, GoÃ aczÃ ³w, DarnkÃ ³w, Jerzykowice Wielkie; w gminie RadkÃ ³w caÃ y obszar miejscowoÃ ci: Pasterka, KarÃ Ã ³w; w gminie Szczytna caÃ y obszar miejscowoÃ ci: Ã ÃÃ ¼yce; Miasto Kudowa ZdrÃ ³j z wyÃ Ã czeniem czÃÃ ci naleÃ ¼Ã cej do obszaru zapowietrzonego. 10.2.2017 W wojewÃ ³dztwie maÃ opolskim: od strony wschodniej: w Krakowie  AlejÃ Adama Mickiewicza, AlejÃ Zygmunta KrasiÃ skiego, ulicami: Marii Konopnickiej, Henryka KamieÃ skiego, WielickÃ do wschodniej granicy administracyjnej Krakowa. NastÃpnie wschodniÃ i poÃ udniowÃ granicÃ administracyjnÃ Krakowa, pÃ ³Ã nocnÃ i wschodniÃ granicÃ administracyjnÃ miejscowoÃ ci Ochojno (gm. Ã wiÃ tniki GÃ ³rne) do drogi powiatowej nr 2029 K. Dalej wzdÃ uÃ ¼ drÃ ³g powiatowych: 2029 K, 2167 K, 1992 K, 1943 K, 1947 K, 1948 K, 1945 K do granicy administracyjnej miejscowoÃ ci Zawada (gm. MyÃ lenice), nastÃpnie wzdÃ uÃ ¼ pÃ ³Ã nocnej i wschodniej granicy administracyjnej tej miejscowoÃ ci, wschodniej granicy administracyjnej miejscowoÃ ci Polanka (gm. MyÃ lenice), pÃ ³Ã nocno  wschodniej granicy administracyjnej miejscowoÃ ci MyÃ lenice (gm. MyÃ lenice)  do drogi wojewÃ ³dzkiej nr 967. WzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 967 i dalej wzdÃ uÃ ¼ drogi krajowej nr 7 do poÃ udniowej granicy administracyjnej miejscowoÃ ci MyÃ lenice; od strony poÃ udniowej: od drogi krajowej nr 7 wzdÃ uÃ ¼ poÃ udniowej granicy administracyjnej miejscowoÃ ci MyÃ lenice, nastÃpnie wzdÃ uÃ ¼ poÃ udniowej granicy administracyjnej miejscowoÃ ci Bysina (gm. MyÃ lenice), poÃ udniowej i zachodniej granicy administracyjnej miejscowoÃ ci Jasienica (gm. MyÃ lenice), poÃ udniowej granicy miejscowoÃ ci SuÃ kowice (gm. SuÃ kowice), poÃ udniowej granicy miejscowoÃ ci JastrzÃbia (gm. Lanckorona), poÃ udniowo  wschodniej i poÃ udniowo  zachodniej miejscowoÃ ci Lanckorona (gm. Lanckorona) do rzeki Cedron; od strony zachodniej: od poÃ udniowo  zachodniej granicy administracyjnej gminy Lanckorona w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ rzeki Cedron do miejscowoÃ ci Przytkowice (gm. Kalwaria Zebrzydowska)  do drogi lokalnej biegnÃ cej w kierunku pÃ ³Ã nocnym w pobliÃ ¼u KanaÃ u Przytkowickiego I  do skrzyÃ ¼owania z droga wojewÃ ³dzkÃ nr 953, a nastÃpnie wzdÃ uÃ ¼ tej drogi do wschodniej granicy administracyjnej gminy Skawina. WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ zachodniej i pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Facimiech (gm. Skawina), zachodniej i pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci WoÃ owice (gm. CzernichÃ ³w) i zachodniej granicy administracyjnej miejscowoÃ ci DÃ browa Szlachecka (gm. CzernichÃ ³w). NastÃpnie w kierunku pÃ ³Ã nocno  wschodnim drogÃ powiatowÃ nr 2183 K przez KaszÃ ³w (gm. Liszki) i dalej w kierunku pÃ ³Ã nocnym drogÃ gminnÃ nr G000002 do Potoku Kaszowskiego i wzdÃ uÃ ¼ niego w kierunku pÃ ³Ã nocno  wschodnim do zachodniej granicy administracyjnej miejscowoÃ ci Cholerzyn (gm. Liszki). WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym do drogi powiatowej nr 2189 K i dalej tÃ drogÃ w kierunku wschodnim, a nastÃpnie w kierunku pÃ ³Ã nocnym drogÃ powiatowÃ nr 2192 K do pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Cholerzyn; od strony pÃ ³Ã nocnej: wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Cholerzyn do zachodniej granicy Krakowa i dalej wzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocno  wschodnim do ulicy Balickiej w Krakowie. NastÃpnie ulicami: BalickÃ , PodchorÃ Ã ¼ych, KrÃ ³lewskÃ  do Alei Adama Mickiewicza; 10.2.2017 W wojewÃ ³dztwie wielkopolskim: teren ograniczony: od pÃ ³Ã nocy: od skrzyÃ ¼owania drÃ ³g gminnych przy posesji MarydÃ ³Ã  1, dalej drogÃ gminnÃ w kierunku Siedlikowa od skrzyÃ ¼owania z drogÃ powiatowÃ w Siedlikowie Ã Ã cznie z tÃ miejscowoÃ ciÃ , dalej biegnÃ c w kierunku lasu do przeciÃcia z drogÃ wojewÃ ³dzkÃ 449, biegnÃ c duktami przez las do linii kolejowej, od linii kolejowej duktem leÃ nym do drogi Ã Ã czÃ cej OstrzeszÃ ³w Pustkowie  Tokarzew, obejmujÃ c WygodÃ TokarskÃ ; od wschodu: od drogi Ã Ã czÃ cej OstrzeszÃ ³w Pustkowie  Tokarzew duktami leÃ nymi przecinajÃ c liniÃ kolejowÃ , dalej duktami leÃ nymi do drogi krajowej DK 11 w miejscowoÃ ci Turze, nastÃpnie duktami leÃ nymi do drogiÃ Ã czÃ cej Weronikopole i Borek MielÃcki;  od poÃ udnia: od drogi Ã Ã czÃ cej Weronikopole i Borek MielÃcki, dalej duktami leÃ nymi przecinajÃ c drogÃ wojewÃ ³dzkÃ 229 w miejscowoÃ ci Pisarzowice, dalej duktami leÃ nymi przez Staw MikoÃ aja do drogi Ã Ã czÃ cej Rybin i LigotÃ RybiÃ skÃ i dalej w linii prostej do drogi Ã Ã czÃ cej Niwki KsiÃ Ã ¼Ãce i Kraszowskie;  od zachodu: od drogi Ã Ã czÃ cej Niwki KsiÃ Ã ¼Ãce i Kraszowskie duktami leÃ nymi w kierunku miejscowoÃ ci Szklarka MyÃ lniewska Ã Ã cznie z tÃ miejscowoÃ ciÃ do drogi wojewÃ ³dzkiej 444, w linii prostej do lasu, dalej duktami przez las do drogi wojewÃ ³dzkiej DK 11 nastÃpnie w linii prostej do punktu poczÃ tkoweg 24.2.2017 W wojewÃ ³dztwie mazowieckim: w powiecie Ã ¼yrardowskim: w gminie Wiskitki miejscowoÃ ci: Wiskitki, Stare KozÃ owice, Nowe KozÃ owice, FeliksÃ ³w, Nowy Drzewicz, Stary Drzewicz, Podoryszew, Oryszew Osada, Nowy Oryszew, JanÃ ³wek, Duninopol, Cyganka, AleksandrÃ ³w, GuzÃ ³w, Czerwona Niwa, Czerwona Niwa Parcel, RÃ ³Ã ¼anÃ ³w, Babskie Budy, Wola Miedniewska, DziaÃ ki, Morgi, Starowiskitki, Starowiskitki Parcel, Sokule, Tomaszew, Ã ubno, Antoniew, ProÃ cieniec, Smolarnia, FranciszkÃ ³w, Jesionka, w gminie Puszcza MariaÃ ska miejscowoÃ ci: Budy Zaklasztorne, Waleriany, Bednary, RadziwiÃ Ã Ã ³w, Bartniki, Grabina RadziwiÃ Ã owska, miasto Ã »yrardÃ ³w, w granicach od zachodu i pÃ ³Ã nocnego zachodu wzdÃ uÃ ¼ granicy z gminÃ Wiskitki do ul. 1 Maja, nastÃpnie od wschodu ul. 1 Maja do skrzyÃ ¼owania z ul. Limanowskiego, od poÃ udnia ul. Limanowskiego, a nastÃpnie ul. Konarskiego i ul. BorÃ ³wkowÃ do granicy gminy Wiskitki; w powiecie sochaczewskim: w gminie Nowa Sucha miejscowoÃ ci: BorzymÃ ³wka, Okopy, Glinki, KurdwanÃ ³w, Wikcinek, KoÃ cielna GÃ ³ra, Roztropna, w gminie Sochaczew miejscowoÃ Ã  JeÃ ¼Ã ³wka, w gminie Teresin miejscowoÃ ci: Maurycew i Skrzelew. W wojewÃ ³dztwie Ã Ã ³dzkim: w gminie BolimÃ ³w miejscowoÃ ci JÃ ³zefÃ ³w oraz Wola SzydÃ owiecka w czÃÃ ciach nie wchodzÃ cych w obszar zapowietrzony, Humin, Humin Dobra Ziemskie, czÃÃ Ã  miejscowoÃ ci Kurabka ograniczony od zachodu drogÃ wojewÃ ³dzkÃ numer 705, a od poÃ udnia graniczÃ cy z miejscowoÃ ciÃ Humin Dobra Ziemskie, miejscowoÃ Ã  ZiÃ bki, Kolonia Bolimowska WieÃ , Kolonia Wola SzydÃ owiecka, Bolimowska WieÃ  BolimÃ ³w, SokoÃ Ã ³w, PodsokoÃ Ã ³w, WÃ ³lka Ã asiecka, Ziemiary, JoachimÃ ³w MogiÃ y; w gminie Skierniewice miejscowoÃ ci Budy Grabskie oraz Ruda. 27.2.2017 (g) the entry for the United Kingdom is replaced by the following: Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of Carmathernshire County (ADNS code 00110) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N51.7781 and W4.2208 4.2.2017 Area comprising: Those parts of Carmarthenshire County (ADNS code 00110) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N51.7781 and W4.2208 26.1.2017 to 4.2.2017 The area of the parts of North Yorkshire County (ADNS code 00153) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N54.0467and W2.1539 9.2.2017 Area comprising: Those parts of North Yorkshire County (ADNS code 00176) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N54.0467and W2.1539 31.1.2017 to 9.2.2017 The area of the parts of Lincolnshire County (ADNS code 00153) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N53.4638 and E0.0204 20.2.2017 Area comprising: Those parts of Lincolnshire County (ADNS code 00153) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.4638 and E0.0204 12.2.2017 to 20.2.2017